 

Exhibit 10.1

THE COVE AT OYSTER POINT

LEASE

This Lease (the "Lease"), dated as of the date set forth in Section 1 of the
Summary of Basic Lease Information (the "Summary"), below, is made by and
between HCP OYSTER POINT III LLC, a Delaware limited liability company
("Landlord"), and CYTOMX THERAPEUTICS, INC., a Delaware corporation ("Tenant").

SUMMARY OF BASIC LEASE INFORMATION

TERMS OF LEASE

DESCRIPTION

1.     Date:

December 10, 2015

2.     Premises
(Article 1).

 

2.1     Building:

That certain four-story building containing approximately 146,635 rentable
square feet of space ("RSF") located at:

151 Oyster Point Boulevard
South San Francisco, California 94080

2.2     Premises:

Approximately 76,173 RSF on the third (3rd) floor and the fourth (4th) floor of
the Building, as further set forth in Exhibit A to the Lease.

3.     Lease Term
(Article 2).

 

3.1     Length of Term:

Ten (10) years.

3.2     Lease Commencement
Date:


The date that is the later of (i) the date the Premises are "Ready for
Occupancy", as defined in the Tenant Work Letter attached hereto as Exhibit B,
and (ii) October 1, 2016.

3.3     Lease Expiration Date:

The day prior to the tenth (10th) anniversary of the Lease Commencement Date.

4.     Base Rent (Article 3):

 


Lease Year


Annualized
Base Rent

Monthly
Installment
of Base Rent

Monthly Base
Rent per RSF

1*

$3,069,000.00

$255,750.00

$4.65

2

$4,341,861.00

$361,821.75

$4.75

3

$4,472,116.83

$372,676.40

$4.89

4

$4,606,280.33

$383,856.69

$5.04

5

$4,744,468.74

$395,372.40

$5.19

6

$4,886,802.81

$407,233.57

$5.35

-1-

 

--------------------------------------------------------------------------------

 

7

$5,033,406.89

$419,450.57

$5.51

8

$5,184,409.10

$432,034.09

$5.67

9

$5,339,941.37

$444,995.11

$5.84

10

$5,500,139.61

$458,344.97

$6.02

 

*Note that for the first Lease Year of the Lease Term, Tenant’s Base Rent
obligation has been calculated as if the Premises contained only 55,000 rentable
square feet.  Such calculation shall not affect Tenant’s right to use the entire
Premises, or Tenant’s obligations under this Lease with respect to the entire
Premises, including without limitation, Tenant’s obligation to pay Tenant’s
Share of Direct Expenses with respect to the Premises which shall be as provided
in Section 6 of this Summary, all in accordance with the terms and conditions of
this Lease.

 

Address for Payment of Rent:

 

If by check, remittances should be mailed to:

HCP Life Sciences REIT

File 51142

Los Angeles, CA 90074-1142

 

If by ACH, remit to:

HCP Life Sciences REIT Bank of America

ABA: 121000358

Acct: 1235928034

 

If by Wire, remit to:

HCP Life Sciences REIT Bank of America

ABA: 026009593

Acct: 1235928034

 

If by overnight mail, remit to:

Bank of America Lockbox Services

Lockbox 51142

2706 Media Center Drive

Los Angeles, CA 90065-1733

 

5.     Tenant Improvement Allowance
(Exhibit B):


$135.00 per RSF of the Premises (i.e., $10,283,355.00).

6.     Tenant's Share
(Article 4):


51.95%.  

7.     Permitted Use
(Article 5):


The Premises shall be used only for general office, research and development,
engineering, lab scale manufacturing and laboratory and vivarium uses,
including, but not limited to, administrative offices and other lawful uses
reasonably related to or incidental to such specified uses, all (i) consistent
with first class life sciences projects in South San Francisco, California
("First Class Life Sciences Projects"), and (ii) in compliance with, and subject
to, applicable laws and the terms of this Lease.  

8.     Letter of Credit
(Article 21):



$916,689.94.

-2-

 

--------------------------------------------------------------------------------

 

9.     Parking
(Article 28):


194 unreserved parking spaces, subject to the terms of Article 28 of the Lease.

10.     Address of Tenant
(Section 29.18):

Before the commencement of the Lease:

CytomX Therapeutics, Inc.
343 Oyster Point Boulevard, Suite 100
South San Francisco, CA 94080
Attention: General Counsel

After the commencement of the Lease:

CytomX Therapeutics, Inc.
151 Oyster Point Boulevard
South San Francisco, California 94080
Attention: General Counsel

 

11.     Address of Landlord
(Section 29.18):


See Section 29.18 of the Lease.

12.     Broker(s)
(Section 29.24):


Newmark Cornish & Carey

and

 

CBRE, Inc.

 

 

 

-3-

 

--------------------------------------------------------------------------------

 

1. PREMISES, BUILDING, PROJECT, AND COMMON AREAS.

1.1 Premises, Building, Project and Common Areas.

1.1.1 The Premises.  Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises").  The outline of the Premises is set forth in Exhibit A attached
hereto.  The outline of the "Building" and the "Project," as those terms are
defined in Section 1.1.2 below, are further depicted on the Site Plan attached
hereto as Exhibit A.  The parties hereto agree that the lease of the Premises is
upon and subject to the terms, covenants and conditions herein set forth, and
Tenant covenants as a material part of the consideration for this Lease to keep
and perform each and all of such terms, covenants and conditions by it to be
kept and performed.  The parties hereto hereby acknowledge that the purpose of
Exhibit A is to show the approximate location of the Premises only, and such
Exhibit is not meant to constitute an agreement, representation or warranty as
to the construction of the Premises, the precise area thereof or the specific
location of the "Common Areas," as that term is defined in Section 1.1.3, below,
or the elements thereof or of the accessways to the Premises or the "Project,"
as that term is defined in Section 1.1.2, below, and that the square footage of
the Premises shall be as set forth in Section 2.1 of the Summary of Basic Lease
Information.  Except as specifically set forth in this Lease and in the Tenant
Work Letter attached hereto as Exhibit B (the "Tenant Work Letter"), Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Premises.  Tenant also acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Building or the Project or
with respect to the suitability of any of the foregoing for the conduct of
Tenant's business, except as specifically set forth in this Lease and the Tenant
Work Letter.  For purposes of Section 1938 of the California Civil Code,
Landlord hereby discloses to Tenant, and Tenant hereby acknowledges, that the
Building and Premises have not undergone inspection by a Certified Access
Specialist (CASp).  Landlord shall deliver the Premises to Tenant in good,
vacant, broom clean condition, in compliance with all laws, with the roof
water-tight and shall cause the plumbing, electrical systems, fire sprinkler
system, lighting, and all other building systems serving the Premises in good
operating condition and repair on or before the Lease Commencement Date, or such
earlier date as Landlord and Tenant mutually agree.  Landlord will be
responsible for causing the exterior of the Building, the existing Building
entrances, and all exterior Common Areas (including required striping and
handicapped spaces in the parking areas) to be in compliance with ADA and
parking requirements, to the extent required to allow the legal occupancy of the
Premises or completion of the Tenant Improvements.

1.1.2 The Building and The Project.  The Premises constitutes the space set
forth in Section 2.1 of the Summary (the "Building").  The Building is part of
an office/laboratory project currently known as "The Cove at Oyster Point."  The
term "Project," as used in this Lease, shall mean (i) the Building and the
Common Areas, (ii) the land (which is improved with landscaping, parking
facilities and other improvements) upon which the Building and the Common Areas
are located, (iii) the other office/laboratory buildings located at The Cove at
Oyster Point, and the land upon which such adjacent office/laboratory buildings
are located, and (iv) at Landlord's discretion, any additional real property,
areas, land, buildings or other improvements added thereto outside of the
Project (provided that any such additions do not increase Tenant's obligations
under this Lease).  

1.1.3 Common Areas.  Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project, which shall include the shipping and receiving area in
the Building (such areas, together with such other portions of the Project
designated by Landlord, in its discretion, are collectively referred to herein
as the "Common Areas").  Landlord shall maintain and operate the Common Areas,
including all sprinkler and other systems serving the Common Areas, in a first
class manner, and the use thereof shall be subject to such rules, regulations
and restrictions as Landlord may reasonably make from time to time.  Landlord
reserves the right to close temporarily, make alterations or additions to, or
change the location of elements of the Project and the Common Areas, provided
that in connection therewith Landlord will use commercially reasonable efforts
to minimize any interference with Tenant's use of and access to the Premises and
parking areas.  Landlord hereby acknowledges that as of the date of this Lease
Landlord is planning to construct and operate an amenities center in the
Building for use by the tenants of the Project during the Lease Term, and in
connection therewith Landlord agrees to utilize commercially reasonable efforts
to operate and maintain such amenities center (which amenities center shall
include a café) throughout the

-4-

 

--------------------------------------------------------------------------------

 

Lease Term (provided that Tenant acknowledges that the amenities center is
currently anticipated to begin operations after the Lease Commencement Date);
provided, however, Tenant nevertheless acknowledges herby that if despite such
commercially reasonable efforts Landlord is unable for any reason to maintain
continuous operation of the amenities center during the Lease Term, in no event
shall such failure be deemed a default of the Lease, nor shall such failure
impact the validity of this Lease and Landlord shall not be subject to any
liability for such failure, provided that in such event Landlord shall utilize
commercially reasonable efforts to provide replacement food services to Tenant
(e.g., an on-site café in a different location or the routine scheduling of food
trucks to the Project).  

1.2 Rentable Square Feet of Premises.  Tenant hereby acknowledges and agrees
that Landlord shall have the one-time right during the Lease Term to remeasure
the rentable square footage of the Premises and/or Building in accordance with
the terms of this Section 1.2.  Any such remeasurement shall be determined in
accordance with the standards set forth in ANSI Z65.1‑2010, as promulgated by
the Building Owners and Managers Association (the "BOMA Standard"), and subject
to related guidelines applicable thereto.  Landlord's space planner/architect
shall certify any such remeasurement and shall provide reasonable documentation
to Tenant for Tenant's review following such remeasurement.  In the event that
Landlord's space planner/architect determines that the rentable square footage
of the Premises and/or Building are different from those set forth in this
Lease, all amounts, percentages and figures appearing or referred to in this
Lease based upon such amounts (including, without limitation, the amount of the
Base Rent, Tenant Improvement Allowance, Additional Tenant Improvement
Allowance, and Tenant's Share) shall be modified in accordance with such
determination, provided that Landlord and Tenant hereby acknowledge and agree
that the rentable square footage of the Premises shall not increase by more than
one percent (1%) from the rentable square footage set forth in Section 2.2 of
the Summary.  If such determination is made, it will be confirmed in writing by
Landlord to Tenant.

1.3 Right of First Offer.

1.3.1 Right of First Offer.  Subject to the terms and conditions of this
Section 1.3, Landlord hereby grants to Tenant an on-going right of first offer
during the initial Lease Term with respect to any space on the second (2nd)
floor of the Building (the “First Offer Space”).  Notwithstanding the foregoing,
such first offer right of Tenant shall commence only following the expiration or
earlier termination of the existing leases of the First Offer Space (the
"Existing Leases") (including renewals of any such lease, irrespective of
whether any such renewal is currently set forth in such lease or is subsequently
granted or agreed upon, and regardless of whether such renewal is consummated
pursuant to a lease amendment or a new lease).  Such right of first offer shall
be subordinate to all rights granted in any Existing Leases, which rights relate
to the First Offer Space and are set forth in the Existing Leases upon execution
thereof, including, without limitation, any renewal, expansion, first offer,
first refusal, first negotiation and other rights, regardless of whether such
rights are executed strictly in accordance with their respective terms or
pursuant to a lease amendment or a new lease (the "Superior Rights").  Further,
such right of first offer shall be subject and subordinate to the terms of any
renewal right contained in any lease of the First Offer Space entered into by
Landlord with a third party after Tenant's failure to exercise its right of
first offer as provided in this Section 1.3 (the "Intervening Leases").  All
such tenants under Existing Leases or Intervening Leases, are collectively
referred to as the "Superior Right Holders".  

1.3.2 Procedure for Lease.

1.3.2.1 Procedure for Offer.  Subject to the terms hereof, Landlord shall notify
Tenant (the “First Offer Notice”) prior to entering into any lease with a third
party for the First Offer Space, which notice shall outline the base rent,
allowance amounts if any, length of term, and other economic terms on which
Landlord would be willing to lease the First Offer Space (as set forth in such
proposal) to Tenant (the "Fundamental Terms").  Pursuant to such First Offer
Notice, Landlord shall offer to lease to Tenant the applicable First Offer Space
on the Fundamental Terms.

1.3.2.2 Procedure for Acceptance.  If Tenant wishes to exercise Tenant’s right
of first offer with respect to the First Offer Space described in the First
Offer Notice, then within five (5) business days after delivery of the First
Offer Notice to Tenant, Tenant shall deliver notice to Landlord of Tenant’s
irrevocable exercise of its right of first offer with respect to all of the
First Offer Space described in the First Offer Notice on the Fundamental Terms
provided for therein.  If Tenant does not so notify Landlord within such five
(5) business day period of Tenant’s exercise of its first offer right, then
Landlord shall be free to negotiate and enter into a lease for

-5-

 

--------------------------------------------------------------------------------

 

the First Offer Space to anyone whom it desires on any terms that Landlord
desires, provided that, if Landlord has not entered into any such lease within
ninety (90) days after the date of delivery of the First Offer Notice, then,
prior to entering into any lease of such First Offer Space, Landlord shall first
again offer such space to Tenant in accordance with the terms of this
Section 1.3, provided that, prior to the entering into a lease of such space on
terms that are more than 10% more favorable to the tenant than those set forth
in the First Offer Notice (as determined on a net effective basis), Landlord
shall first deliver any other First Officer Notice to Tenant offering such space
to Tenant on such reduced terms.  Tenant shall respond to any such “re-offer”
within five (5) days after delivery of such “re-offer” notice.  

1.3.2.3 Construction In First Offer Space.  Unless the Fundamental Terms
provided to Tenant for the First Offer Space otherwise specify, Tenant shall
take the First Offer Space in its "as is" condition, and Landlord shall not be
obligated to provide or pay for any improvement of the First Offer Space.  For
the avoidance of doubt, if the Fundamental Terms include a tenant improvement
allowance or a turn-key build out, Tenant shall receive the same allowance or
turn-key build out, as applicable.

1.3.2.4 Lease of First Offer Space.  If Tenant timely exercises Tenant’s right
of first offer to lease First Offer Space as set forth herein, Tenant shall
within fifteen (15) days after receipt of Landlord’s first draft of an amendment
accurately setting forth the Fundamental Terms and not containing any new
material terms, enter an amendment to this Lease (the “First Offer Space
Amendment”) for such First Offer Space pursuant to this Section 1.3.  Tenant’s
lease of such First Offer Space shall be upon the express terms set forth in the
First Offer Notice, but otherwise upon the same general terms and conditions set
forth in this Lease and this Section 1.3.  The First Offer Space Lease shall not
contain the rights set forth in Section 2.2, below, unless such rights were set
forth in the First Offer Notice.  The term of Tenant's lease of the First Offer
Space shall commence on the date set forth in the First Offer Notice (provided
that such commencement date shall in no event be earlier than the date of
Landlord's delivery of the applicable First Offer Space to Tenant), and shall
expire on the applicable date set forth in the First Offer Notice (the "First
Offer Space Expiration Date").  

1.3.2.5 Limitation of Exercise of First Offer Right.  The right to lease First
Offer Space as provided in this Section 1.3 may not be exercised if, as of the
date of the attempted exercise of the expansion option by Tenant, Tenant is in
default under this Lease, beyond any applicable notice and cure period.  The
terms of this Section 1.3 shall be personal to the originally named Tenant
hereunder (the "Original Tenant") or a Permitted Transferee, and may not be
exercised by any assignee, subtenant, or other Transferee of Original Tenant's
interest in this Lease other than a Permitted Transferee.  Tenant’s right of
first offer shall be continuous during the initial Lease Term.  Tenant’s
rejection of any particular offer shall not relieve Landlord of its obligation
to again offer the First Offer Space to Tenant any time the First Offer Space
subsequently becomes available (provided that Tenant’s rights under this
Section 1.3 shall be subject and subordinate to the renewal rights of any tenant
under a lease entered into by Landlord after Tenant has declined or failed to
respond to a First Offer Notice).

2. LEASE TERM; OPTION TERM.

2.1 Lease Term.  The terms and provisions of this Lease shall be effective as of
the date of this Lease.  The term of this Lease (the "Lease Term") shall be as
set forth in Section 3.1 of the Summary, shall commence on the date set forth in
Section 3.2 of the Summary (the "Lease Commencement Date"), and shall terminate
on the date set forth in Section 3.3 of the Summary (the "Lease Expiration
Date") unless this Lease is sooner terminated as hereinafter provided.  For
purposes of this Lease, the term "Lease Year" shall mean each consecutive twelve
(12) month period during the Lease Term.  At any time during the Lease Term,
Landlord may deliver to Tenant a notice in the form as set forth in Exhibit C,
attached hereto, as a confirmation only of the information set forth therein,
which Tenant shall execute and return to Landlord within five (5) days of
receipt thereof.  Notwithstanding the foregoing, if Landlord has not delivered
possession of the Premises in the condition required by Section 1.1.1, above,
(1) on or before February 1, 2017, then, as Tenant’s sole remedy for such delay,
the date Tenant is otherwise obligated to commence payment of rent shall be
delayed by one day for each day that the delivery date is delayed beyond such
date, or (2) June 1, 2017, then, Tenant shall also have the right to terminate
this Lease by written notice thereof to Landlord, whereupon any monies
previously paid by Tenant to Landlord shall be reimbursed to Tenant.  The
foregoing dates shall be extended to the extent of any delays in delivery of
possession caused by (i) Tenant Delay, as provided in Section 1(j) of the Tenant
Work Letter, or (ii) war, terrorism, acts of God, natural disaster, civil
unrest, governmental strike or area-wide or industry-wide labor disputes,
inability to obtain services, labor, or

-6-

 

--------------------------------------------------------------------------------

 

materials or reasonable substitutes therefor, or delays due to utility companies
that are not the result of any action or inaction of Landlord (provided that any
such delay in this item (ii) shall not extend any such date by more than ninety
(90) days).

2.2 Option Term.

2.2.1 Option Right.  Landlord hereby grants to the Original Tenant, and its
"Permitted Assignees", as that term is defined in Section 14.8, below, one (1)
option to extend the Lease Term for a period of five (5) years (the "Option
Term"), which option shall be irrevocably exercised only by written notice
delivered by Tenant to Landlord not more than fifteen (15) months nor less than
nine (9) months prior to the expiration of the initial Lease Term, provided that
the following conditions (the "Option Conditions") are satisfied:  (i) as of the
date of delivery of such notice, Tenant is not in default under this Lease,
after the expiration of any applicable notice and cure period; (ii) Tenant has
not previously been in default under this Lease, after the expiration of any
applicable notice and cure period, more than twice in the twelve (12) month
period prior to the date of Tenant's attempted exercise; and (iii) the Lease
then remains in full force and effect.  Landlord may, at Landlord's option,
exercised in Landlord's sole and absolute discretion, waive any of the Option
Conditions in which case the option, if otherwise properly exercised by Tenant,
shall remain in full force and effect.  Upon the proper exercise of such option
to extend, and provided that Tenant satisfies all of the Option Conditions
(except those, if any, which are waived by Landlord), the Lease Term, as it
applies to the Premises, shall be extended for a period of five (5) years.  The
rights contained in this Section 2.2 shall be personal to Original Tenant and
any Permitted Assignees, and may be exercised by Original Tenant or such
Permitted Assignees (and not by any assignee, sublessee or other "Transferee,"
as that term is defined in Section 14.1 of this Lease, of Tenant's interest in
this Lease).

2.2.2 Option Rent.  The annual Rent payable by Tenant during the Option Term
(the "Option Rent") shall be equal to the "Fair Rental Value," as that term is
defined below, for the Premises as of the commencement date of the Option
Term.  The "Fair Rental Value," as used in this Lease, shall be equal to the
annual rent per rentable square foot (including additional rent and considering
any "base year" or "expense stop" applicable thereto), including all
escalations, at which tenants (pursuant to leases consummated within the twelve
(12) month period preceding the first day of the Option Term), are leasing
non-sublease, non-encumbered, non-equity space which is not significantly
greater or smaller in size than the subject space, with a comparable level of
improvements (excluding any property that Tenant would be allowed to remove from
the Premises at the termination of the Lease), for a comparable lease term, in
an arm's length transaction, which comparable space is located in the
"Comparable Buildings," as that term is defined in this Section 2.2.2, below
(transactions satisfying the foregoing criteria shall be known as the
"Comparable Transactions"), taking into consideration the following concessions
(the "Concessions"):  (a) rental abatement concessions, if any, being granted
such tenants in connection with such comparable space; (b) tenant improvements
or allowances provided or to be provided for such comparable space, and taking
into account the value, if any, of the existing improvements in the subject
space, such value to be based upon the age, condition, design, quality of
finishes and layout of the improvements and the extent to which the same can be
utilized by a general office/lab user other than Tenant; and (c) other
reasonable monetary concessions being granted such tenants in connection with
such comparable space; provided, however, that in calculating the Fair Rental
Value, no consideration shall be given to the fact that Landlord is or is not
required to pay a real estate brokerage commission in connection with Tenant's
exercise of its right to extend the Lease Term, or the fact that landlords are
or are not paying real estate brokerage commissions in connection with such
comparable space.  The Concessions shall be reflected in the effective rental
rate (which effective rental rate shall take into consideration the total dollar
value of such Concessions as amortized on a straight-line basis over the
applicable term of the Comparable Transaction (in which case such Concessions
evidenced in the effective rental rate shall not be granted to Tenant)) payable
by Tenant.  The term “Comparable Buildings” shall mean the Building and those
other life sciences buildings which are comparable to the Building in terms of
age (based upon the date of completion of construction or major renovation of to
the building), quality of construction, level of services and amenities, size
and appearance, and are located in South San Francisco, California and the
surrounding commercial area.

2.2.3 Determination of Option Rent.  In the event Tenant timely and
appropriately exercises an option to extend the Lease Term, Landlord shall
notify Tenant of Landlord's determination of the Option Rent within thirty (30)
days thereafter.  If Tenant, on or before the date which is ten (10) days
following the date upon which Tenant receives Landlord's determination of the
Option Rent, in good faith objects to Landlord's determination of the Option
Rent, then Landlord and Tenant shall attempt to agree upon the Option Rent using
their

-7-

 

--------------------------------------------------------------------------------

 

best good-faith efforts.  If Landlord and Tenant fail to reach agreement within
ten (10) days following Tenant's objection to the Option Rent (the "Outside
Agreement Date"), then Tenant shall have the right to withdraw its exercise of
the option by delivering written notice thereof to Landlord within five (5) days
thereafter, in which event Tenant's right to extend the Lease pursuant to this
Section 2.2 shall be of no further force or effect.  If Tenant does not withdraw
its exercise of the extension option, each party shall make a separate
determination of the Option Rent, as the case may be, within ten (10) days after
the Outside Agreement Date, and such determinations shall be submitted to
arbitration in accordance with Sections 2.2.3.1 through 2.2.3.7, below.  If
Tenant fails to object to Landlord's determination of the Option Rent within the
time period set forth herein, then Tenant shall be deemed to have objected to
Landlord's determination of Option Rent.  

2.2.3.1 Landlord and Tenant shall each appoint one arbitrator who shall be a
real estate appraiser who shall have been active over the five (5) year period
ending on the date of such appointment in the appraisal of other class A life
sciences buildings located in the South San Francisco market area.  The
determination of the arbitrators shall be limited solely to the issue of whether
Landlord's or Tenant's submitted Option Rent is the closest to the actual Option
Rent, taking into account the requirements of Section 2.2.2 of this Lease, as
determined by the arbitrators.  Each such arbitrator shall be appointed within
fifteen (15) days after the Outside Agreement Date.  Landlord and Tenant may
consult with their selected arbitrators prior to appointment and may select an
arbitrator who is favorable to their respective positions.  The arbitrators so
selected by Landlord and Tenant shall be deemed "Advocate Arbitrators."

2.2.3.2 The two (2) Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator ("Neutral Arbitrator") who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators, except that neither the Landlord or Tenant or either parties'
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appearance.  The Neutral Arbitrator
shall be retained via an engagement letter jointly prepared by Landlord's
counsel and Tenant’s counsel.

2.2.3.3 The three arbitrators shall, within thirty (30) days of the appointment
of the Neutral Arbitrator, reach a decision as to whether the parties shall use
Landlord's or Tenant's submitted Option Rent, and shall notify Landlord and
Tenant thereof.

2.2.3.4 The decision of the majority of the three arbitrators shall be binding
upon Landlord and Tenant.  

2.2.3.5 If either Landlord or Tenant fails to appoint an Advocate Arbitrator
within fifteen (15) days after the Outside Agreement Date, then either party may
petition the presiding judge of the Superior Court of San Mateo County to
appoint such Advocate Arbitrator subject to the criteria in Section 2.2.3.1 of
this Lease, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Advocate Arbitrator.

2.2.3.6 If the two (2) Advocate Arbitrators fail to agree upon and appoint the
Neutral Arbitrator, then either party may petition the presiding judge of the
Superior Court of San Mateo County to appoint the Neutral Arbitrator, subject to
criteria in Section 2.2.3.1 of this Lease, or if he or she refuses to act,
either party may petition any judge having jurisdiction over the parties to
appoint such arbitrator.

2.2.3.7 The cost of the arbitration shall be paid by Landlord and Tenant
equally.

2.2.3.8 In the event that the Option Rent shall not have been determined
pursuant to the terms hereof prior to the commencement of the Option Term,
Tenant shall be required to pay the Option Rent initially provided by Landlord
to Tenant, and upon the final determination of the Option Rent, the payments
made by Tenant shall be reconciled with the actual amounts of Option Rent due,
and the appropriate party shall make any corresponding payment to the other
party.

-8-

 

--------------------------------------------------------------------------------

 

3. BASE RENT.  Tenant shall pay, without prior notice or demand, to Landlord at
the address set forth in Section 4 of the Summary, or, at Landlord's option, at
such other place as Landlord may from time to time designate in writing, by a
check for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, base rent ("Base Rent") as set
forth in Section 4 of the Summary, payable in equal monthly installments as set
forth in Section 4 of the Summary in advance on or before the first day of each
and every calendar month during the Lease Term, without any setoff or deduction
whatsoever. The Base Rent for the first full month of the Lease Term shall be
paid at the time of Tenant's execution of this Lease. If any Rent payment date
(including the Lease Commencement Date) falls on a day of the month other than
the first day of such month or if any payment of Rent is for a period which is
shorter than one month, the Rent for any fractional month shall accrue on a
daily basis for the period from the date such payment is due to the end of such
calendar month or to the end of the Lease Term at a rate per day which is equal
to 1/365 of the applicable annual Rent.  All other payments or adjustments
required to be made under the terms of this Lease that require proration on a
time basis shall be prorated on the same basis.

4. ADDITIONAL RENT.

4.1 General Terms.

4.1.1 Direct Expenses; Additional Rent.  In addition to paying the Base Rent
specified in Article 3 of this Lease, Tenant shall pay "Tenant's Share" of the
annual "Direct Expenses," as those terms are defined in Sections 4.2.6 and 4.2.2
of this Lease, respectively, allocable to the Building as described in
Section 4.3.  Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the "Additional Rent", and the Base Rent
and the Additional Rent are herein collectively referred to as "Rent."  All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent.  Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

4.1.2 Triple Net Lease.  Landlord and Tenant acknowledge that, to the extent
provided in this Lease, it is their intent and agreement that this Lease be a
"TRIPLE net" lease and that as such, the provisions contained in this Lease are
intended to pass on to Tenant or reimburse Landlord for the costs and expenses
reasonably associated with this Lease, the Building and the Project, and
Tenant's operation therefrom to the extent provided in this Lease.  To the
extent such costs and expenses payable by Tenant cannot be charged directly to,
and paid by, Tenant, such costs and expenses shall be paid by Landlord but
reimbursed by Tenant as Additional Rent.

4.2 Definitions of Key Terms Relating to Additional Rent.  As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1 Intentionally Deleted.

4.2.2 "Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."

4.2.3 "Expense Year" shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

4.2.4 "Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, replacement, restoration or operation of the Project, or any portion
thereof.  Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following:  (i) the cost of
supplying all utilities, the cost of operating, repairing and maintaining the
utility, telephone, mechanical, sanitary, storm drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith; (ii)
the cost of licenses, certificates, permits and inspections and the cost of

-9-

 

--------------------------------------------------------------------------------

 

contesting any governmental enactments which are reasonably likely to increase
Operating Expenses during the Lease Term, and the costs incurred in connection
with a governmentally mandated transportation system management program or
similar program; (iii) the cost of all insurance carried by Landlord in
connection with the Project and Premises as reasonably determined by Landlord;
(iv) the cost of landscaping, relamping, and all supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Project, or any
portion thereof; (v) the cost of parking area operation, repair, restoration,
and maintenance; (vi) management and/or incentive fees, consulting fees, legal
fees and accounting fees, of all contractors and consultants in connection with
the management, operation, maintenance and repair of the Project; (vii) payments
under any equipment rental agreements; (viii) subject to item (f), below, wages,
salaries and other compensation and benefits, including taxes levied thereon, of
all persons engaged in the operation, maintenance and security of the Project;
(ix) costs under any easement pertaining to the sharing of costs by the Project;
(x) operation, repair, maintenance and replacement of all systems and equipment
and components thereof of the Project; (xi) the cost of janitorial, alarm,
security and other services, replacement of wall and floor coverings, ceiling
tiles and fixtures in Common Areas, maintenance and replacement of curbs and
walkways, repair to roofs and re-roofing; (xii) amortization (including interest
on the unamortized cost) over such period of time as Landlord shall reasonably
determine, of the cost of acquiring or the rental expense of personal property
used in the maintenance, operation and repair of the Project, or any portion
thereof; (xiii) the cost of capital improvements or other costs incurred in
connection with the Project (A) which are intended to effect economies in the
operation or maintenance of the Project, or any portion thereof, or to reduce
current or future Operating Expenses or to enhance the safety or security of the
Project or its occupants, (B) which are required to comply with present or
anticipated conservation programs, (C) which are replacements or modifications
of nonstructural items located in the Common Areas required to keep the Common
Areas in good order or condition, or (D) which are required under any
governmental law or regulation; provided, however, that any capital expenditure
shall be amortized (including reasonable interest on the amortized cost) over
the reasonable useful life of such capital item; and (xiv) costs, fees, charges
or assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute "Tax
Expenses" as that term is defined in Section 4.2.5, below, and (xv) payments
under any easement, license, operating agreement, declaration, restrictive
covenant, or instrument pertaining to the sharing of costs by the Building,
including, without limitation, any covenants, conditions and restrictions
affecting the property, and reciprocal easement agreements affecting the
property, any parking licenses, and any agreements with transit agencies
affecting the Property (collectively, "Underlying Documents").  Notwithstanding
the foregoing, for purposes of this Lease, Operating Expenses shall not,
however, include:

(a) costs, including legal fees, space planners' fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants initially occupying space in the Project after
the Lease Commencement Date or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any common areas of
the Project or parking facilities);

(b) except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest;

(c) costs for which the Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant's carrier or by anyone
else, electric power costs for which any tenant directly contracts with the
local public service company and costs of utilities and services provided to
other tenants that are not provided to Tenant;

(d) any bad debt loss, rent loss, or reserves for bad debts or rent loss or
other reserves to the extent not used in the same year;

(e) costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the
Project).  Costs associated with the operation of the business of the
partnership or entity which constitutes

-10-

 

--------------------------------------------------------------------------------

 

the Landlord include costs of partnership accounting and legal matters, costs of
defending any lawsuits with any mortgagee (except as the actions of the Tenant
may be in issue), costs of selling, syndicating, financing, mortgaging or
hypothecating any of the Landlord's interest in the Project, and costs incurred
in connection with any disputes between Landlord and its employees, between
Landlord and Project management, or between Landlord and other tenants or
occupants;

(f) the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager;

(g) amount paid as ground rental for the Project by the Landlord;

(h) except for a property management fee not to exceed three percent (3%) of
gross revenues, overhead and profit increment paid to the Landlord, and any
amounts paid to the Landlord or to subsidiaries or affiliates of the Landlord
for services in the Project to the extent the same exceeds the costs of such
services rendered by qualified, first-class unaffiliated third parties on a
competitive basis;

(i) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord (other than as direct reimbursement for
costs which, if incurred directly by Landlord, would properly be included in
Operating Expenses);

(j) rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing engineering, janitorial or
similar services and, further excepting from this exclusion such equipment
rented or leased to remedy or ameliorate an emergency condition in the Project;

(k) all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;

(l) any costs expressly excluded from Operating Expenses elsewhere in this
Lease;

(m) rent for any office space occupied by Project management personnel;

(n) costs arising from the gross negligence or willful misconduct of Landlord or
its agents, employees or contractors in connection with this Lease;

(o) costs incurred to comply with laws relating to the removal or remediation of
hazardous material (as defined under applicable law), and any costs of fines or
penalties relating to the presence of hazardous material, in each case to the
extent not brought into the Building or Premises by Tenant or any Tenant
Parties;

(p) costs to correct any construction defect in the Project or to remedy any
violation of a covenant, condition, restriction, underwriter's requirement or
law that exists as of the Lease Commencement Date;

(q) capital costs occasioned by casualties or condemnation.

(r) legal fees, accountants’ fees (other than normal bookkeeping expenses) and
other expenses incurred in connection with disputes of tenants or other
occupants of the Project or associated with the enforcement of the terms of any
leases with tenants or the defense of Landlord’s title to or interest in the
Project or any part thereof;

-11-

 

--------------------------------------------------------------------------------

 

(s) costs incurred due to a violation by Landlord or any other tenant of the
Project of the terms and conditions of a lease; and

(t) self-insurance retentions

4.2.5 Taxes.

4.2.5.1 "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.

4.2.5.2 Tax Expenses shall include, without limitation:  (i) Any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax; (iii) Any assessment, tax,
fee, levy, or charge allocable to or measured by the area of the Premises or the
Rent payable hereunder, including, without limitation, any business or gross
income tax or excise tax with respect to the receipt of such rent, or upon or
with respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; and (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises or the improvements thereon.

4.2.5.3 Any costs and expenses (including, without limitation, reasonable
attorneys' and consultants' fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are incurred.  Tax refunds shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Additional Rent under this Article 4 for such Expense Year.  If Tax
Expenses for any period during the Lease Term or any extension thereof are
increased after payment thereof for any reason, including, without limitation,
error or reassessment by applicable governmental or municipal authorities,
Tenant shall pay Landlord upon demand Tenant's Share of any such increased Tax
Expenses.  Notwithstanding anything to the contrary contained in this
Section 4.2.5, there shall be excluded from Tax Expenses (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, transfer taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord's net income (as opposed to
rents, receipts or income attributable to operations at the Project), (ii) any
items included as Operating Expenses, (iii) any items paid by Tenant under
Section 4.5 of this Lease, (iv) assessments in excess of the amount which would
be payable if such assessment expense were paid in installments over the longest
permitted term; (v) taxes imposed on land and improvements other than the
Project; and (vi) tax increases resulting from the improvement of any of the
Project for the sole use of other occupants.

4.2.6 "Tenant's Share" shall mean the percentage set forth in Section 6 of the
Summary.

4.3 Allocation of Direct Expenses.  The parties acknowledge that the Building is
a part of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e., the Direct Expenses) should be shared between
the Building and the other buildings in the Project.  Accordingly, as set forth
in Section 4.2 above, Direct Expenses (which consist of Operating Expenses and
Tax Expenses) are determined annually for the Project as a whole, and a portion
of the Direct Expenses, which portion shall be determined by Landlord on an
equitable basis, shall be allocated to the Building (as opposed to other
buildings in the Project).  Such portion of Direct Expenses allocated to the
Building shall include all Direct Expenses attributable solely to the Building
and a pro rata portion

-12-

 

--------------------------------------------------------------------------------

 

of the Direct Expenses attributable to the Project as a whole, and shall not
include Direct Expenses attributable solely to other buildings in the Project.

4.4 Calculation and Payment of Additional Rent.  Commencing on the Lease
Commencement Date, Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, below, and as Additional Rent, Tenant's Share of Direct Expenses
for each Expense Year during the Lease Term.

4.4.1 Statement of Actual Direct Expenses and Payment by Tenant.  Landlord shall
give to Tenant within five (5) months following the end of each Expense Year, a
statement (the "Statement") which shall state the Direct Expenses incurred or
accrued for such preceding Expense Year, and which shall indicate the amount of
Tenant's Share of Direct Expenses.  Upon receipt of the Statement for each
Expense Year commencing or ending during the Lease Term, Tenant shall pay, with
its next installment of Base Rent due that is at least thirty (30) days
thereafter, the full amount of Tenant's Share of Direct Expenses for such
Expense Year, less the amounts, if any, paid during such Expense Year as
"Estimated Direct Expenses," as that term is defined in Section 4.4.2, below,
and if Tenant paid more as Estimated Direct Expenses than the actual Tenant's
Share of Direct Expenses, Tenant shall receive a credit in the amount of
Tenant's overpayment against Rent next due under this Lease.  The failure of
Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this Article
4.  Even though the Lease Term has expired and Tenant has vacated the Premises,
when the final determination is made of Tenant's Share of Direct Expenses for
the Expense Year in which this Lease terminates, Tenant shall immediately pay to
Landlord such amount, and if Tenant paid more as Estimated Direct Expenses than
the actual Tenant's Share of Direct Expenses, Landlord shall, within thirty (30)
days, deliver a check payable to Tenant in the amount of the overpayment.  The
provisions of this Section 4.4.1 shall survive the expiration or earlier
termination of the Lease Term.  Notwithstanding the immediately preceding
sentence, Tenant shall not be responsible for Tenant’s Share of any Direct
Expenses attributable to any Expense Year which are first billed to Tenant more
than two (2) calendar years after the earlier of the expiration of the
applicable Expense Year or the Lease Expiration Date, provided that in any event
Tenant shall be responsible for Tenant’s Share of Direct Expenses levied by any
governmental authority or by any public utility companies at any time following
the Lease Expiration Date which are attributable to any Expense Year (provided
that Landlord delivers Tenant a bill for such amounts within two (2) years
following Landlord’s receipt of the bill therefor).

4.4.2 Statement of Estimated Direct Expenses.  In addition, Landlord shall give
Tenant a yearly expense estimate statement (the "Estimate Statement") which
shall set forth Landlord's reasonable estimate (the "Estimate") of what the
total amount of Direct Expenses for the then-current Expense Year shall be and
the estimated Tenant's Share of Direct Expenses (the "Estimated Direct
Expenses").  The failure of Landlord to timely furnish the Estimate Statement
for any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Estimated Direct Expenses under this Article 4, nor shall Landlord
be prohibited from revising any Estimate Statement or Estimated Direct Expenses
theretofore delivered to the extent necessary.  Thereafter, Tenant shall pay,
with its next installment of Base Rent due that is at least thirty (30) days
thereafter, a fraction of the Estimated Direct Expenses for the then-current
Expense Year (reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2).  Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator.  Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Direct Expenses set
forth in the previous Estimate Statement delivered by Landlord to Tenant.  

4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.  Tenant
shall be liable for and shall pay ten (10) days before delinquency, taxes levied
against Tenant's equipment, furniture, fixtures and any other personal property
located in or about the Premises.  If any such taxes on Tenant's equipment,
furniture, fixtures and any other personal property are levied against Landlord
or Landlord's property or if the assessed value of Landlord's property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof but only under proper protest if
requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.

-13-

 

--------------------------------------------------------------------------------

 

4.6 Landlord's Books and Records.  Within one hundred twenty (120) days after
receipt by Tenant of a Statement, if Tenant disputes the amount of Additional
Rent set forth in the Statement, a member of Tenant's finance department, or an
independent certified public accountant (which accountant is a member of a
nationally recognized accounting firm and is not working on a contingency fee
basis) ("Tenant's Accountant"), designated and paid for by Tenant, may, after
reasonable notice to Landlord and at reasonable times, inspect Landlord's
records with respect to the Statement at Landlord's offices, provided that there
is no existing Event of Default and Tenant has paid all amounts required to be
paid under the applicable Estimate Statement and Statement, as the case may
be.  In connection with such inspection, Tenant and Tenant's agents must agree
in advance to follow Landlord's reasonable rules and procedures regarding
inspections of Landlord's records, and shall execute a commercially reasonable
confidentiality agreement regarding such inspection.  Tenant's failure to
dispute the amount of Additional Rent set forth in any Statement within one
hundred twenty (120) days of Tenant's receipt of such Statement shall be deemed
to be Tenant's approval of such Statement and Tenant, thereafter, waives the
right or ability to dispute the amounts set forth in such Statement.  If after
such inspection, Tenant still disputes such Additional Rent, a determination as
to the proper amount shall be made, at Tenant's expense, by an independent
certified public accountant (the "Accountant") selected by Landlord and subject
to Tenant's reasonable approval; provided that if such Accountant determines
that Direct Expenses were overstated by more than five percent (5%), then the
cost of the Accountant and the cost of such determination shall be paid for by
Landlord, and Landlord shall reimburse Tenant's the cost of the Tenant's
Accountant (provided that such cost shall be a reasonable market cost for such
services). Tenant hereby acknowledges that Tenant's sole right to inspect
Landlord's books and records and to contest the amount of Direct Expenses
payable by Tenant shall be as set forth in this Section 4.6, and Tenant hereby
waives any and all other rights pursuant to applicable law to inspect such books
and records and/or to contest the amount of Direct Expenses payable by Tenant.

5. USE OF PREMISES.

5.1 Permitted Use.  Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion.  

5.2 Prohibited Uses.  Tenant further covenants and agrees that Tenant shall not
use or permit any person or persons to use, the Premises or any part thereof for
any use or purpose in violation of the laws of the United States of America, the
State of California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project) including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by applicable laws now or hereafter in
effect.  Landlord shall have the right to impose reasonable, nondiscriminatory
and customary rules and regulations regarding the use of the Project that do not
unreasonably interfere with Tenant’s use of the Premises, as reasonably deemed
necessary by Landlord with respect to the orderly operation of the Project, and
Tenant shall comply with such reasonable rules and regulations.  Tenant shall
not do or permit anything to be done in or about the Premises which will in any
way obstruct or interfere with the rights of other tenants or occupants of the
Building, or injure or annoy them or use or allow the Premises to be used for
any improper, unlawful or objectionable purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Premises.  Tenant shall
comply with, and Tenant's rights and obligations under the Lease and Tenant's
use of the Premises shall be subject and subordinate to, all recorded easements,
covenants, conditions, and restrictions now or hereafter affecting the Project,
so long as the same do not unreasonably interfere with Tenant’s use of the
Premises or parking rights or materially increase Tenant’s obligations or
decrease Tenant’s rights under this Lease.    

5.3 Hazardous Materials.

5.3.1 Tenant's Obligations.

5.3.1.1 Prohibitions.  As a material inducement to Landlord to enter into this
Lease with Tenant, Tenant has fully and accurately completed Landlord’s
Pre-Leasing Environmental Exposure Questionnaire (the “Environmental
Questionnaire”), which is attached as Exhibit E.  Tenant agrees that except for
those chemicals or materials, and their respective quantities, specifically
listed on the Environmental Questionnaire (as the same may be updated from time
to time as provided below), neither Tenant nor Tenant’s employees, contractors
and subcontractors of any tier, entities with a contractual relationship with
Tenant (other than Landlord), or any entity

-14-

 

--------------------------------------------------------------------------------

 

acting as an agent or sub-agent of Tenant (collectively, "Tenant's Agents") will
produce, use, store or generate any "Hazardous Materials," as that term is
defined below, on, under or about the Premises, nor cause any Hazardous Material
to be brought upon, placed, stored, manufactured, generated, blended, handled,
recycled, used or "Released," as that term is defined below, on, in, under or
about the Premises.  If any information provided to Landlord by Tenant on the
Environmental Questionnaire, or otherwise relating to information concerning
Hazardous Materials is intentionally false, incomplete, or misleading in any
material respect, the same shall be deemed a default by Tenant under this
Lease.  Upon Landlord's request, or in the event of any material change in
Tenant's use of Hazardous Materials in the Premises, Tenant shall deliver to
Landlord an updated Environmental Questionnaire at least once a year.  Tenant
shall notify Landlord prior to using any Hazardous Materials in the Premises not
described on the initial Environmental Questionnaire, and, to the extent such
use would, in Landlord's reasonable judgment, cause a material increase in the
risk of liability compared to the uses previously allowed in the Premises, such
additional use shall be subject to Landlord's prior consent, which may be
withheld in Landlord’s reasonable discretion.  Tenant shall not install or
permit Tenant's Agents to install any underground storage tank on the
Premises.  For purposes of this Lease, "Hazardous Materials" means all flammable
explosives, petroleum and petroleum products, waste oil, radon, radioactive
materials, toxic pollutants, asbestos, polychlorinated biphenyls (“PCBs”),
medical waste, chemicals known to cause cancer or reproductive toxicity,
pollutants, contaminants, hazardous wastes, toxic substances or related
materials, including without limitation any chemical, element, compound,
mixture, solution, substance, object, waste or any combination thereof, which is
or may be hazardous to human health, safety or to the environment due to its
radioactivity, ignitability, corrosiveness, reactivity, explosiveness, toxicity,
carcinogenicity, infectiousness or other harmful or potentially harmful
properties or effects, or defined as, regulated as or included in, the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
or “toxic substances” under any Environmental Laws.  For purposes of this Lease,
"Release" or "Released" or "Releases" shall mean any release, deposit,
discharge, emission, leaking, spilling, seeping, migrating, injecting, pumping,
pouring, emptying, escaping, dumping, disposing, or other movement of Hazardous
Materials into the environment.  Landlord acknowledges that Tenant will be
installing and using fume hoods in the Premises and that emissions of Hazardous
Materials into the air in compliance with all Environmental Laws shall not be
considered Releases.

5.3.1.2 Notices to Landlord.  Tenant shall notify Landlord in writing as soon as
possible but in no event later than five (5) days after (i) the occurrence of
any actual, alleged or threatened Release of any Hazardous Material in, on,
under, from, about or in the vicinity of the Premises (whether past or present),
regardless of the source or quantity of any such Release, or (ii) Tenant becomes
aware of any regulatory actions, inquiries, inspections, investigations,
directives, or any cleanup, compliance, enforcement or abatement proceedings
(including any threatened or contemplated investigations or proceedings)
relating to or potentially affecting the Premises, or (iii) Tenant becomes aware
of any claims by any person or entity relating to any Hazardous Materials in,
on, under, from, about or in the vicinity of the Premises, whether relating to
damage, contribution, cost recovery, compensation, loss or
injury.  Collectively, the matters set forth in clauses (i), (ii) and (iii)
above are hereinafter referred to as “Hazardous Materials Claims”.  Tenant shall
promptly forward to Landlord copies of all orders, notices, permits,
applications and other communications and reports in connection with any
Hazardous Materials Claims.  Additionally, Tenant shall promptly advise Landlord
in writing of Tenant’s discovery of any occurrence or condition on, in, under or
about the Premises that could subject Tenant or Landlord to any liability, or
restrictions on ownership, occupancy, transferability or use of the Premises
under any "Environmental Laws," as that term is defined below.  Tenant shall not
enter into any legal proceeding or other action, settlement, consent decree or
other compromise with respect to any Hazardous Materials Claims without first
notifying Landlord of Tenant’s intention to do so and affording Landlord the
opportunity to join and participate, as a party if Landlord so elects, in such
proceedings and in no event shall Tenant enter into any agreements which are
binding on Landlord or the Premises without Landlord’s prior written
consent.  Landlord shall have the right to appear at and participate in, any and
all legal or other administrative proceedings concerning any Hazardous Materials
Claim.  For purposes of this Lease, “Environmental Laws” means all applicable
present and future laws relating to the protection of human health, safety,
wildlife or the environment, including, without limitation, (i) all requirements
pertaining to reporting, licensing, permitting, investigation and/or remediation
of emissions, discharges, Releases, or threatened Releases of Hazardous
Materials, whether solid, liquid, or gaseous in nature, into the air, surface
water, groundwater, or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
Hazardous Materials; and (ii) all requirements pertaining to the health and
safety of employees or the public.  Environmental Laws include, but are not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 USC § 9601, et seq., the Hazardous Materials Transportation
Authorization Act of

-15-

 

--------------------------------------------------------------------------------

 

1994, 49 USC § 5101, et seq., the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976, and Hazardous and Solid Waste
Amendments of 1984, 42 USC § 6901, et seq., the Federal Water Pollution Control
Act, as amended by the Clean Water Act of 1977, 33 USC § 1251, et seq., the
Clean Air Act of 1966, 42 USC § 7401, et seq., the Toxic Substances Control Act
of 1976, 15 USC § 2601, et seq., the Safe Drinking Water Act of 1974, 42 USC
§§ 300f through 300j, the Occupational Safety and Health Act of 1970, as
amended, 29 USC § 651 et seq., the Oil Pollution Act of 1990, 33 USC § 2701 et
seq., the Emergency Planning and Community Right-To-Know Act of 1986, 42 USC
§ 11001 et seq., the National Environmental Policy Act of 1969, 42 USC § 4321 et
seq., the Federal Insecticide, Fungicide and Rodenticide Act of 1947, 7 USC
§ 136 et seq., California Carpenter-Presley-Tanner Hazardous Substance Account
Act, California Health & Safety Code §§ 25300 et seq., Hazardous Materials
Release Response Plans and Inventory Act, California Health & Safety Code, §§
25500 et seq., Underground Storage of Hazardous Substances provisions,
California Health & Safety Code, §§ 25280 et seq., California Hazardous Waste
Control Law, California Health & Safety Code, §§ 25100 et seq., and any other
state or local law counterparts, as amended, as such applicable laws, are in
effect as of the Lease Commencement Date, or thereafter adopted, published, or
promulgated.

5.3.1.3 Releases of Hazardous Materials.  If any Release of any Hazardous
Material in, on, under, from or about the Premises shall occur at any time
during the Lease by Tenant or Tenant's Agents, in addition to notifying Landlord
as specified above, Tenant, at its own sole cost and expense, shall
(i) immediately comply with any and all reporting requirements imposed pursuant
to any and all Environmental Laws, (ii) provide a written certification to
Landlord indicating that Tenant has complied with all applicable reporting
requirements, (iii) take any and all necessary investigation, corrective and
remedial action in accordance with any and all applicable Environmental Laws,
utilizing an environmental consultant approved by Landlord, all in accordance
with the provisions and requirements of this Section 5.3, including, without
limitation, Section 5.3.4, and (iv) take any such additional investigative,
remedial and corrective actions as Landlord shall in its reasonable discretion
deem necessary such that the Premises are remediated to the condition existing
prior to such Release.  

5.3.1.4 Indemnification.

5.3.1.4.1 In General.  Without limiting in any way Tenant’s obligations under
any other provision of this Lease, Tenant shall be solely responsible for and
shall protect, defend, indemnify and hold the Landlord Parties harmless from and
against any and all claims, judgments, losses, damages, costs, expenses,
penalties, enforcement actions, taxes, fines, remedial actions, liabilities
(including, without limitation, actual attorneys’ fees, litigation, arbitration
and administrative proceeding costs, expert and consultant fees and laboratory
costs) including, without limitation, consequential damages and sums paid in
settlement of claims, which arise during or after the Lease Term, whether
foreseeable or unforeseeable, that arise during or after the Lease Term in whole
or in part, foreseeable or unforeseeable, directly or indirectly arising out of
or attributable to the Release of Hazardous Materials in, on, under or about the
Premises by Tenant or Tenant's Agents.

5.3.1.4.2 Limitations.  Notwithstanding anything in Section 5.3.1.4, above, to
the contrary, Tenant's indemnity of Landlord as set forth in Section 5.3.1.4,
above, shall not be applicable to claims based upon Hazardous Materials not
Released by Tenant or Tenant's Agents.

5.3.1.4.3 Landlord Indemnity.  Under no circumstance shall Tenant be liable for,
and Landlord shall indemnify, defend, protect and hold harmless Tenant and
Tenant's Agents from and against, all losses, costs, claims, liabilities and
damages (including attorneys’ and consultants’ fees) arising out of any
Hazardous Materials that exist in, on or about the Project as of the date
hereof, or Hazardous Material Released by Landlord or any Landlord Parties.
Landlord will provide Tenant with any Hazardous Material reports relating to the
Building that Landlord has in its immediate possession.  The provision of such
reports shall be for informational purposes only, and Landlord does not make any
representation or warranty as to the correctness or completeness of any such
reports.

5.3.1.5 Compliance with Environmental Laws.  Without limiting the generality of
Tenant’s obligation to comply with applicable laws as otherwise provided in this
Lease, Tenant shall, at its sole cost and expense, comply with all Environmental
Laws related to the use of Hazardous Materials by Tenant and Tenant’s
Agents.  Tenant shall obtain and maintain any and all necessary permits,
licenses, certifications and approvals

-16-

 

--------------------------------------------------------------------------------

 

appropriate or required for the use, handling, storage, and disposal of any
Hazardous Materials used, stored, generated, transported, handled, blended, or
recycled by Tenant on the Premises.  Landlord shall have a continuing right,
without obligation, to require Tenant to obtain, and to review and inspect any
and all such permits, licenses, certifications and approvals, together with
copies of any and all Hazardous Materials management plans and programs, any and
all Hazardous Materials risk management and pollution prevention programs, and
any and all Hazardous Materials emergency response and employee training
programs respecting Tenant’s use of Hazardous Materials.  Upon request of
Landlord, Tenant shall deliver to Landlord a narrative description explaining
the nature and scope of Tenant’s activities involving Hazardous Materials and
showing to Landlord’s satisfaction compliance with all Environmental Laws and
the terms of this Lease.

5.3.2 Assurance of Performance.

5.3.2.1 Environmental Assessments In General.  Landlord may, but shall not be
required to, engage from time to time such contractors as Landlord determines to
be appropriate (and which are reasonably acceptable to Tenant) to perform
environmental assessments of a scope reasonably determined by Landlord (an
"Environmental Assessment") to ensure Tenant’s compliance with the requirements
of this Lease with respect to Hazardous Materials.

5.3.2.2 Costs of Environmental Assessments.  All costs and expenses incurred by
Landlord in connection with any such Environmental Assessment initially shall be
paid by Landlord; provided that if any such Environmental Assessment shows that
Tenant has failed to comply with the provisions of this Section 5.3, then all of
the costs and expenses of such Environmental Assessment shall be reimbursed by
Tenant as Additional Rent within thirty (30) days after receipt of written
demand therefor.

5.3.3 Tenant’s Obligations upon Surrender.  At the expiration or earlier
termination of the Lease Term, Tenant, at Tenant’s sole cost and expense,
shall:  (i) cause an Environmental Assessment of the Premises to be conducted in
accordance with Section 15.3; (ii) cause all Hazardous Materials brought onto
the Premises by Tenant or Tenant's Agents to be removed from the Premises and
disposed of in accordance with all Environmental Laws and as necessary to allow
the Premises to be used for the purposes allowed as of the date of this Lease;
and (iii) cause to be removed all containers installed or used by Tenant or
Tenant’s Agents to store any Hazardous Materials on the Premises, and cause to
be repaired any damage to the Premises caused by such removal.

5.3.4 Clean-up.

5.3.4.1 Environmental Reports; Clean-Up.  If any written report, including any
report containing results of any Environmental Assessment (an “Environmental
Report”) shall indicate (i) the presence of any Hazardous Materials as to which
Tenant has a removal or remediation obligation under this Section 5.3, and
(ii) that as a result of same, the investigation, characterization, monitoring,
assessment, repair, closure, remediation, removal, or other clean-up (the
“Clean-up”) of any Hazardous Materials is required, Tenant shall immediately
prepare and submit to Landlord within thirty (30) days after receipt of the
Environmental Report a comprehensive plan, subject to Landlord’s written
approval, specifying the actions to be taken by Tenant to perform the Clean-up
so that the Premises are restored to the conditions required by this
Lease.  Upon Landlord’s approval of the Clean-up plan, Tenant shall, at Tenant’s
sole cost and expense, without limitation on any rights and remedies of Landlord
under this Lease, immediately implement such plan with a consultant reasonably
acceptable to Landlord and proceed to Clean-Up Hazardous Materials in accordance
with all applicable laws.  If, within thirty (30) days after receiving a copy of
such Environmental Report, Tenant fails either (a) to complete such Clean-up, or
(b) with respect to any Clean-up that cannot be completed within such thirty-day
period, fails to proceed with diligence to prepare the Clean-up plan and
complete the Clean-up as promptly as practicable, then Landlord shall have the
right, but not the obligation, and without waiving any other rights under this
Lease, to carry out any Clean-up recommended by the Environmental Report or
required by any governmental authority having jurisdiction over the Premises,
and recover all of the costs and expenses thereof from Tenant as Additional
Rent, payable within ten (10) days after receipt of written demand therefor.

5.3.4.2 No Rent Abatement.  Tenant shall continue to pay all Rent due or
accruing under this Lease during any Clean-up, and shall not be entitled to any
reduction, offset or deferral of any Base Rent or Additional Rent due or
accruing under this Lease during any such Clean-up.  

-17-

 

--------------------------------------------------------------------------------

 

5.3.4.3 Surrender of Premises.  Tenant shall complete any Clean-up prior to
surrender of the Premises upon the expiration or earlier termination of this
Lease.  Tenant shall obtain and deliver to Landlord a letter or other written
determination from the overseeing governmental authority confirming that the
Clean-up has been completed in accordance with all requirements of such
governmental authority and that no further response action of any kind is
required for the unrestricted use of the Premises (“Closure Letter”).  Upon the
expiration or earlier termination of this Lease, Tenant shall also be obligated
to close all permits obtained in connection with Hazardous Materials used by
Tenant or Tenant's Agents in accordance with applicable laws.

5.3.4.4 Failure to Timely Clean-Up.  Should any Clean-up for which Tenant is
responsible not be completed, or should Tenant not receive the Closure Letter
and any governmental approvals required under Environmental Laws in conjunction
with such Clean-up prior to the expiration or earlier termination of this Lease,
then, commencing on the later of the termination of this Lease and three (3)
business days after Landlord's delivery of notice of such failure and that it
elects to treat such failure as a holdover, Tenant shall be liable to Landlord
as a holdover tenant (as more particularly provided in Article 16) until Tenant
has fully complied with its obligations under this Section 5.3.

5.3.5 Confidentiality.  Unless compelled to do so by applicable law, Tenant
agrees that Tenant shall not disclose, discuss, disseminate or copy any
information, data, findings, communications, conclusions and reports regarding
the environmental condition of the Premises to any Person (other than Tenant’s
consultants, attorneys, property managers, employees, shareholders and potential
and actual investors, lenders, business and merger partners, subtenants and
assignees that have a need to know such information), including any governmental
authority, without the prior written consent of Landlord.  In the event Tenant
reasonably believes that disclosure is compelled by applicable law, it shall
provide Landlord ten (10) days’ advance notice of disclosure of confidential
information so that Landlord may attempt to obtain a protective order.  Tenant
may additionally release such information to bona fide prospective purchasers or
lenders, subject to any such parties’ written agreement to be bound by the terms
of this Section 5.3.

5.3.6 Copies of Environmental Reports.  Within thirty (30) days of receipt
thereof, Tenant shall provide Landlord with a copy of any and all environmental
assessments, audits, studies and reports regarding Tenant’s activities with
respect to the Premises, or ground water beneath the Land, or the environmental
condition or Clean-up thereof.  Tenant shall be obligated to provide Landlord
with a copy of such materials without regard to whether such materials are
generated by Tenant or prepared for Tenant, or how Tenant comes into possession
of such materials.

5.3.7 Signs, Response Plans, Etc.  Tenant shall be responsible for posting on
the Premises any signs required under applicable Environmental Laws with respect
to the use of Hazardous Materials by Tenant or Tenant's Agents.  Tenant shall
also complete and file any business response plans or inventories required by
any applicable laws.  Tenant shall concurrently file a copy of any such business
response plan or inventory with Landlord.

5.3.8 Survival.  Each covenant, agreement, representation, warranty and
indemnification made by Tenant set forth in this Section 5.3 shall survive the
expiration or earlier termination of this Lease and shall remain effective until
all of Tenant’s obligations under this Section 5.3 have been completely
performed and satisfied.

6. SERVICES AND UTILITIES.

6.1 In General.  Landlord will be responsible, at Tenant's sole cost and expense
(subject to the terms of Section 4.2.4, above), for the furnishing of heating,
ventilation and air‑conditioning, electricity, water, and interior Building
security services to the Premises.  Landlord shall not provide janitorial or
telephone services for the Premises.  Tenant shall be solely responsible for
performing all janitorial services and other cleaning of the Premises, all in
compliance with applicable laws.  The janitorial and cleaning of the Premises
shall be adequate to maintain the Premises in a manner consistent with First
Class Life Sciences Projects.  

Tenant shall cooperate fully with Landlord at all times and abide by all
reasonable regulations and requirements that Landlord may reasonably prescribe
for the proper functioning and protection of the HVAC, electrical, mechanical
and plumbing systems.  Provided that Landlord agrees to provide and maintain and
keep in

-18-

 

--------------------------------------------------------------------------------

 

continuous service utility connections to the Project, including electricity,
water and sewage connections, Landlord shall have no obligation to provide any
services or utilities to the Building, including, but not limited to heating,
ventilation and air‑conditioning, electricity, water, telephone, janitorial and
interior Building security services, except as set forth in this Section 6.1,
above.  

6.2 Tenant Payment of Utilities Costs.  After the Lease Commencement Date, to
the extent that any utilities (including without limitation, electricity, gas,
sewer and water) to the Building are separately metered or sub-metered to the
Premises, such utilities shall either be contracted for and paid directly by
Tenant to the applicable utility provider, or reimbursed by Tenant to Landlord
within thirty (30) days after billing.  After the Lease Commencement Date, to
the extent that any utilities (including without limitation, electricity, gas,
sewer and water) to the Building are not separately metered to the Premises,
then Tenant shall pay to Landlord, within thirty (30) days after billing, an
equitable portion of the Building utility costs, based on Tenant's proportionate
use thereof.  In connection with the foregoing, Landlord shall install separate
meters on the Building Systems as a part of Landlord's construction of the Base
Building, and Tenant shall install separate meters on the systems installed in
the Premises as part of the Tenant Improvements pursuant to the Work Letter.

6.3 Interruption of Use.  Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service or utility (including, without limitation, telephone and
telecommunication services, UPS services, or other laboratory services or
utilities), or for any diminution in the quality or quantity thereof, when such
failure or delay or diminution is occasioned, in whole or in part, by breakage,
repairs, replacements, or improvements, by any strike, lockout or other labor
trouble, by inability to secure electricity, gas, water, or other fuel at the
Building or Project after reasonable effort to do so, by any riot or other
dangerous condition, emergency, accident or casualty whatsoever, by act or
default of Tenant or other parties, or by any other cause; and such failures or
delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant's use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this
Lease.  Notwithstanding the foregoing, Landlord may be liable for damages to the
extent caused by the negligence or willful misconduct of Landlord or the
Landlord Parties, provided that Landlord shall not be liable under any
circumstances for injury to, or interference with, Tenant's business, including,
without limitation, loss of profits, however occurring, through or in connection
with or incidental to a failure to furnish any of the services or utilities as
set forth in this Article 6.

6.4 Energy Performance Disclosure Information.  Tenant hereby acknowledges that
Landlord may be required to disclose certain information concerning the energy
performance of the Building pursuant to California Public Resources Code Section
25402.10 and the regulations adopted pursuant thereto (collectively the “Energy
Disclosure Requirements”).  Tenant hereby acknowledges prior receipt of the Data
Verification Checklist, as defined in the Energy Disclosure Requirements (the
“Energy Disclosure Information”), and agrees that Landlord has timely complied
in full with Landlord’s obligations under the Energy Disclosure
Requirements.  Tenant acknowledges and agrees that (i) Landlord makes no
representation or warranty regarding the energy performance of the Building or
the accuracy or completeness of the Energy Disclosure Information, (ii) the
Energy Disclosure Information is for the current occupancy and use of the
Building and that the energy performance of the Building may vary depending on
future occupancy and/or use of the Building, and (iii) Landlord shall have no
liability to Tenant for any errors or omissions in the Energy Disclosure
Information.  If and to the extent not prohibited by applicable laws, Tenant
hereby waives any right Tenant may have to receive the Energy Disclosure
Information, including, without limitation, any right Tenant may have to
terminate this Lease as a result of Landlord’s failure to disclose such
information.  Further, Tenant hereby releases Landlord from any and all losses,
costs, damages, expenses and/or liabilities relating to, arising out of and/or
resulting from the Energy Disclosure Requirements, including, without
limitation, any liabilities arising as a result of Landlord’s failure to
disclose the Energy Disclosure Information to Tenant prior to the execution of
this Lease.  Tenant’s acknowledgment of the AS-IS condition of the Premises
pursuant to the terms of this Lease shall be deemed to include the energy
performance of the Building.  Tenant further acknowledges that pursuant to the
Energy Disclosure Requirements, Landlord may be required in the future to
disclose information concerning Tenant’s energy usage to certain third parties,
including, without limitation, prospective purchasers, lenders and tenants of
the Building (the “Tenant Energy Use Disclosure”).  Tenant hereby (A) consents
to all such Tenant Energy Use Disclosures, and (B) acknowledges that Landlord
shall not be required to notify Tenant of any Tenant Energy Use
Disclosure.  Further, Tenant hereby releases Landlord from any and all losses,
costs, damages, expenses and liabilities relating to, arising out of and/or

-19-

 

--------------------------------------------------------------------------------

 

resulting from any Tenant Energy Use Disclosure.  The terms of this Section 6.3
shall survive the expiration or earlier termination of this Lease.

6.5 Existing Generator.  Commencing on the Lease Commencement Date, Tenant shall
have the right to connect to the Building back-up generator, which Landlord
shall install as part of Landlord’s Work (the "Generator"), for Tenant’s Share
of the Generator’s capacity to provide back-up generator services to the
Premises.  During the Lease Term, Landlord shall maintain the Generator in good
condition and repair, and Tenant shall be responsible for a share of the costs
of such maintenance and repair based on the proportion of the Generator capacity
allocated to the Premises.  Notwithstanding the foregoing, Landlord shall not be
liable for any damages whatsoever resulting from any failure in operation of the
Generator, or the failure of the Generator to provide suitable or adequate
back-up power to the Premises, including but not limited to, loss of profits,
loss of rents or other revenues, loss of business opportunity, loss of goodwill
or loss of use, in each case, however occurring, or loss to inventory,
scientific research, scientific experiments, laboratory animals, products,
specimens, samples, and/or scientific, business, accounting and other records of
every kind and description kept at the Premises and any and all income derived
or derivable therefrom.

6.6 Chemical Storage Room.  Tenant shall have the right to utilize storage space
in the chemical storage room to be constructed by Landlord in the Building
pursuant to Schedule 1 to Exhibit B (the "Chemical Storage Room"), for up to
Tenant’s Share of the Chemical Storage Room's storage capacity, provided that
Tenant shall be responsible for providing any equipment or modifications (e.g.,
(self-contained bunkers, dedicated exhaust, additional fire rating, etc.) to
support Tenant's specific usage.  During the Lease Term, Landlord shall maintain
the Chemical Storage Room in good condition and repair, and Tenant shall be
responsible for a share of the costs of such maintenance and repair based on the
proportion of the capacity of the Chemical Storage Room allocated to Tenant's
use (subject to the provisions of Section 4.2.4 above).  Notwithstanding the
foregoing, Landlord shall not be liable for any damages whatsoever resulting
from any failure in operation of the Chemical Storage Room, or the failure of
the Chemical Storage Room to provide suitable or adequate storage of Tenant's
chemicals, including but not limited to, loss of profits, loss of rents or other
revenues, loss of business opportunity, loss of goodwill or loss of use, in each
case, however occurring, or loss to inventory, scientific research, scientific
experiments, laboratory animals, products, specimens, samples, and/or
scientific, business, accounting and other records of every kind and description
kept at the Chemical Storage Room or the Premises and any and all income derived
or derivable therefrom.

7. REPAIRS.

7.1 Tenant Repair Obligations.  Tenant shall, throughout the Term, at its sole
cost and expense, maintain, repair or replace as required, the Premises in a
good standard of maintenance, repair and replacement as required, and in good
and sanitary condition, all in accordance with the standards of First Class Life
Sciences Projects, except for the Landlord Repair Obligations, whether or not
such maintenance, repair, replacement or improvement is required in order to
comply with applicable Laws ("Tenant's Repair Obligations"), including without
limitation, all electrical facilities and equipment, including lighting
fixtures, lamps, fans and any exhaust equipment and systems, electrical motors
and all other appliances and equipment of every kind and nature located in the
Premises;  all communications systems serving the Premises; all of Tenant's
security systems in or about or serving the Premises; Tenant's signage; interior
demising walls and partitions (including painting and wall coverings),
equipment, floors.  Tenant shall additionally be responsible, at Tenant’s sole
cost and expense, to furnish all expendables, including light bulbs, paper goods
and soaps, used in the Premises.  

7.2 Landlord Repair Obligations.  Landlord shall be responsible, as a part of
Operating Expenses, for repairs to and routine maintenance of the Building
including without limitation: (1) exterior windows, window frames, window
casements (including the repairing, resealing, cleaning and replacing of
exterior windows); (2) exterior doors, door frames and door closers; (3) the
Building (as opposed to the Premises) and Project plumbing, sewer, drainage,
electrical, fire protection, life safety and security systems and equipment,
existing heating, ventilation and air-conditioning systems, and all other
mechanical and HVAC systems and equipment (collectively, the "Building
Systems"), (4) the exterior glass, exterior walls, foundation and roof of the
Building, the structural portions of the floors of the Building, including,
without limitation, any painting, sealing, patching and waterproofing of
exterior walls, and (5) repairs to the elevator in the Building and underground
utilities, except to the extent that any such repairs are required due to the
negligence or willful misconduct of Tenant (the "Landlord

-20-

 

--------------------------------------------------------------------------------

 

Repair Obligations"); provided, however, that if such repairs are due to the
negligence or willful misconduct of Tenant, Landlord shall nevertheless make
such repairs at Tenant's expense, or, if covered by Landlord's insurance, Tenant
shall only be obligated to pay any deductible in connection therewith.  Costs
expended by Landlord in connection with the Landlord Repair Obligations shall be
included in Operating Expenses to the extent allowed pursuant to the terms of
Article 4, above.  Landlord shall cooperate with Tenant to enforce any
warranties that Landlord holds that could reduce Tenant's maintenance
obligations under this Lease.

7.3 Tenant's Right to Make Repairs.  Notwithstanding any provision to the
contrary contained in this Lease, if Tenant provides written notice to Landlord
of an event or circumstance which requires the action of Landlord under this
Lease with respect to repair and/or maintenance required in the Premises,
including repairs to the portions of the Building located within the Premises
that are Landlord’s responsibility under Section 7.4 (the “Base Building”),
which event or circumstance with respect to the Base Building materially and
adversely affects the conduct of Tenant’s business from the Premises, and
Landlord fails to commence corrective action within a reasonable period of time,
given the circumstances, after the receipt of such notice, but in any event not
later than thirty (30) days after receipt of said notice (unless Landlord’s
obligation cannot reasonably be performed within thirty (30) days, in which
event Landlord shall be allowed additional time as is reasonably necessary to
perform the obligation so long as Landlord begins performance within the initial
thirty (30) days and diligently pursues performance to completion), or, in the
event of an Emergency (as defined below), not later than five (5) business days
after receipt of such notice, then Tenant shall have the right to undertake such
actions as may be reasonably necessary to make such repairs if Landlord
thereafter fails to commence corrective action within five (5) business days
following Landlord's receipt of a second written notice from Tenant specifying
that Tenant will undertake such actions if Landlord fails to timely do so
(provided that such notice shall include the following language in bold,
capitalized text:  "IF LANDLORD FAILS TO COMMENCE THE REPAIRS DESCRIBED IN THIS
LETTER WITHIN FIVE (5) BUSINESS DAYS FROM LANDLORD'S RECEIPT OF THIS LETTER,
TENANT WILL PERFORM SUCH REPAIRS AT LANDLORD'S EXPENSE"; provided, however, that
in no event shall Tenant undertake any actions that could materially or
adversely affect the Base Building.  Notwithstanding the foregoing, in the event
of an Emergency, no second written notice shall be required as long as Tenant
advises Landlord in the first written notice of Tenant's intent to perform such
Emergency repairs if Landlord does not commence the same within such five (5)
business day period, utilizing the language required in second notices.  If such
action was required under the terms of this Lease to be taken by Landlord and
was not commenced by Landlord within such five (5) business day period and
thereafter diligently pursued to completion, then Tenant shall be entitled to
prompt reimbursement by Landlord of the reasonable out-of-pocket third-party
costs and expenses actually incurred by Tenant in taking such action.  If Tenant
undertakes such corrective actions pursuant to this Section 7.3, then (a) the
insurance and indemnity provisions set forth in this Lease shall apply to
Tenant's performance of such corrective actions, (b) Tenant shall proceed in
accordance with all applicable laws, (c) Tenant shall retain to perform such
corrective actions only such reputable contractors and suppliers as are duly
licensed and qualified, (d) Tenant shall effect such repairs in a good and
workmanlike and commercially reasonable manner, (e) Tenant shall use new or like
new materials, and (f) Tenant shall take reasonable efforts to minimize any
material interference or impact on the other tenants and occupants of the
Building.  Promptly following completion of any work taken by Tenant pursuant to
the terms of this Section 7.5, Tenant shall deliver a detailed invoice of the
work completed, the materials used and the costs relating thereto, and Landlord
shall reimburse Tenant the amounts expended by Tenant in connection with such
work, provided that Landlord shall have the right to object if Landlord claims
that such action did not have to be taken by Landlord pursuant to the terms of
this Lease or that the charges are excessive (in which case Landlord shall pay
the amount it contends would not have been excessive).  For purposes of this
Section 7.5, an "Emergency" shall mean an event threatening immediate and
material danger to people located in the Building or immediate, material damage
to the Building, Base Building, or creating a realistic possibility of an
immediate and material interference with, or immediate and material interruption
of a material aspect of Tenant's business operations.

8. ADDITIONS AND ALTERATIONS.

8.1 Landlord's Consent to Alterations.  Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than ten
(10) business days prior to the commencement thereof, and which consent shall
not be unreasonably withheld by Landlord, provided it shall be deemed reasonable
for

-21-

 

--------------------------------------------------------------------------------

 

Landlord to withhold its consent to any Alteration which adversely affects the
structural portions or the systems or equipment of the Building or is visible
from the exterior of the Building.  Notwithstanding the foregoing, Tenant shall
be permitted to make Alterations following ten (10) business days' notice to
Landlord (as to Alterations costing more than $10,000 only), but without
Landlord's prior consent, to the extent that such Alterations (i) do not affect
the building systems or equipment (other than minor changes such as adding or
relocating electrical outlets and thermostats), (ii) are not visible from the
exterior of the Building, and (iii) cost less than $50,000.00 for a particular
job of work.  The construction of the Tenant Improvements to the Premises shall
be governed by the terms of the Tenant Work Letter and not the terms of this
Article 8.

8.2 Manner of Construction.  Landlord may impose, as a condition of its consent
to any and all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that upon Landlord's request,
Tenant shall, at Tenant's expense, remove such Alterations upon the expiration
or any early termination of the Lease Term.  Tenant shall construct such
Alterations and perform such repairs in a good and workmanlike manner, in
conformance with any and all applicable federal, state, county or municipal
laws, rules and regulations and pursuant to a valid building permit, issued by
the city in which the Building is located (or other applicable governmental
authority).    Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord's reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas.  Upon completion of any Alterations, Tenant shall
deliver to Landlord final lien waivers from all contractors, subcontractors and
materialmen who performed such work.  In addition to Tenant's obligations under
Article 9 of this Lease, upon completion of any Alterations, Tenant agrees to
cause a Notice of Completion to be recorded in the office of the Recorder of the
County of San Mateo in accordance with Section 3093 of the Civil Code of the
State of California or any successor statute, and Tenant shall deliver to the
Project construction manager a reproducible copy of the "as built" drawings of
the Alterations as well as all permits, approvals and other documents issued by
any governmental agency in connection with the Alterations.  

8.3 Payment for Improvements.  In connection with any Alterations that affect
the Building systems (other than minor changes such as adding or relocating
electrical outlets and thermostats), or which have a cost in excess of $100,000,
Tenant shall reimburse Landlord for Landlord's reasonable, actual, out-of-pocket
costs and expenses actually incurred in connection with Landlord's review of
such work.  

8.4 Construction Insurance.  In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant or Tenant's contractor carries "Builder's All Risk" insurance (to
the extent that the cost of such work shall exceed $50,000) in an amount
approved by Landlord covering the construction of such Alterations, and such
other insurance as Landlord may reasonably require, it being understood and
agreed that all of such Alterations shall be insured by Landlord pursuant to
Article 10 of this Lease immediately upon completion thereof.  In addition,
Tenant's contractors and subcontractors shall be required to carry Commercial
General Liability Insurance in an amount approved by Landlord and otherwise in
accordance with the requirements of Article 10 of this Lease.  In connection
with Alterations with a cost in excess of $250,000, Landlord may, in its
reasonable discretion, require Tenant to obtain a lien and completion bond or
some alternate form of security satisfactory to Landlord in an amount sufficient
to ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee.

8.5 Landlord's Property.  All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and all Alterations and
improvements, shall be and become the property of Landlord and remain in place
at the Premises following the expiration or earlier termination of this
Lease.  Notwithstanding the foregoing, Landlord may, by written notice to Tenant
given at the time it consents to an Alteration, require Tenant, at Tenant's
expense, to remove any Alterations within the Premises and to repair any damage
to the Premises and Building caused by such removal.  If Tenant fails to
complete such removal and/or to repair any damage caused by the removal of any
Alterations, Landlord may do so and may charge the cost thereof to
Tenant.  Tenant hereby protects, defends, indemnifies and holds Landlord
harmless from any liability, cost, obligation, expense or claim of lien in any
manner relating to the installation, placement, removal or financing of any such
Alterations, improvements, fixtures and/or equipment in, on or about the
Premises, which obligations of Tenant shall survive the expiration or earlier
termination of this Lease.  Notwithstanding the foregoing, except to the extent
the same are paid for by the Tenant Improvement

-22-

 

--------------------------------------------------------------------------------

 

Allowance, the items set forth in Exhibit F attached hereto (the "Tenant's
Property") shall at all times be and remain Tenant's property.  Exhibit F may be
updated from time to time by agreement of the parties.  Tenant may remove the
Tenant's Property from the Premises at any time, provided that Tenant repairs
all damage caused by such removal.  Landlord shall have no lien or other
interest in the Tenant's Property.

9. COVENANT AGAINST LIENS.  Tenant shall keep the Project and Premises free from
any liens or encumbrances arising out of the work performed, materials furnished
or obligations incurred by or on behalf of Tenant, and shall protect, defend,
indemnify and hold Landlord harmless from and against any claims, liabilities,
judgments or costs (including, without limitation, reasonable attorneys' fees
and costs) arising out of same or in connection therewith.  Except as to
Alterations as to which no notice is required under the second sentence of
Section 8.1, Tenant shall give Landlord notice at least ten (10) business days
prior to the commencement of any such work on the Premises (or such additional
time as may be necessary under applicable laws) to afford Landlord the
opportunity of posting and recording appropriate notices of non-responsibility
(to the extent applicable pursuant to then applicable laws).  Tenant shall
remove any such lien or encumbrance by bond or otherwise within ten (10)
business days after notice by Landlord, and if Tenant shall fail to do so,
Landlord may pay the amount necessary to remove such lien or encumbrance,
without being responsible for investigating the validity thereof.

10. INSURANCE.

10.1 Indemnification and Waiver.  Except as provided in Section 10.5 or to the
extent due to the negligence, willful misconduct or violation of this Lease by
Landlord or the Landlord Parties, Tenant hereby assumes all risk of damage to
property in, upon or about the Premises from any cause whatsoever (including,
but not limited to, any personal injuries resulting from a slip and fall in,
upon or about the Premises) and agrees that Landlord, its partners, subpartners
and their respective officers, agents, servants, employees, and independent
contractors (collectively, "Landlord Parties") shall not be liable for, and are
hereby released from any responsibility for, any damage either to person or
property or resulting from the loss of use thereof, which damage is sustained by
Tenant or by other persons claiming through Tenant.  Tenant shall indemnify,
defend, protect, and hold harmless the Landlord Parties from any and all loss,
cost, damage, expense and liability (including without limitation court costs
and reasonable attorneys' fees) incurred in connection with or arising from any
cause in, on or about the Premises (including, but not limited to, a slip and
fall), any acts, omissions or negligence of Tenant or of any person claiming by,
through or under Tenant, or of the contractors, agents, servants, employees,
invitees, guests or licensees of Tenant or any such person, in, on or about the
Project or any breach of the terms of this Lease, either prior to, during, or
after the expiration of the Lease Term, provided that the terms of the foregoing
indemnity and release shall not apply to the negligence or willful misconduct of
Landlord or its agents, employees, contractors, licensees or invitees, or
Landlord's violation of this Lease.  Should Landlord be named as a defendant in
any suit brought against Tenant in connection with or arising out of Tenant's
occupancy of the Premises, Tenant shall pay to Landlord its costs and expenses
incurred in such suit, including without limitation, its actual professional
fees such as reasonable appraisers', accountants' and attorneys'
fees.  Notwithstanding anything to the contrary in this Lease, Landlord shall
not be released or indemnified from, and shall indemnify, defend, protect and
hold harmless Tenant from, all losses, damages, liabilities, claims, attorneys’
fees, costs and expenses arising from the gross negligence or willful misconduct
of Landlord or its agents, contractors, licensees or invitees, or a violation of
Landlord’s obligations or representations under this Lease. The provisions of
this Section 10.1 shall survive the expiration or sooner termination of this
Lease with respect to any claims or liability arising in connection with any
event occurring prior to such expiration or termination.

10.2 Tenant's Compliance With Landlord's Property Insurance.  Landlord shall
insure the Building, Tenant Improvements and any Alterations during the Lease
Term against loss or damage under an "all risk" property insurance policy.  Such
coverage shall be in such amounts, from such companies, and on such other terms
and conditions, as Landlord may from time to time reasonably
determine.  Additionally, at the option of Landlord, such insurance coverage may
include the risks of earthquakes and/or flood damage and additional hazards, a
rental loss endorsement and one or more loss payee endorsements in favor of the
holders of any mortgages or deeds of trust encumbering the interest of Landlord
in the Building or the ground or underlying lessors of the Building, or any
portion thereof.  The costs of such insurance shall be included in Operating
Expenses, subject to the terms of Section 4.2.4.  Tenant shall, at Tenant's
expense, comply with all insurance company requirements pertaining to the use of
the Premises.  If Tenant's conduct or use of the Premises causes any increase in
the premium for such insurance policies then Tenant shall reimburse Landlord for
any such increase. Tenant, at Tenant's expense, shall comply with

-23-

 

--------------------------------------------------------------------------------

 

all rules, orders, regulations or requirements of the American Insurance
Association (formerly the National Board of Fire Underwriters) and with any
similar body.  Notwithstanding anything to the contrary in this Lease, Tenant
shall not be required to comply with or cause the Premises to comply with any
laws, rules, regulations or insurance requirements requiring the construction of
alterations unless such compliance is necessitated solely due to Tenant's
particular use of the Premises.

10.3 Tenant's Insurance.  Tenant shall maintain the following coverages in the
following amounts during the Lease Term (except Tenant shall carry the insurance
described in Section 10.3.1 during any period in which it enters the Premises).

10.3.1 Commercial General Liability Insurance on an occurrence form covering the
insured against claims of bodily injury and property damage (including loss of
use thereof) arising out of Tenant's operations, and contractual liabilities
including a contractual coverage for limits of liability (which limits may be
met together with umbrella liability insurance) of not less than:

Bodily Injury and
Property Damage Liability

$4,000,000 each occurrence

$4,000,000 annual aggregate

Personal Injury Liability

$4,000,000 annual aggregate

 

10.3.2 Property Insurance covering all office furniture, business and trade
fixtures, office and lab equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant.  Such insurance shall be written
on an "all risks" of physical loss or damage basis, for the full replacement
cost value (subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage (excluding flood),
including sprinkler leakage, bursting or stoppage of pipes, and explosion, and
providing business interruption coverage for a period of ninety (90) days.

10.3.3 Business Income Interruption for ninety (90) days plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.2 above.

10.3.4 Worker's Compensation and Employer's Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations.  The policy
shall include a waiver of subrogation in favor of Landlord, its employees,
Lenders and any property manager or partners.

10.4 Form of Policies.  The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease.  Such insurance shall (i) name Landlord, its subsidiaries and
affiliates, its property manager (if any) and any other party the Landlord so
specifies, as an additional insured on the liability insurance, including
Landlord's managing agent, if any; (ii) be issued by an insurance company having
a rating of not less than A-:VII in Best's Insurance Guide or which is otherwise
acceptable to Landlord and authorized to do business in the State of California;
and (iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance required of Tenant.  Tenant shall not cause said insurance to be
canceled or coverage changed unless thirty (30) days' prior written notice shall
have been given to Landlord and any mortgagee of Landlord (unless such
cancellation is the result of non-payment of premiums, in which case note less
than five (5) days' notice shall be provided).  Tenant shall deliver said policy
or policies or certificates thereof to Landlord on or before the Lease
Commencement Date and at least ten (10) days before the expiration dates
thereof.  In the event Tenant shall fail to procure such insurance, or to
deliver such policies or certificate, Landlord may, at its option, procure such
policies for the account of Tenant, and the cost thereof shall be paid to
Landlord within five (5) days after delivery to Tenant of bills therefor.

-24-

 

--------------------------------------------------------------------------------

 

10.5 Subrogation.  Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property or business interruption loss to the extent that such coverage is
agreed to be provided hereunder, notwithstanding the negligence of either
party.  Notwithstanding anything to the contrary in this Lease, the parties each
hereby waive all rights and claims against each other for such losses, and waive
all rights of subrogation of their respective insurers.  The parties agree that
their respective insurance policies do now, or shall, contain the waiver of
subrogation.

10.6 Additional Insurance Obligations.  Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord or Landlord's lender, but in no event in excess of the
amounts and types of insurance then being required by landlords of buildings
comparable to and in the vicinity of the Building.

10.7 Construction Period:      The term “Construction Period” shall mean the
period from the date of this Lease to the date that Landlord completes
construction of the Landlord's Work (including any "Additional Base Building
Items", as defined in Section 3(f) of the Tenant Work Letter), and Common Areas,
regardless of the occurrence of any Tenant Delay and without regard to the
effect of any provision of this Lease pursuant to which the Premises are deemed
to be Ready for Occupancy in advance of its actual occurrence.  Notwithstanding
any provision of this Lease to the contrary (including Exhibit B), during the
Construction Period only, the following provisions shall be applicable:

10.7.1 with respect to any indemnity obligation of Tenant arising at any time
during the Construction Period only, (A) the term “Landlord Parties” shall mean
and shall be limited to HCP Oyster Point III LLC, a Delaware limited liability
company (or any entity that that succeeds to HCP Oyster Point III LLC’s interest
as Landlord under the Lease) and shall not include any other person or entity;
provided, however, that Landlord may include in any claim owed by Tenant to it
any amount which Landlord shall pay or be obligated to indemnify any other
person or entity, and (B) any indemnity obligation shall be limited to losses
caused by, or arising as a result of any act or failure to act of, Tenant or
Tenant’s employees, agents or contractors; and

10.7.2 during the Construction Period only, Tenant’s liability under this Lease
for Tenant’s actions or failures to act under the Lease during the Construction
Period, including, without limitation, (A) Tenant’s indemnity obligations, plus
(B) Base Rent and Additional Rent (as a consequence of Tenant Delay), plus (C)
any and all other costs payable to Landlord or otherwise payable by Tenant under
this Lease, which amount shall calculated to include (i) the accreted value of
any payments previously made by Tenant plus (ii) the present value of the
maximum amount that Tenant could be required to pay as of that point in time
(whether or not construction is completed) discounted at Tenant’s incremental
borrowing rate used to classify the Lease under ASC 840 (FAS 13), shall be
limited to 89.9% of Landlord’s Project Costs determined as of the date of
Landlord’s claim for such amount owed by Tenant.  As used herein, “Landlord’s
Project Costs” shall mean the amount capitalized in the Project by Landlord in
accordance with GAAP, plus other costs related to the Project (including related
site improvements and other Project costs) paid by Landlord to third parties
other than lenders or owners of Landlord (excluding land acquisition costs and
"Force Majeure Costs," as that term is defined below, but including land
carrying costs, such as interest or ground rent incurred during the Construction
Period, and including all other costs incurred by Landlord in connection with
the development and construction of the Project);

10.7.3 “Force Majeure Costs” means the sum of (a) all costs and expenses that
are incurred because the Building is damaged by a fire or other casualty event
(including capitalized interest on such costs and expenses), less the amount of
all insurance proceeds applied to restore the Building, and (b) any loss in fair
market value of the Premises to the extent the same are not restored following a
fire or other casualty event; and

10.7.4 the provisions of Section 21.1(H) of the Lease shall not apply during the
Construction Period.

10.8 For the avoidance of doubt, Landlord and Tenant agree that:

-25-

 

--------------------------------------------------------------------------------

 

10.8.1 no claim by Landlord for Tenant’s repudiation of this Lease at any time
shall be limited under this section; and

10.8.2 for any claim other than under Section 10.8.1 above, if during the
Construction Period Landlord makes any claim for any anticipatory breach by
Tenant of any obligation under this Lease owed to Landlord for any period after
the Construction Period and the amount payable by Tenant for such claim is
limited by the provisions of Section 10.7.2 above, the entire amount (to the
extent not theretofore paid) shall be payable promptly after the Construction
Period; and

10.8.3 following the end of the Construction Period, the terms of this Section
10.7 shall be of no further force or effect.

11. DAMAGE AND DESTRUCTION.

11.1 Repair of Damage to Premises by Landlord.  Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty.  If the Premises or any Common Areas serving or providing access to
the Premises shall be damaged by fire or other casualty, Landlord shall promptly
and diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Premises and such Common Areas.  Such restoration
shall be to substantially the same condition of the Premises and the Common
Areas prior to the casualty, except for modifications required by zoning and
building codes and other laws or any other modifications to the Common Areas
deemed desirable by Landlord, which are consistent with the character of the
Project, provided that access to the Premises shall not be materially
impaired.  Landlord shall not be liable for any inconvenience or annoyance to
Tenant or its visitors, or injury to Tenant's business resulting in any way from
such damage or the repair thereof; provided however, that if such fire or other
casualty shall have damaged the Premises or Common Areas necessary to Tenant's
occupancy, and the damaged portions of the Premises are not occupied by Tenant
as a result thereof, then during the time and to the extent the Premises are
unfit for occupancy, the Rent shall be abated in proportion to the ratio that
the amount of rentable square feet of the Premises which is unfit for occupancy
for the purposes permitted under this Lease bears to the total rentable square
feet of the Premises.  

11.2 Landlord's Option to Repair.  Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building shall be damaged by fire or other casualty or cause, and one or more of
the following conditions is present: (i) in Landlord's reasonable judgment,
repairs cannot reasonably be completed within one (1) year after the date of
discovery of the damage (when such repairs are made without the payment of
overtime or other premiums); (ii) the damage is due to a risk that Landlord is
not required to insure under this Lease, and the cost of restoration exceed five
percent (5%) of the replacement cost of the Building (unless Tenant agrees to
pay any uninsured amount in excess of such five percent (5%)); or (iii) the
damage occurs during the last twelve (12) months of the Lease Term and will take
more than sixty (60) days to restore; provided, however, that if Landlord does
not elect to terminate this Lease pursuant to Landlord's termination right as
provided above, and the repairs cannot, in the reasonable opinion of Landlord,
be completed within eight (8) months days after the date of discovery of the
damage (or are not in fact completed within nine (9) months after the date of
discovery of the damage), Tenant may elect, no earlier than sixty (60) days
after the date of the damage and not later than ninety (90) days after the date
of such damage, or within thirty (30) days after such repairs are not timely
completed, to terminate this Lease by written notice to Landlord effective as of
the date specified in the notice, which date shall not be less than thirty (30)
days nor more than sixty (60) days after the date such notice is given by
Tenant.  

11.3 Waiver of Statutory Provisions.  The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

-26-

 

--------------------------------------------------------------------------------

 

12. NONWAIVER.  No provision of this Lease shall be deemed waived by either
party hereto unless expressly waived in a writing signed thereby.  The waiver by
either party hereto of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of any subsequent breach of same or
any other term, covenant or condition herein contained.  The subsequent
acceptance of Rent hereunder by Landlord shall not be deemed to be a waiver of
any preceding breach by Tenant of any term, covenant or condition of this Lease,
other than the failure of Tenant to pay the particular Rent so accepted,
regardless of Landlord's knowledge of such preceding breach at the time of
acceptance of such Rent.  No acceptance of a lesser amount than the Rent herein
stipulated shall be deemed a waiver of Landlord's right to receive the full
amount due, nor shall any endorsement or statement on any check or payment or
any letter accompanying such check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the full amount due.  No receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term or of Tenant's right of possession hereunder, or
after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit, or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.

13. CONDEMNATION.  If the whole or any part of the Premises shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use or reconstruction of any part of the Premises, or
if Landlord shall grant a deed or other instrument in lieu of such taking by
eminent domain or condemnation, Landlord shall have the option to terminate this
Lease effective as of the date possession is required to be surrendered to the
authority.  Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant's personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, for moving expenses, for the unamortized
value of any improvements paid for by Tenant and for the Lease “bonus value”, so
long as such claims are payable separately to Tenant.  All Rent shall be
apportioned as of the date of such termination.  If any part of the Premises
shall be taken, and this Lease shall not be so terminated, the Rent shall be
proportionately abated.  Tenant hereby waives any and all rights it might
otherwise have pursuant to Section 1265.130 of The California Code of Civil
Procedure.  Notwithstanding anything to the contrary contained in this Article
13, in the event of a temporary taking of all or any portion of the Premises for
a period of one hundred and eighty (180) days or less, then this Lease shall not
terminate but the Base Rent and the Additional Rent shall be abated for the
period of such taking in proportion to the ratio that the amount of rentable
square feet of the Premises taken bears to the total rentable square feet of the
Premises.  Landlord shall be entitled to receive the entire award made in
connection with any such temporary taking.

14. ASSIGNMENT AND SUBLETTING.

14.1 Transfers.  Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee").  If
Tenant desires Landlord's consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the "Transfer Notice") shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the "Transfer
Premium", as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, and (iv) current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, and any other information
reasonably required by Landlord which will enable Landlord to determine the
financial responsibility, character, and reputation

-27-

 

--------------------------------------------------------------------------------

 

of the proposed Transferee, nature of such Transferee's business and proposed
use of the Subject Space.  Any Transfer made without Landlord's prior written
consent shall, at Landlord's option, be null, void and of no effect, and shall,
at Landlord's option, constitute a default by Tenant under this Lease.  Whether
or not Landlord consents to any proposed Transfer, Tenant shall pay Landlord's
reasonable review and processing fees, as well as any reasonable professional
fees (including, without limitation, attorneys', accountants', architects',
engineers' and consultants' fees) incurred by Landlord (not to exceed $3,500 in
the aggregate for any particular Transfer), within thirty (30) days after
written request by Landlord.

14.2 Landlord's Consent.  Landlord shall not unreasonably withhold or delay its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice.  Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:

14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

14.2.2 The Transferee is either a governmental agency or instrumentality
thereof;

14.2.3 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested; or

14.2.4 The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
such that Landlord would initially have been entitled to refuse its consent to
such Transfer under this Section 14.2, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this
Lease).  Notwithstanding anything to the contrary in this Lease, if Tenant or
any proposed Transferee claims that Landlord has unreasonably withheld or
delayed its consent under Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, their sole remedies shall be a suit for
contract damages (other than damages for injury to, or interference with,
Tenant's business including, without limitation, loss of profits, however
occurring) or declaratory judgment and an injunction for the relief sought, and
Tenant hereby waives all other remedies, including, without limitation, any
right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all applicable laws, on behalf of the proposed
Transferee.

14.3 Transfer Premium.  If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee.  "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, and after deduction of (i) any costs of improvements made to the
Subject Space in connection with such Transfer, (ii) brokerage commissions paid
in connection with such Transfer, and (iii) reasonable legal fees incurred in
connection with such Transfer.  "Transfer Premium" shall also include, but not
be limited to, key money, bonus money or other cash consideration paid by
Transferee to Tenant in connection with such Transfer, and any payment in excess
of fair market value for services rendered by Tenant to Transferee or for
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
Transferee in connection with such Transfer.  The determination of the amount of
Landlord's applicable share of the Transfer Premium shall be made on a monthly
basis as rent or other consideration is received by Tenant under the Transfer.  

-28-

 

--------------------------------------------------------------------------------

 

14.4 Landlord's Option as to Subject Space.  Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer other than to a Permitted Transferee which, together with all prior
Transfers then remaining in effect, would cause fifty percent (50%) or more of
the Premises to be Transferred for more than fifty percent (50%) of the then
remaining Lease Term (taking into account any extension of the Lease Term which
has irrevocably exercised by Tenant), Tenant shall give Landlord notice (the
"Intention to Transfer Notice") of such contemplated Transfer (whether or not
the contemplated Transferee or the terms of such contemplated Transfer have been
determined).  The Intention to Transfer Notice shall specify the portion of and
amount of rentable square feet of the Premises which Tenant intends to Transfer
in the subject Transfer (the "Contemplated Transfer Space"), the contemplated
date of commencement of the Contemplated Transfer (the "Contemplated Effective
Date"), and the contemplated length of the term of such contemplated
Transfer.  Thereafter, Landlord shall have the option, by giving written notice
to Tenant within thirty (30) days after receipt of any Intention to Transfer
Notice, to recapture the Contemplated Transfer Space.  Such recapture shall
cancel and terminate this Lease with respect to such Contemplated Transfer Space
as of the Contemplated Effective Date.  In the event of a recapture by Landlord,
if this Lease shall be canceled with respect to less than the entire Premises,
the Rent reserved herein shall be prorated on the basis of the number of
rentable square feet retained by Tenant in proportion to the number of rentable
square feet contained in the Premises, and this Lease as so amended shall
continue thereafter in full force and effect, and upon request of either party,
the parties shall execute written confirmation of the same.  If Landlord
declines, or fails to elect in a timely manner, to recapture such Contemplated
Transfer Space under this Section 14.4, then, subject to the other terms of this
Article 14, for a period of nine (9) months (the "Nine Month Period") commencing
on the last day of such thirty (30) day period, Landlord shall not have any
right to recapture the Contemplated Transfer Space with respect to any Transfer
made during the Nine Month Period, provided that any such Transfer is
substantially on the terms set forth in the Intention to Transfer Notice, and
provided further that any such Transfer shall be subject to the remaining terms
of this Article 14.  If such a Transfer is not so consummated within the Nine
Month Period (or if a Transfer is so consummated, then upon the expiration of
the term of any Transfer of such Contemplated Transfer Space consummated within
such Nine Month Period), Tenant shall again be required to submit a new
Intention to Transfer Notice to Landlord with respect any contemplated Transfer,
as provided above in this Section 14.4.  Tenant shall not be required to provide
a separate Intention to Transfer Notice and Tenant’s request for Landlord’s
consent to a Transfer shall satisfy Tenant’s obligations in this Section 14.4.

14.5 Effect of Transfer.  If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
Tenant shall furnish upon Landlord's request a complete statement, certified by
an independent certified public accountant, or Tenant's chief financial officer,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer, and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord's consent, shall relieve Tenant or any guarantor of the Lease
from any liability under this Lease, including, without limitation, in
connection with the Subject Space.  Landlord or its authorized representatives
shall have the right at all reasonable times to audit the books, records and
papers of Tenant relating to any Transfer, and shall have the right to make
copies thereof.  If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than two percent (2%), Tenant shall pay
Landlord's costs of such audit.

14.6 Additional Transfers.  For purposes of this Lease, the term "Transfer"
shall also include if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of fifty percent (50%) or more of
the partners, or transfer of fifty percent (50%) or more of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof.

14.7 Occurrence of Default.  Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to:  (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer.  If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant's agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is
cured.  Such Transferee shall rely on any

-29-

 

--------------------------------------------------------------------------------

 

representation by Landlord that Tenant is in default hereunder, without any need
for confirmation thereof by Tenant.  Upon any assignment, the assignee shall
assume in writing all obligations and covenants of Tenant thereafter to be
performed or observed under this Lease.  No collection or acceptance of rent by
Landlord from any Transferee shall be deemed a waiver of any provision of this
Article 14 or the approval of any Transferee or a release of Tenant from any
obligation under this Lease, whether theretofore or thereafter accruing.  In no
event shall Landlord's enforcement of any provision of this Lease against any
Transferee be deemed a waiver of Landlord's right to enforce any term of this
Lease against Tenant or any other person.  If Tenant's obligations hereunder
have been guaranteed, Landlord's consent to any Transfer shall not be effective
unless the guarantor also consents to such Transfer.

14.8 Non-Transfers.  Notwithstanding anything to the contrary contained in this
Article 14, (i) an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity which is controlled by, controls, or is
under common control with, Tenant), (ii) an assignment of the Premises to an
entity which acquires all or substantially all of the assets or interests
(partnership, stock or other) of Tenant, (iii) an assignment of the Premises to
an entity which is the resulting entity of a merger or consolidation of Tenant
with another entity, or (iv) a sale of corporate shares of capital stock in
Tenant in connection with an initial public offering of Tenant's stock on a
nationally-recognized stock exchange (collectively, a "Permitted Transferee"),
shall not be deemed a Transfer under this Article 14, provided that (A) Tenant
notifies Landlord of any such assignment or sublease and promptly supplies
Landlord with any documents or information requested by Landlord regarding such
assignment or sublease or such affiliate, (B) such assignment or sublease is not
a subterfuge by Tenant to avoid its obligations under this Lease, (C) such
Permitted Transferee shall be of a character and reputation consistent with the
quality of the Building, and (D) such Permitted Transferee described in subpart
(ii) or (iii) above shall have a tangible net worth (not including goodwill as
an asset) computed in accordance with generally accepted accounting principles
("Net Worth") at least equal to the Net Worth of Tenant on the day immediately
preceding the effective date of such assignment or sublease.  An assignee of
Tenant's entire interest that is also a Permitted Transferee may also be known
as a "Permitted Assignee".  "Control," as used in this Section 14.8, shall mean
the ownership, directly or indirectly, of at least fifty-one percent (51%) of
the voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of at least fifty-one percent (51%) of the voting
interest in, any person or entity.  No such permitted assignment or subletting
shall serve to release Tenant from any of its obligations under this Lease.

15. SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES.

15.1 Surrender of Premises.  No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord.  The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated.  The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2 Removal of Tenant Property by Tenant.  Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear, damage
caused by casualty, repairs required as a result of condemnation, and repairs
which are specifically made the responsibility of Landlord hereunder
excepted.  Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, free-standing cabinet work,
movable partitions (but not demountable walls) and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.

15.3 Environmental Assessment.  In connection with its surrender of the
Premises, Tenant shall submit to Landlord, at least fifteen (15) days prior to
the expiration date of this Lease (or in the event of an earlier termination

-30-

 

--------------------------------------------------------------------------------

 

of this Lease, as soon as reasonably possible following such termination), an
environmental Assessment of the Premises by a competent and experienced
environmental engineer or engineering firm reasonably satisfactory to Landlord
(pursuant to a contract approved by Landlord and providing that Landlord can
rely on the Environmental Assessment).  If such Environmental Assessment reveals
that remediation or Clean-up is required under any Environmental Laws that
Tenant is responsible for under this Lease, Tenant shall submit a remediation
plan prepared by a recognized environmental consultant and shall be responsible
for all costs of remediation and Clean-up, as more particularly provided in
Section 5.3, above.

15.4 Condition of the Building and Premises Upon Surrender.  In addition to the
above requirements of this Article 15, upon the expiration of the Lease Term, or
upon any earlier termination of this Lease, Tenant shall, surrender the Premises
and Building with Tenant having complied with all of Tenant’s obligations under
this Lease, including those relating to improvement, repair, maintenance,
compliance with law, testing and other related obligations of Tenant set forth
in Article 7 of this Lease.  In the event that the Building and Premises shall
be surrendered in a condition which does not comply with the terms of this
Section 15.4, because Tenant failed to comply with its obligations set forth in
Lease, then following thirty (30) days' notice to Tenant, during which thirty
(30) day period Tenant shall have the right to cure such noncompliance, Landlord
shall be entitled to expend all reasonable costs in order to cause the same to
comply with the required condition upon surrender and Tenant shall immediately
reimburse Landlord for all such costs upon notice and, commencing on the later
of the termination of this Lease and three (3) business days after Landlord's
delivery of notice of such failure and that it elects to treat such failure as a
holdover, Tenant shall be deemed during the period that Tenant or Landlord, as
the case may be, perform obligations relating to the Surrender Improvements to
be in holdover under Article 16 of this Lease.

16. HOLDING OVER.  If Tenant holds over after the expiration of the Lease Term
or earlier termination thereof, with the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term.  If Tenant holds over after
the expiration of the Lease Term of earlier termination thereof, without the
express or implied consent of Landlord, such tenancy shall be deemed to be a
tenancy by sufferance only, and shall not constitute a renewal hereof or an
extension for any further term.  In either case, Base Rent shall be payable at a
monthly rate equal to one hundred fifty percent (150%) of the Base Rent
applicable during the last rental period of the Lease Term under this
Lease.  Such month-to-month tenancy or tenancy by sufferance, as the case may
be, shall be subject to every other applicable term, covenant and agreement
contained herein.  Nothing contained in this Article 16 shall be construed as
consent by Landlord to any holding over by Tenant, and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease.  The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.  If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys' fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom.

17. ESTOPPEL CERTIFICATES.  Within ten (10) business days following a request in
writing by Landlord, Tenant shall execute, acknowledge and deliver to Landlord
an estoppel certificate, which, as submitted by Landlord, shall be substantially
in the form of Exhibit D, attached hereto (or such other form as may be
reasonably required by any prospective mortgagee or purchaser of the Project, or
any portion thereof), indicating therein any exceptions thereto that may exist
at that time, and shall also contain any other information reasonably requested
by Landlord or Landlord's mortgagee or prospective mortgagee.  Any such
certificate may be relied upon by any prospective mortgagee or purchaser of all
or any portion of the Project.  Tenant shall execute and deliver whatever other
instruments may be reasonably required for such purposes.  At any time during
the Lease Term, in connection with a sale or financing of the Building by
Landlord, Landlord may require Tenant to provide Landlord with its most recent
annual financial statement and annual financial statements of the preceding two
(2) years.  Such statements shall be prepared in accordance with generally
accepted accounting principles and, if such is the normal practice of Tenant,
shall be audited by an independent certified public accountant.  Landlord shall
hold such statements confidential.  Failure of Tenant to timely execute,
acknowledge and deliver such estoppel certificate or other instruments shall
constitute an acceptance of the Premises and an acknowledgment by Tenant that
statements included in the estoppel certificate are true and correct, without
exception.

-31-

 

--------------------------------------------------------------------------------

 

18. SUBORDINATION.  Landlord hereby represents and warrants to Tenant that the
Project is not currently subject to any ground lease, or to the lien of any
mortgage or deed of trust.  This Lease shall be subject and subordinate to all
future ground or underlying leases of the Building or Project and to the lien of
any mortgage, trust deed or other encumbrances now or hereafter in force against
the Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof, and to all
advances made or hereafter to be made upon the security of such mortgages or
trust deeds, unless the holders of such mortgages, trust deeds or other
encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto. The subordination of
this Lease to any such future ground or underlying leases of the Building or
Project or to the lien of any mortgage, trust deed or other encumbrances, shall
be subject to Tenant's receipt of a commercially reasonable subordination,
non-disturbance, and attornment agreement in favor of Tenant. Tenant covenants
and agrees in the event any proceedings are brought for the foreclosure of any
such mortgage or deed in lieu thereof (or if any ground lease is terminated), to
attorn, without any deductions or set-offs whatsoever, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the ground lessor), if so requested to do so by such
purchaser or lienholder or ground lessor, and to recognize such purchaser or
lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant's occupancy, so long as Tenant timely pays the rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant.  Landlord's interest herein may be assigned as
security at any time to any lienholder.  Tenant shall, within ten (10) days of
request by Landlord, execute such further instruments or assurances as Landlord
may reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases.  Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

19. DEFAULTS; REMEDIES.

19.1 Events of Default.  The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice; or

19.1.2 Except where a specific time period is otherwise set forth for Tenant's
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

19.1.3 Abandonment or vacation of all or a substantial portion of the Premises
by Tenant while Tenant is in default under the Lease; or

19.1.4 The failure by Tenant to observe or perform according to the provisions
of Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than five (5) business days after notice from Landlord.

19.2 Remedies Upon Default.  Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

-32-

 

--------------------------------------------------------------------------------

 

(i) The worth at the time of award of the unpaid rent which has been earned at
the time of such termination; plus

(ii) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, in each case to the extent
allocable to the remaining Lease Term, brokerage commissions and advertising
expenses incurred to obtain a new tenant, expenses of remodeling the Premises or
any portion thereof for a new tenant, whether for the same or a different use,
and any special concessions made to obtain a new tenant; and

(v) At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law.  As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).  

19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.  

19.3 Subleases of Tenant.  If Landlord elects to terminate this Lease on account
of any default by Tenant, as set forth in this Article 19, Landlord shall have
the right to terminate any and all subleases, licenses, concessions or other
consensual arrangements for possession entered into by Tenant and affecting the
Premises or may, in Landlord's sole discretion, succeed to Tenant's interest in
such subleases, licenses, concessions or arrangements.  In the event of
Landlord's election to succeed to Tenant's interest in any such subleases,
licenses, concessions or arrangements, Tenant shall, as of the date of notice by
Landlord of such election, have no further right to or interest in the rent or
other consideration receivable thereunder.  

19.4 Efforts to Relet.  No re-entry, repairs, maintenance, changes, alterations
and additions, appointment of a receiver to protect Landlord's interests
hereunder, or any other action or omission by Landlord shall be construed as an
election by Landlord to terminate this Lease or Tenant's right to possession, or
to accept a surrender

-33-

 

--------------------------------------------------------------------------------

 

of the Premises, nor shall same operate to release Tenant in whole or in part
from any of Tenant's obligations hereunder, unless express written notice of
such intention is sent by Landlord to Tenant.  

20. COVENANT OF QUIET ENJOYMENT.  Landlord covenants that Tenant, on paying the
Rent, charges for services and other payments herein reserved and on keeping,
observing and performing all the other terms, covenants, conditions, provisions
and agreements herein contained on the part of Tenant to be kept, observed and
performed, shall, during the Lease Term, peaceably and quietly have, hold and
enjoy the Premises subject to the terms, covenants, conditions, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord.  The foregoing covenant is in lieu of any other covenant
express or implied.

21. LETTER OF CREDIT.  

21.1 Delivery of Letter of Credit.  Tenant shall deliver to Landlord,
concurrently with Tenant's execution of this Lease, an unconditional, clean,
irrevocable letter of credit (the "L‑C") in the amount set forth in Section 8 of
the Lease Summary (the "L‑C Amount"), which L‑C shall be issued by a
money-center, solvent and nationally recognized bank (a bank which accepts
deposits, maintains accounts, has a local San Francisco Bay Area office which
will negotiate a letter of credit, and whose deposits are insured by the FDIC)
reasonably acceptable to Landlord (such approved, issuing bank being referred to
herein as the "Bank"), which Bank must have a rating from Standard and Poors
Corporation of A- or better (or any equivalent rating thereto from any successor
or substitute rating service selected by Lessor) and a letter of credit issuer
rating from Moody’s Investor Service of A3 or better (or any equivalent rating
thereto from any successor rating agency thereto)) (collectively, the “Bank’s
Credit Rating Threshold”), and which L‑C shall be in the form of Exhibit H,
attached hereto.  Notwithstanding the foregoing, Landlord hereby approves
Silicon Valley Bank as the Bank.  Tenant shall pay all expenses, points and/or
fees incurred by Tenant in obtaining the L‑C.  The L‑C shall (i) be "callable"
at sight, irrevocable and unconditional, (ii) be maintained in effect, whether
through renewal or extension, for the period commencing on the date of this
Lease and continuing until the date (the "L‑C Expiration Date") that is no less
than sixty (60) days after the expiration of the Lease Term as the same may be
extended, and Tenant shall deliver a new L‑C or certificate of renewal or
extension to Landlord at least thirty (30) days prior to the expiration of the
L‑C then held by Landlord, without any action whatsoever on the part of
Landlord, (iii) be fully assignable by Landlord, its successors and assigns,
(iv) permit partial draws and multiple presentations and drawings, and (v) be
otherwise subject to the Uniform Customs and Practices for Documentary Credits
(1993-Rev), International Chamber of Commerce Publication #500, or the
International Standby Practices-ISP 98, International Chamber of Commerce
Publication #590.  Landlord, or its then managing agent, shall have the right to
draw down an amount up to the face amount of the L‑C if any of the following
shall have occurred or be applicable:  (A) such amount is due to Landlord under
the terms and conditions of this Lease, and has not been paid within applicable
notice and cure periods (or, if Landlord is prevented by law from providing
notice, within the period for payment set forth in the Lease), or (B) Tenant has
filed a voluntary petition under the U. S. Bankruptcy Code or any state
bankruptcy code (collectively, "Bankruptcy Code"), or (C) an involuntary
petition has been filed against Tenant under the Bankruptcy Code that is not
dismissed within thirty (30) days, or (D) the Lease has been rejected, or is
deemed rejected, under Section 365 of the U.S. Bankruptcy Code, following the
filing of a voluntary petition by Tenant under the Bankruptcy Code, or the
filing of an involuntary petition against Tenant under the Bankruptcy Code, or
(E) the Bank has notified Landlord that the L‑C will not be renewed or extended
through the L‑C Expiration Date, and Tenant has not provided a replacement L-C
that satisfies the requirements of this Lease at least thirty (30) days prior to
such expiration, or (F) Tenant is placed into receivership or conservatorship,
or becomes subject to similar proceedings under Federal or State law, or
(G) Tenant executes an assignment for the benefit of creditors, or (H) if
(1) any of the Bank's (other than Silicon Valley Bank) Fitch Ratings (or other
comparable ratings to the extent the Fitch Ratings are no longer available) have
been reduced below the Bank's Credit Rating Threshold, or (2) there is otherwise
a material adverse change in the financial condition of the Bank, and Tenant has
failed to provide Landlord with a replacement letter of credit, conforming in
all respects to the requirements of this Article 21 (including, but not limited
to, the requirements placed on the issuing Bank more particularly set forth in
this Section 21.1 above), in the amount of the applicable L‑C Amount, within
ten (10) days following Landlord’s written demand therefor (with no other notice
or cure or grace period being applicable thereto, notwithstanding anything in
this Lease to the contrary) (each of the foregoing being an "L‑C Draw
Event").  The L‑C shall be honored by the Bank regardless of whether Tenant
disputes Landlord's right to draw upon the L‑C.  In addition, in the event the
Bank is placed into receivership or conservatorship by the Federal Deposit
Insurance Corporation or any successor or similar entity, then, effective as of
the date such receivership or conservatorship occurs, said L‑C shall be deemed
to fail to meet the requirements of

-34-

 

--------------------------------------------------------------------------------

 

this Article 21, and, within ten (10) days following Landlord's notice to Tenant
of such receivership or conservatorship (the "L‑C FDIC Replacement Notice"),
Tenant shall replace such L‑C with a substitute letter of credit from a
different issuer (which issuer shall meet or exceed the Bank's Credit Rating
Threshold and shall otherwise be acceptable to Landlord in its reasonable
discretion) and that complies in all respects with the requirements of this
Article 21.  If Tenant fails to replace such L‑C with such conforming,
substitute letter of credit pursuant to the terms and conditions of this
Section 21.1, then, notwithstanding anything in this Lease to the contrary,
Landlord shall have the right to declare Tenant in default of this Lease for
which there shall be no notice or grace or cure periods being applicable thereto
(other than the aforesaid ten (10) day period).  Tenant shall be responsible for
the payment of any and all Tenant’s and Bank’s costs incurred with the review of
any replacement L‑C, which replacement is required pursuant to this Section or
is otherwise requested by Tenant.  In the event of an assignment by Tenant of
its interest in the Lease (and irrespective of whether Landlord's consent is
required for such assignment), the acceptance of any replacement or
substitute  letter of credit by Landlord from the assignee shall be subject to
Landlord's prior written approval, in Landlord's reasonable discretion, and the
actual and reasonable attorney's fees incurred by Landlord in connection with
such determination shall be payable by Tenant to Landlord within ten (10) days
of billing.

21.2 Application of L‑C.  Tenant hereby acknowledges and agrees that Landlord is
entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L‑C upon the occurrence of any L‑C Draw Event.  In the event of
any L‑C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant (except in connection with an L-C Draw Event under Section
21.1(H) above), draw upon the L‑C, in part or in whole, in the amount necessary
to cure any such L-C Draw Event and/or to compensate Landlord for any and all
damages of any kind or nature sustained or which Landlord reasonably estimates
that it will sustain resulting from Tenant's breach or default of the Lease or
other L-C Draw Event and/or to compensate Landlord for any and all damages
arising out of, or incurred in connection with, the termination of this Lease,
including, without limitation, those specifically identified in Section 1951.2
of the California Civil Code.  The use, application or retention of the L‑C, or
any portion thereof, by Landlord shall not prevent Landlord from exercising any
other right or remedy provided by this Lease or by any applicable law, it being
intended that Landlord shall not first be required to proceed against the L‑C,
and such L‑C shall not operate as a limitation on any recovery to which Landlord
may otherwise be entitled.  Tenant agrees and acknowledges that (i) the L‑C
constitutes a separate and independent contract between Landlord and the Bank,
(ii) Tenant is not a third party beneficiary of such contract, (iii) Tenant has
no property interest whatsoever in the L‑C or the proceeds thereof, and (iv) in
the event Tenant becomes a debtor under any chapter of the Bankruptcy Code,
Tenant is placed into receivership or conservatorship, and/or there is an event
of a receivership, conservatorship or a bankruptcy filing by, or on behalf of,
Tenant, neither Tenant, any trustee, nor Tenant's bankruptcy estate shall have
any right to restrict or limit Landlord's claim and/or rights to the L‑C and/or
the proceeds thereof by application of Section 502(b)(6) of the U. S. Bankruptcy
Code or otherwise.

21.3 Maintenance of L-C by Tenant.  If, as a result of any drawing by Landlord
of all or any portion of the L-C, the amount of the L-C shall be less than the
L-C Amount, Tenant shall, within five (5) days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency, and any
such additional letter(s) of credit shall comply with all of the provisions of
this Article 21.  Tenant further covenants and warrants that it will neither
assign nor encumber the L-C or any part thereof and that neither Landlord nor
its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.  Without limiting the generality
of the foregoing, if the L-C expires earlier than the L‑C Expiration Date,
Landlord will accept a renewal thereof (such renewal letter of credit to be in
effect and delivered to Landlord, as applicable, not later than thirty (30) days
prior to the expiration of the L-C), which shall be irrevocable and
automatically renewable as above provided through the L‑C Expiration Date upon
the same terms as the expiring L‑C or such other terms as may be acceptable to
Landlord in its sole discretion.  If Tenant exercises its option to extend the
Lease Term pursuant to Section 2.2 of this Lease then, not later than
thirty (30) days prior to the commencement of the Option Term, Tenant shall
deliver to Landlord a new L C or certificate of renewal or extension evidencing
the L-C Expiration Date as thirty (30) days after the expiration of the Option
Term.  However, if the L‑C is not timely renewed, or if Tenant fails to maintain
the L‑C in the amount and in accordance with the terms set forth in this
Article 21, Landlord shall have the right to present the L‑C to the Bank in
accordance with the terms of this Article 21, and the proceeds of the L-C may be
applied by Landlord against any Rent payable by Tenant under this Lease that is
not paid when due and/or to pay for all losses and damages that Landlord has
suffered or that Landlord reasonably estimates that it will suffer as a result
of any breach or default by Tenant under this Lease.  In the event Landlord
elects to exercise its rights as provided above, (I) any unused proceeds shall
constitute the property of

-35-

 

--------------------------------------------------------------------------------

 

Landlord (and not Tenant’s property or, in the event of a receivership,
conservatorship, or a bankruptcy filing by, or on behalf of, Tenant, property of
such receivership, conservatorship or Tenant’s bankruptcy estate) and need not
be segregated from Landlord’s other assets, and (II) Landlord agrees to pay to
Tenant within thirty (30) days after the L‑C Expiration Date the amount of any
proceeds of the L-C received by Landlord and not applied against any Rent
payable by Tenant under this Lease that was not paid when due or used to pay for
any losses and/or damages suffered by Landlord (or reasonably estimated by
Landlord that it will suffer) as a result of any breach or default by Tenant
under this Lease; provided, however, that if prior to the L‑C Expiration Date a
voluntary petition is filed by Tenant, or an involuntary petition is filed
against Tenant by any of Tenant’s creditors, under the Bankruptcy Code, then
Landlord shall not be obligated to make such payment in the amount of the unused
L-C proceeds until either all preference issues relating to payments under this
Lease have been resolved in such bankruptcy or reorganization case or such
bankruptcy or reorganization case has been dismissed.  If Landlord draws on the
L-C due to Tenant’s failure to timely renew or provide a replacement L-C, such
failure shall not be considered a default under this Lease and Landlord shall
return such cash proceeds upon Tenant’s presentation of a replacement L-C that
satisfies the requirements of this Lease, subject to reasonable satisfaction of
any preference risk to Landlord.

21.4 Transfer and Encumbrance.  The L-C shall also provide that Landlord may, at
any time and without notice to Tenant and without first obtaining Tenant's
consent thereto, transfer (one or more times) all or any portion of its interest
in and to the L-C to another party, person or entity, regardless of whether or
not such transfer is from or as a part of the assignment by Landlord of its
rights and interests in and to this Lease.  In the event of a transfer of
Landlord's interest in under this Lease, Landlord shall transfer the L-C, in
whole or in part, to the transferee and thereupon Landlord shall, without any
further agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said L-C to a new landlord.  In
connection with any such transfer of the L-C by Landlord, Tenant shall, at
Tenant's sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer and, Tenant shall be responsible for paying the Bank's transfer and
processing fees in connection therewith; provided that, Landlord shall have the
right (in its sole discretion), but not the obligation, to pay such fees on
behalf of Tenant, in which case Tenant shall reimburse Landlord within ten (10)
days after Tenant's receipt of an invoice from Landlord therefor.

21.5 L-C Not a Security Deposit.  Landlord and Tenant (1) acknowledge and agree
that in no event or circumstance shall the L‑C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the “Security Deposit Laws”), (2) acknowledge and agree
that the L‑C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and
(3) waive any and all rights, duties and obligations that any such party may
now, or in the future will, have relating to or arising from the Security
Deposit Laws.  Tenant hereby irrevocably waives and relinquishes the provisions
of Section 1950.7 of the California Civil Code and any successor statute, and
all other provisions of law, now or hereafter in effect, which (x) establish the
time frame by which a landlord must refund a security deposit under a lease,
and/or (y) provide that a landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by a tenant or to clean the premises, it being agreed that
Landlord may, in addition, claim those sums specified in this Article 21 and/or
those sums reasonably necessary to (a) compensate Landlord for any loss or
damage caused by Tenant's breach of this Lease, including any damages Landlord
suffers following termination of this Lease, and/or (b) compensate Landlord for
any and all damages arising out of, or incurred in connection with, the
termination of this Lease, including, without limitation, those specifically
identified in Section 1951.2 of the California Civil Code.  Tenant agrees not to
interfere in any way with any payment to Landlord of the proceeds of the L-C,
either prior to or following a "draw" by Landlord of all or any portion of the
L-C, regardless of whether any dispute exists between Tenant and Landlord as to
Landlord's right to draw down all or any portion of the L-C.  No condition or
term of this Lease shall be deemed to render the L‑C conditional and thereby
afford the Bank a justification for failing to honor a drawing upon such L-C in
a timely manner. Tenant shall not request or instruct the Bank of any L‑C to
refrain from paying sight draft(s) drawn under such L‑C.

21.6 Remedy for Improper Drafts.  Tenant's sole remedy in connection with the
improper presentment or payment of sight drafts drawn under any L‑C shall be the
right to obtain from Landlord a refund of the amount of any sight draft(s) that
were improperly presented or the proceeds of which were misapplied, and
reasonable actual

-36-

 

--------------------------------------------------------------------------------

 

out-of-pocket attorneys' fees, provided that at the time of such refund, Tenant
increases the amount of such L‑C to the amount (if any) then required under the
applicable provisions of this Lease.  Tenant acknowledges that the presentment
of sight drafts drawn under any L‑C, or the Bank's payment of sight drafts drawn
under such L‑C, could not under any circumstances cause Tenant injury that could
not be remedied by an award of money damages, and that the recovery of money
damages would be an adequate remedy therefor.  In the event Tenant shall be
entitled to a refund as aforesaid and Landlord shall fail to make such payment
within ten (10) business days after demand, Tenant shall have the right to
deduct the amount thereof from the next installment(s) of Base Rent.

22. COMMUNICATIONS AND COMPUTER LINE.  Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables serving the
Premises (collectively, the "Lines"), provided that Tenant shall obtain
Landlord's prior written consent, use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease.  Tenant shall pay all costs in connection
therewith.  Landlord reserves the right, upon notice to Tenant prior to the
expiration or earlier termination of this Lease, to require that Tenant, at
Tenant's sole cost and expense, remove any Lines located in or serving the
Premises prior to the expiration or earlier termination of this Lease.

23. SIGNS.

23.1 Exterior Signage.  Subject to Landlord's prior written approval, which
shall not be unreasonably withheld, conditioned or delayed, and provided all
signs are in keeping with the quality, design and style of the Building and
Project, Tenant, at its sole cost and expense, may install (i) identification
signage on the monument sign outside the front entrance to the Building (which
monument sign shall be installed by Landlord at its sole cost prior to the Lease
Commencement Date), (ii) internal directional and lobby identification signage,
(iii) signage in the elevator lobby on the floor containing the Premises, and
(iv) one (1) sign on the south elevation of the Building consistent with that
certain Master Signage Program dated December 2012 and prepared by DES
Architects + Engineers (collectively, "Tenant Signage"); provided, however, in
no event shall Tenant's Signage include an "Objectionable Name," as that term is
defined in Section 23.3, of this Lease.  All such signage shall be subject to
Tenant's obtaining all required governmental approvals.  All permitted signs
shall be maintained by Tenant at its expense in a first-class and safe condition
and appearance.  Upon the expiration or earlier termination of this Lease,
Tenant shall remove all of its signs at Tenant's sole cost and expense.  The
graphics, materials, color, design, lettering, lighting, size, illumination,
specifications and exact location of Tenant's Signage (collectively, the "Sign
Specifications") shall be subject to the prior written approval of Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed, and
shall be consistent and compatible with the quality and nature of the
Project.  Tenant hereby acknowledges that, notwithstanding Landlord's approval
of Tenant's Signage, Landlord has made no representation or warranty to Tenant
with respect to the probability of obtaining all necessary governmental
approvals and permits for Tenant's Signage.  In the event Tenant does not
receive the necessary governmental approvals and permits for Tenant's Signage,
Tenant's and Landlord's rights and obligations under the remaining terms of this
Lease shall be unaffected.  Except as required by applicable law, Landlord shall
not install any other signage on the Building.  If Landlord elects to install a
multi-tenant identification sign at the entrance to the Project, Tenant shall be
entitled to install its name on such sign (subject to availability on a pro-rata
basis based on the relative square footages leased by the tenants of the
Project), at Tenant's sole cost and expense.

23.2 Objectionable Name.  Tenant's Signage shall not include a name or logo
which relates to an entity which is of a character or reputation, or is
associated with a political faction or orientation, which is inconsistent with
the quality of the Project, or which would otherwise reasonably offend a
landlord of the Comparable Buildings (an "Objectionable Name").  Landlord agrees
that "CytomX Therapeutics, Inc." or “CytomX” is not an Objectionable Name.

23.3 Prohibited Signage and Other Items.  Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant.  Any signs, window coverings, or blinds (even if the same are
located behind the Landlord-approved window coverings for the Building), or
other items visible from the exterior of the Premises or Building, shall be
subject to the prior approval of Landlord, in its sole discretion.

24. COMPLIANCE WITH LAW.  Tenant shall not do anything or suffer anything to be
done in or about the Premises or the Project which will in any way conflict with
any law, statute, ordinance or other governmental rule,

-37-

 

--------------------------------------------------------------------------------

 

regulation or requirement now in force or which may hereafter be enacted or
promulgated.  At its sole cost and expense, Tenant shall promptly comply with
all such governmental measures.  Should any standard or regulation now or
hereafter be imposed on Landlord or Tenant by a state, federal or local
governmental body charged with the establishment, regulation and enforcement of
occupational, health or safety standards for employers, employees, landlords or
tenants, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations.  Tenant shall be responsible, at its sole
cost and expense, to make all alterations to the Building and Premises as are
required to comply with the governmental rules, regulations, requirements or
standards described in this Article 24.  The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant.  Tenant's obligations under this Article 24 are subject to the
limitation in Section 10.2, above.

25. LATE CHARGES.  If any installment of Rent or any other sum due from Tenant
shall not be received by Landlord or Landlord's designee within five (5)
business days after Tenant's receipt of written notice from Landlord that said
amount is delinquent, then Tenant shall pay to Landlord a late charge equal to
five percent (5%) of the overdue amount plus any reasonable attorneys' fees
incurred by Landlord by reason of Tenant's failure to pay Rent and/or other
charges when due hereunder.  The late charge shall be deemed Additional Rent and
the right to require it shall be in addition to all of Landlord's other rights
and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord's remedies in any manner.  In addition to the
late charge described above, any Rent or other amounts owing hereunder which are
not paid within ten (10) days after Tenant's receipt of written notice that said
amount is delinquent shall bear interest from the date when due until paid at a
rate per annum equal to the lesser of (i) the annual "Bank Prime Loan" rate
cited in the Federal Reserve Statistical Release Publication G.13(415),
published on the first Tuesday of each calendar month (or such other comparable
index as Landlord and Tenant shall reasonably agree upon if such rate ceases to
be published) plus four (4) percentage points, and (ii) the highest rate
permitted by applicable law.

26. LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT.

26.1 Landlord's Cure.  All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein.  If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

26.2 Tenant's Reimbursement.  Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor:  (i) sums equal to expenditures reasonably
made and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) subject to Section 29.21, sums equal to
all expenditures made and obligations incurred by Landlord in collecting or
attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law, including, without
limitation, all reasonable legal fees and other amounts so expended.  Tenant's
obligations under this Section 26.2 shall survive the expiration or sooner
termination of the Lease Term.

27. ENTRY BY LANDLORD.  Landlord reserves the right at all reasonable times and
upon reasonable notice to Tenant (except in the case of an Emergency) to enter
the Premises to (i) inspect them; (ii) show the Premises to prospective
purchasers, or to current or prospective mortgagees, ground or underlying
lessors or insurers or, during the last nine (9) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility (to the extent
applicable pursuant to then applicable law); or (iv) repair the Premises or the
Building, or for structural repairs to the Building or the Building's systems
and equipment as provided under the Lease. Landlord may make any such entries
without the abatement of Rent, except as otherwise provided in this Lease, and
may take such reasonable steps as required to accomplish the stated
purposes.  In an Emergency, Landlord shall have the right to use any means that
Landlord may deem proper to open the doors in and to the Premises.  Any entry
into the Premises by Landlord in the manner hereinbefore described shall not be
deemed to be a forcible or unlawful entry

-38-

 

--------------------------------------------------------------------------------

 

into, or a detainer of, the Premises, or an actual or constructive eviction of
Tenant from any portion of the Premises.  Landlord shall use commercially
reasonable efforts to minimize any interference with Tenant's use of or access
to the Premises in connection with any such entry, and shall comply with
Tenant's reasonable security measures.  Landlord shall hold confidential any
information regarding Tenant’s business that it may learn as a result of such
entry.

28. TENANT PARKING.  Tenant shall have the right, without the payment of any
parking charge or fee (other than as a reimbursement of operating expenses to
the extent allowed pursuant to the terms or Article 4 of this Lease, above),
commencing on the Lease Commencement Date, to use the amount of parking set
forth in Section 9 of the Summary, in the on-site parking lot and garage which
serves the Building.  Tenant shall abide by all reasonable rules and regulations
which are prescribed from time to time for the orderly operation and use of the
parking facility where the parking passes are located (including any sticker or
other identification system established by Landlord and the prohibition of
vehicle repair and maintenance activities in the parking facilities), and shall
cooperate in seeing that Tenant's employees and visitors also comply with such
rules and regulations.  Tenant's use of the Project parking facility shall be at
Tenant's sole risk and Tenant acknowledges and agrees that Landlord shall have
no liability whatsoever for damage to the vehicles of Tenant, its employees
and/or visitors, or for other personal injury or property damage or theft
relating to or connected with the parking rights granted herein or any of
Tenant's, its employees' and/or visitors' use of the parking facilities.  

29. MISCELLANEOUS PROVISIONS.

29.1 Terms; Captions.  The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular.  The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed.  The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2 Binding Effect.  Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

29.3 No Air Rights.  No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.  If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.

29.4 Modification of Lease.  Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder or interfere with Tenant's use of the Premises, then and in
such event, Tenant agrees that this Lease may be so modified and agrees to
execute whatever documents are reasonably required therefor and to deliver the
same to Landlord within ten (10) business days following a request therefor.  At
the request of Landlord or any mortgagee or ground lessor, Tenant agrees to
execute a short form of Lease and deliver the same to Landlord within ten (10)
business days following the request therefor.

29.5 Transfer of Landlord's Interest.  Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord's obligations hereunder accruing after the date of transfer provided
such transferee shall have fully assumed and agreed in writing to be liable for
all obligations of this Lease to be performed by Landlord, including the return
of any security deposit or L-C, and Tenant shall attorn to such transferee.

-39-

 

--------------------------------------------------------------------------------

 

29.6 Prohibition Against Recording.  Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.

29.7 Landlord's Title.  Landlord's title is and always shall be paramount to the
title of Tenant.  Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8 Relationship of Parties.  Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.

29.9 Payment under Protest.  If Tenant in good faith disputes any amounts billed
by Landlord, other than (i) Base Rent, (ii) Tenant's Share of Direct Expenses
(as to which Tenant may exercise its rights under Section 4.6, above), Tenant
may make payment of such amounts under protest, and reserve all of its rights
with respect to such amounts (the "Disputed Amounts").  Landlord and Tenant
shall meet and confer to discuss the Disputed Amounts and attempt, in good
faith, to resolve the particular dispute.  If, despite such good faith efforts,
Landlord and Tenant are unable to reach agreement regarding the Disputed
Amounts, either party may submit the matter to binding arbitration under the
JAMS Streamlined Arbitration Rules & Procedures.  The non-prevailing party, as
determined by JAMS, will be responsible to pay all fees and costs incurred in
connection with the JAMS procedure, as well as all other costs and expenses,
including reasonable attorneys' fees, incurred by the prevailing party.  This
Section 29.9 shall not apply to claims relating to Landlord's exercise of any
unlawful detainer rights pursuant to California law or rights or remedies used
by Landlord to gain possession of the Premises or terminate Lessee's right of
possession to the Premises.

29.10 Time of Essence.  Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.

29.11 Partial Invalidity.  If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12 No Warranty.  In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

29.13 Landlord Exculpation.  The liability of Landlord or the Landlord Parties
to Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the lesser of (a)
the interest of Landlord in the Project or (b) the equity interest Landlord
would have in the Project if the Project were encumbered by third-party debt in
an amount equal to eighty percent (80%) of the value of the Project (as such
value is determined by Landlord), including any rental, condemnation, sales and
insurance proceeds received by Landlord or the Landlord Parties in connection
with the Project, Building or Premises.  No Landlord Parties (other than
Landlord) shall have any personal liability therefor, and Tenant hereby
expressly waives and releases such liability on behalf of itself and all persons
claiming by, through or under Tenant.  The limitations of liability contained in
this Section 29.13 shall inure to the benefit of Landlord's and the Landlord
Parties' present and future partners, beneficiaries, officers, directors,
trustees, shareholders, agents and employees, and their respective partners,
heirs, successors and assigns.  Under no circumstances shall any present or
future partner of Landlord (if Landlord is a partnership), or trustee or
beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord's obligations under this
Lease.  Notwithstanding any contrary provision herein, neither Landlord nor the
Landlord Parties shall be liable under any circumstances for injury or damage
to, or interference with, Tenant's business, including but not limited to, loss
of profits, loss of rents or other revenues, loss of business opportunity, loss
of goodwill or loss of

-40-

 

--------------------------------------------------------------------------------

 

use, in each case, however occurring, or loss to inventory, scientific research,
scientific experiments, laboratory animals, products, specimens, samples, and/or
scientific, business, accounting and other records of every kind and description
kept at the premises and any and all income derived or derivable therefrom.

29.14 Entire Agreement.  It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease.  None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

29.15 Right to Lease.  Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project.  Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

29.16 Force Majeure.  Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorist acts, inability to
obtain services, labor, or materials or reasonable substitutes therefor,
governmental actions, civil commotions, fire or other casualty, and other causes
beyond the reasonable control of the party obligated to perform, except with
respect to the obligations imposed with regard to Rent and other charges to be
paid by Tenant pursuant to this Lease (collectively, a "Force Majeure"),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party's performance caused by a Force
Majeure, provided, however, the foregoing delays shall not apply to Tenant's
termination rights hereunder.

29.17 Intentionally Omitted.

29.18 Notices.  All notices, demands, statements, designations, approvals  or
other communications (collectively, "Notices") given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be (A)
sent by United States certified or registered mail, postage prepaid, return
receipt requested ("Mail"), (B) delivered by a nationally recognized overnight
courier, or (C) delivered personally.  Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant.  Any Notice will be deemed given (i) three (3) business
days after the date it is posted if sent by Mail, (ii) the date the overnight
courier delivery is made, or (iii) the date personal delivery is made.  As of
the date of this Lease, any Notices to Landlord must be sent, transmitted, or
delivered, as the case may be, to the following addresses:

HCP, Inc.
1920 Main Street, Suite 1200
Irvine, CA  92614
Attention:  Legal Department


with a copy to:

HCP Life Science Estates
950 Tower Lane, Suite 1650
Foster City, CA 94404
Attention:  Jonathan M. Bergschneider

and

-41-

 

--------------------------------------------------------------------------------

 

Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars, Suite 1800
Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq.

29.19 Joint and Several.  If there is more than one tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.  

29.20 Authority.  If Tenant is a corporation, trust or partnership, Tenant
hereby represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the State of California and that Tenant has full
right and authority to execute and deliver this Lease and that each person
signing on behalf of Tenant is authorized to do so.  

29.21 Attorneys' Fees.  In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid to the prevailing party by the other party, which obligation on the part of
the other party shall be deemed to have accrued on the date of the commencement
of such action and shall be enforceable whether or not the action is prosecuted
to judgment.

29.22 Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be construed and
enforced in accordance with the laws of the State of California.  IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY.  IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.

29.23 Submission of Lease.  Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24 Brokers.  Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease.  Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party.  The terms of this Section 29.24 shall survive the
expiration or earlier termination of the Lease Term.

29.25 Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

-42-

 

--------------------------------------------------------------------------------

 

29.26 Project or Building Name, Address and Signage.  Landlord shall have the
right at any time to change the name and/or address of the Project or Building
(and Landlord shall reimburse Tenant its actual, reasonable costs incurred as a
result of such change, if any) and, subject to Section 23.1, to install, affix
and maintain any and all signs on the exterior and on the interior of the
Project or Building as Landlord may, in Landlord's sole discretion,
desire.  Tenant shall not use the name of the Project or Building or use
pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord.

29.27 Counterparts.  This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document.  Both
counterparts shall be construed together and shall constitute a single lease.

29.28 Good Faith.  Except (i) for matters for which there is a standard of
consent or discretion specifically set forth in this Lease; (ii) matters which
could have an adverse effect on the Building Structure or the Building Systems,
or which could affect the exterior appearance of the Building, or (iii) matters
covered by Article 4 (Additional Rent), or Article 19 (Defaults; Remedies) of
this Lease (collectively, the “Excepted Matters”), any time the consent of
Landlord or Tenant is required, such consent shall not be unreasonably withheld
or delayed, and, except with regard to the Excepted Matters, whenever this Lease
grants Landlord or Tenant the right to take action, exercise discretion,
establish rules and regulations or make an allocation or other determination,
Landlord and Tenant shall act reasonably and in good faith.

29.29 Development of the Project.

29.29.1 Subdivision.  Landlord reserves the right to subdivide all or a portion
of the buildings and Common Areas, so long as the same does not interfere with
Tenant's use of or access to the Premises or Tenant's parking rights.  Tenant
agrees to execute and deliver, upon demand by Landlord and in the form requested
by Landlord, any additional documents needed to conform this Lease to the
circumstances resulting from a subdivision and any all maps in connection
therewith, so long as the same does not increase Tenant's obligations or
decrease Tenant's rights under this Lease.  Notwithstanding anything to the
contrary set forth in this Lease, the separate ownership of any buildings and/or
Common Areas by an entity other than Landlord shall not affect the calculation
of Direct Expenses or Tenant's payment of Tenant's Share of Direct Expenses.

29.29.2 Construction of Property and Other Improvements.  Tenant acknowledges
that portions of the Project may be under construction following Tenant's
occupancy of the Premises, and that such construction may result in levels of
noise, dust, obstruction of access, etc. which are in excess of that present in
a fully constructed project.  Tenant hereby waives any and all rent offsets or
claims of constructive eviction which may arise in connection with such
construction, so long as the same does not interfere with Tenant's use of or
access to the Premises or Tenant's parking rights.

29.30 No Violation.  Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.

29.31 Transportation Management.  Tenant shall fully comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Project and/or the Building, and in connection therewith, Tenant
shall take responsible action for the transportation planning and management of
all employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities.  Such programs may include,
without limitation: (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant; (ii) increased vehicle occupancy; (iii) implementation of
an in-house ridesharing program and an employee transportation coordinator; (iv)
working with employees and any Project, Building or area-wide ridesharing
program manager; (v) instituting employer-sponsored incentives (financial or
in-kind) to encourage employees to rideshare; and (vi) utilizing flexible work
shifts for employees.

-43-

 

--------------------------------------------------------------------------------

 

29.32




-44-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

LANDLORD:

 

HCP OYSTER POINT III LLC,
a Delaware limited liability company

By:  /s/ Jonathan M. Bergschneider

Jonathan M. Bergschneider
Executive Vice President

TENANT:

 

CYTOMX THERAPEUTICS, INC.,
a Delaware corporation

By:/s/ Sean A. McCarthy

Name:    Sean A. McCarthy

Its:Chief Executive Officer

 

 

 

-45-

 

--------------------------------------------------------------------------------

 

EXHIBIT A

OUTLINE OF PREMISES; PROJECT SITE PLAN

[g201512161827032852376.jpg]

 

 

 

EXHIBIT A

-1-

 

--------------------------------------------------------------------------------

 

EXHIBIT B

TENANT WORK LETTER

1. Defined Terms. As used in this Tenant Work Letter, the following capitalized
terms have the following meanings:

(a) Approved TI Plans: Plans and specifications prepared by the applicable
Architect for the Tenant Improvements and approved by Landlord and Tenant in
accordance with Paragraph 2 of this Tenant Work Letter, subject to further
modification from time to time to the extent provided in and in accordance with
such Paragraph 2.

(b) Architect:  Landlord shall engage DGA with respect to any Tenant
Improvements which Landlord is to cause to be constructed pursuant to this
Tenant Work Letter.

(c) Tenant Change Request: See definition in Paragraph 2(c)(ii) hereof.

(d) Final TI Working Drawings: See definition in Paragraph 2(a) hereof.

(e) General Contractor:  The general contractor reasonably selected by Landlord
with respect to Landlord's TI Work. Tenant shall have no right to direct or
control such General Contractor.

(f) Landlord's TI Work: Any Tenant Improvements which Landlord is to construct
or install pursuant to this Tenant Work Letter or by mutual agreement of
Landlord and Tenant from time to time.

(g) Project Manager. Project Management Advisors, Inc., or any other project
manager designated by Landlord in its reasonable  discretion from time to time
to act in a supervisory, oversight, project management or other similar capacity
on behalf of Landlord in connection with the design and/or construction of the
Tenant Improvements.

(h) Punch List Work: Minor corrections of construction or decoration details,
and minor mechanical adjustments, that are required in order to cause any
applicable portion of the Tenant Improvements or Landlord's Work as constructed
to conform to the Approved TI Plans or this Tenant Work Letter in all material
respects and that do not materially interfere with Tenant's use or occupancy of
the Building and the Premises.

(i) Substantial Completion Certificate: See definition in Paragraph 3(a) hereof.

(j) Tenant Delay: Any of the following types of delay in the completion of
construction of Landlord's TI Work (but in each instance, only to the extent
that any of the following has actually and proximately caused substantial
completion of Landlord's TI Work to be delayed):

(i) Any delay resulting from Tenant's failure to furnish, in a timely manner,
information reasonably requested by Landlord or by Landlord's Project Manager in
connection with the design or construction of Landlord's TI Work, or from
Tenant's failure to approve in a timely manner any matters requiring approval by
Tenant;

(ii) Any delay resulting from Tenant Change Requests initiated by Tenant,
including any delay resulting from the need to revise any drawings or obtain
further governmental approvals as a result of any such Tenant Change Request; or

(iii) Any delay caused by Tenant (or Tenant's contractors, agents or employees)
materially interfering with the performance of Landlord's TI Work, provided that
Landlord shall have given Tenant prompt notice of such material interference
and, before the first time a Tenant Delay is deemed to have occurred as a result
of such delay, such interference has continued for more than twenty-four (24)
hours after Tenant’s receipt of such notice.

EXHIBIT B

-1-

 

--------------------------------------------------------------------------------

 

(k) Tenant Improvements: The improvements to or within the Building shown on the
Approved TI Plans from time to time and to be constructed by Landlord pursuant
to the Lease and this Tenant Work Letter. The term "Tenant Improvements" does
not include the improvements existing in the Building and Premises at the date
of execution of the Lease.

(l) Unavoidable Delays: Delays due to acts of God, acts of public agencies,
labor disputes, strikes, fires, freight embargoes, inability (despite the
exercise of due diligence) to obtain supplies, materials, fuels or permits, or
other causes or contingencies (excluding financial inability) beyond the
reasonable control of Landlord or Tenant, as applicable.  Landlord shall use
commercially reasonable efforts to provide Tenant with prompt notice of any
Unavoidable Delays.

(m) Capitalized terms not otherwise defined in this Tenant Work Letter shall
have the definitions set forth in the Lease.

2. Plans and Construction. Landlord and Tenant shall comply with the procedures
set forth in this Paragraph 2 in preparing, delivering and approving matters
relating to the Tenant Improvements.

(a) Approved Plans and Working Drawings for Tenant Improvements.  Tenant shall
promptly and diligently work with the Architect to cause to be prepared and
delivered to Landlord for approval (which approval shall not be unreasonably
withheld, conditioned or delayed by Landlord) proposed schematic plans and
outline specifications for the Tenant Improvements.  Following mutual approval
of such proposed schematic plans and outline specifications by Landlord and by
Tenant (as so approved, the “Approved Schematic Plans”), Tenant shall then work
with the Architect to cause to be prepared, promptly and diligently (assuming
timely delivery by Landlord of any information and decisions required to be
furnished or made by Landlord in order to permit preparation of final working
drawings, all of which information and decisions Landlord will deliver promptly
and with reasonable diligence), and delivered to Landlord for approval (which
approval shall not be unreasonably withheld, conditioned or delayed by Landlord)
final detailed working drawings and specifications for the Tenant Improvements,
including (without limitation) any applicable life safety, mechanical,
electrical and plumbing working drawings and final architectural drawings
(collectively, “Final TI Working Drawings”), which Final TI Working Drawings
shall substantially conform to the Approved Schematic Plans.  Upon receipt from
Tenant of proposed schematic plans and outline specifications, proposed Final TI
Working Drawings, any other plans and specifications, or any revisions or
resubmittals of any of the foregoing, as applicable, Landlord shall promptly and
diligently (and in all events within 10 business days after receipt in the case
of an initial submittal of schematic plans and outline specifications or
proposed Final TI Working Drawings, and within 7 business days after receipt in
the case of any other plans and specifications or any revisions or resubmittals
of any of the foregoing) either approve such proposed schematic plans and
outline specifications or proposed Final TI Working Drawings, as applicable, or
set forth in writing with particularity any changes necessary to bring the
aspects of such proposed schematic plans and outline specifications or proposed
Final TI Working Drawings into a form which will be reasonably acceptable to
Landlord.  Upon approval of the Final TI Working Drawings by Landlord and
Tenant, the Final TI Working Drawings shall constitute the “Approved TI Plans,”
superseding (to the extent of any inconsistencies) any inconsistent features of
the previously existing Approved Schematic Plans.  Tenant shall respond to any
request for information or approval of plans or drawings from Landlord or
Architect within five (5) business days.  Tenant acknowledges that the Tenant
Improvements will include the items set forth on Schedule 2 to this Exhibit B,
in order to allow the Premises to achieve a LEED "Silver" certification level.

(b) Cost of Improvements.  “Cost of Improvement” shall mean, with respect to any
item or component for which a cost must be determined in order to allocate such
cost, or an increase in such cost, to Tenant pursuant to this Tenant Work
Letter, the sum of the following (unless otherwise agreed in writing by Landlord
and Tenant with respect to any specific item or component or any category of
items or components):  (i) all sums paid to contractors or subcontractors for
labor and materials furnished in connection with construction of such item or
component; (ii) all costs, expenses, payments, fees and charges (other than
penalties) paid to or at the direction of any city, county or other governmental
or quasi-governmental authority or agency which are required to be paid in order
to obtain all necessary governmental permits, licenses, inspections and
approvals relating to construction of such item or component; (iii) engineering
and architectural fees for services rendered in connection with the design and
construction of such item or component (including, but not limited to, the
Architect for such item or component and an electrical engineer, mechanical
engineer, structural engineer and civil engineer, if applicable); (iv) sales and

EXHIBIT B

-2-

 

--------------------------------------------------------------------------------

 

use taxes; (v) testing and inspection costs; (vi) the cost of power, water and
other utility facilities and the cost of collection and removal of debris
required in connection with construction of such item or component; (vii) costs
for builder’s risk insurance; and (viii) all other “hard” and “soft” costs
incurred in the construction of such item or component in accordance with the
Approved TI Plans (if applicable) and this Tenant Work Letter; provided that the
Cost of Improvements shall not include any internal or third-party costs
incurred by Landlord except as provided in Section 2(e).

(c) Construction of Landlord's TI Work. Following completion of the Approved TI
Plans, Landlord shall apply for and use reasonable efforts to obtain the
necessary permits and approvals to allow construction of all Tenant
Improvements.  Upon receipt of such permits and approvals, Landlord shall, at
Tenant's expense (subject to Landlord's payment of the Tenant Improvement
Allowance), construct and complete the Tenant Improvements substantially in
accordance with the Approved TI Plans, subject to Unavoidable Delays and Tenant
Delays (if any). Such construction of the Tenant Improvements and Landlord’s
Work shall be performed in a neat, good and workmanlike manner, free of defects,
using new materials and equipment of good quality, and shall materially conform
to all applicable laws, rules, regulations, codes, ordinances, requirements,
covenants, conditions and restrictions applicable thereto in force at the time
such work is completed. Landlord shall cause Hathaway Dinwiddie, Landmark
Builders and any other potential general contractors to bid on general
conditions and fee for construction of the Tenant Improvements and provide an
estimate for the direct cost of the Tenant Improvements.  All bids will be
opened together with Landlord selecting the general contractor to construct the
Tenant Improvements, subject to the reasonable approval of Tenant.  Tenant shall
also have the right to approve all subcontractors engaged by the General
Contractor, which approval shall not be unreasonably withheld, conditioned or
delayed.  Landlord shall enter into a stipulated sum or guaranteed maximum price
construction contract with the General Contractor in the amount of the
construction costs approved by Landlord and Tenant.

(d) Changes.

(i) If Landlord determines at any time that changes in the Final TI Working
Drawings or in any other aspect of the Approved TI Plans relating to any item of
Landlord's TI Work are required as a result of applicable law or governmental
requirements, or are required at the insistence of any other third party whose
approval may be required with respect to the Tenant Improvements, or are
required as a result of unanticipated conditions encountered in the course of
construction, then Landlord shall promptly (A) advise Tenant of such
circumstances and (B) at Tenant's sole cost and expense, subject to Landlord's
payment of the Tenant Improvement Allowance, cause revised Final TI Working
Drawings to be prepared by the Architect and submitted to Tenant, for Tenant's
approval, which shall not be unreasonably withheld.  Failure of Tenant to
deliver to Landlord written notice of disapproval and specification of such
required changes on or before any deadline reasonably specified by Landlord
(which shall not be less than three (3) business days after delivery thereof to
Tenant) shall constitute and be deemed to be a Tenant Delay to the extent
Landlord is delayed in completing Landlord’s TI Work.

(ii) If Tenant at any time desires any changes, alterations or additions to the
Final TI Working Drawings, Tenant shall submit a detailed written request to
Landlord specifying such changes, alterations or additions (a "Tenant Change
Request").  Upon receipt of any such request, Landlord shall promptly notify
Tenant of (A) whether the matters proposed in the Tenant Change Request are
approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed by Landlord), (B) Landlord's estimate of the number of
days of delay, if any, which shall be caused in the construction of the Tenant
Improvements by such Tenant Change Request if implemented (including, without
limitation, delays due to the need to obtain any revised plans or drawings and
any governmental approvals), and (C) Landlord's estimate of the increase, if
any, which shall occur in the cost of design, permitting, project management and
construction of the Tenant Improvements affected by such Tenant Change Request
if such Tenant Change Request is implemented (including, but not limited to, any
costs of compliance with laws or governmental regulations that become applicable
because of the implementation of the Tenant Change Request). If Landlord
approves the Tenant Change Request and Tenant notifies Landlord in writing,
within three (3) business days after receipt of such notice from Landlord, of
Tenant's approval of the Tenant Change Request (including the estimated delays
and cost increases, if any, described in Landlord's notice), then Landlord shall
cause such Tenant Change Request to be implemented and Tenant shall be
responsible for all actual costs or cost increases resulting from or
attributable to the implementation of the Tenant

EXHIBIT B

-3-

 

--------------------------------------------------------------------------------

 

Change Request, and any delays resulting therefrom shall be deemed to be a
Tenant Delay (subject to Landlord's payment of the Tenant Improvement
Allowance). If Tenant fails to notify Landlord in writing of Tenant's approval
of such Tenant Change Request within said three (3) business day period, then
such Tenant Change Request shall be deemed to be withdrawn and shall be of no
further effect.

(e) Project Management. Unless and until revoked by Landlord by written notice
delivered to Tenant, Landlord hereby (i) delegates to Project Manager the
authority to exercise all approval rights, supervisory rights and other rights
or powers of Landlord under this Tenant Work Letter with respect to the design
and construction of the Tenant Improvements, and (ii) requests that Tenant work
with Project Manager with respect to any logistical or other coordination
matters arising in the course of construction of the Tenant Improvements,
including monitoring Tenant's compliance with its obligations under this Tenant
Work Letter and under the Lease with respect to the design and construction of
the Tenant Improvements. Tenant acknowledges the foregoing delegation and
request, and agrees to cooperate reasonably with Project Manager as Landlord's
representative pursuant to such delegation and request.  Fees and charges of
Project Manager for such services shall be at Tenant's sole expense, subject to
Landlord's payment of the Tenant Improvement Allowance.  Such fees shall not
exceed $3.58 per RSF of the Premises (i.e., $272,699.00); provided that in the
event Tenant elects to utilize all or any portion of the Additional TI Allowance
pursuant to the terms of Section 4(b) below, such fees to the Project Manager
shall increase by an amount equal to the product of (A) 2.65% and (B) the amount
of the Additional TI Allowance which Tenant elects to utilize.

3. Completion.

(a) When Landlord receives written certification from Architect that
construction of the Tenant Improvements and Landlord's Work has been completed
in accordance with the Approved TI Plans and Section 3(e) below (except for
Punch List Work), Landlord shall prepare and deliver to Tenant a certificate (or
separate certificates for the Tenant Improvements and Landlord's Work) signed by
Landlord, Architect and General Contractor (the "Substantial Completion
Certificate") (i) certifying that the construction of the Tenant Improvements
and Landlord's Work has been substantially completed in a good and workmanlike
manner in accordance with the Approved TI Plans and Section 3(e) below in all
material respects, subject only to completion of Punch List Work, and specifying
the date of that completion, and (ii) certifying that the Tenant Improvements
and Landlord's Work comply in all material respects with all laws, rules,
regulations, codes, ordinances, requirements, covenants, conditions and
restrictions applicable thereto at the time of such delivery.  Upon receipt by
Tenant of the Substantial Completion Certificate and tender of possession of the
Premises by Landlord to Tenant, and receipt of any certificate of occupancy or
its legal equivalent, or other required sign-offs from any applicable
governmental authority, allowing the legal occupancy of the Premises, the Tenant
Improvements will be deemed delivered to Tenant and "Ready for Occupancy" for
all purposes of the Lease (subject to Landlord's continuing obligations with
respect to any Punch List Work, and to any other express obligations of Landlord
under the Lease or this Tenant Work Letter with respect to such Tenant
Improvements).

(b) Immediately prior to delivery of the Substantial Completion Certificate for
the Tenant Improvements, Project Manager or other representatives of Landlord
shall conduct one or more "walkthroughs" of the Building with Tenant and
Tenant's representatives, to identify any items of Punch List Work that may
require correction and to prepare a joint punch list reflecting any such items,
following which Landlord shall diligently complete the Punch List Work reflected
in such joint punch list. The Punch List Work shall be attached to the
Substantial Completion Certificate, and shall not include damage caused by
Tenant or any of Tenant's agents in connection with any work performed by Tenant
in the Premises, or required as a result of Tenant's move-in to the
Premises.  At any time within thirty (30) days after delivery of such
Substantial Completion Certificate, Tenant shall be entitled to submit one or
more lists to Landlord supplementing such joint punch list by specifying any
additional items of Punch List Work to be performed on the applicable Tenant
Improvements and Landlord's Work, and upon receipt of such list(s), Landlord
shall diligently complete such additional Punch List Work. Promptly after
Landlord provides Tenant with the Substantial Completion Certificate and
completes all applicable Punch List Work for the Building, Landlord shall cause
the recordation of a Notice of Completion (as defined in the California Civil
Code) with respect to the Tenant Improvements.

(c) All construction, product and equipment warranties and guaranties obtained
by Landlord with respect to the Tenant Improvements and Landlord's Work shall,
to the extent reasonably obtainable, include a

EXHIBIT B

-4-

 

--------------------------------------------------------------------------------

 

provision that such warranties and guaranties shall also run to the benefit of
Tenant, and Landlord shall cooperate with Tenant in a commercially reasonable
manner to assist in enforcing all such warranties and guaranties for the benefit
of Tenant.

(d) Notwithstanding any other provisions of this Tenant Work Letter or of the
Lease, if Landlord is delayed in substantially completing any of the Tenant
Improvements as a result of any Tenant Delay, and if the Lease Commencement Date
is being determined under clause (i) of Section 3.2 of the Lease Summary, then
notwithstanding any other provision of the Lease to the contrary, then the
Premises shall be deemed to have been Ready for Occupancy on the date the
Premises would have been Ready for Occupancy absent such Tenant Delay.

(e) Notwithstanding any other provisions of this Tenant Work Letter or of the
Lease, Landlord shall be responsible, at Landlord's sole cost and expense, and
without deduction from the Tenant Improvement Allowance, to construct and
deliver the Base Building and "Warm Shell" components of the Premises
("Landlord's Work"), which shall consist of the items set forth on Schedule 1 to
this Exhibit B (the "Warm Shell Schedule").  

(f) Construction of Additional Base Building Items.  To the extent that the
Final TI Working Drawings contain any structural items, or items which would not
reasonably be categorized as "normal tenant improvements" under applicable GAAP
standards (the "Additional Base Building Items"), then such Additional Base
Building Items shall not be constructed as a part of the Landlord's TI Work or
the Tenant Improvements, but instead will be constructed by Landlord as a part
of the Landlord's Work.  The cost of construction of the Additional Base
Building Items (the "Additional Base Building Costs") shall be borne by
Landlord.  Before commencing construction thereof, Landlord shall obtain a
reasonable, good faith bid for the Additional Base Building Items from the
General Contractor, which bid shall take into account all reasonable factors,
including, without limitation, reasonable contingencies in connection therewith,
Landlord shall notify Tenant of the amount of such bid (the “Estimated Base
Building Costs”), and the amount of the Tenant Improvement Allowance shall be
reduced by the amount of the Estimated Base Building Costs.  Landlord shall have
the right to disapprove any aspect of the Final TI Working Drawing that would
result in Additional Base Building Costs in excess of the then remaining Tenant
Improvement Allowance, so that, while the Tenant Improvement Allowance may be
reduced, under no circumstances would Tenant be required to pay for any
Additional Base Building Items with its own funds.

4. Payment of Costs.  

(a) Tenant Improvement Allowance.  Subject to any restrictions, conditions or
limitations expressly set forth in this Tenant Work Letter or in the Lease or as
otherwise expressly provided by mutual written agreement of Landlord and Tenant,
the cost of construction of the Tenant Improvements shall be paid or reimbursed
by Landlord up to a maximum amount equal to $10,283,355.00 (the "Tenant
Improvement Allowance"), which amount is being made available by Landlord to be
applied towards the Cost of Improvements for the construction of the Tenant
Improvements in the Premises.  Tenant shall be responsible, at its sole cost and
expense, for payment of the entire Cost of Improvements of the Tenant
Improvements in excess of the Tenant Improvement Allowance, including (but not
limited to) any costs or cost increases incurred as a result of delays (unless
caused by Landlord), governmental requirements or unanticipated conditions
(unless caused by Landlord), and for payment of any and all costs and expenses
relating to any alterations, additions, improvements, furniture, furnishings,
equipment, fixtures and personal property items which are not eligible for
application of Tenant Improvement Allowance funds under the restrictions
expressly set forth below in this paragraph, but Tenant shall be entitled to use
or apply the entire Tenant Improvement Allowance toward the Cost of Improvements
of the Tenant Improvements (subject to any applicable restrictions, conditions,
limitations, reductions or charges set forth in the Lease or in this Tenant Work
Letter) prior to being required to expend any of Tenant’s own funds for the
Tenant Improvements.  The funding of the Tenant Improvement Allowance shall be
made on a monthly basis or at other convenient intervals mutually approved by
Landlord and Tenant and in all other respects shall be based on such
commercially reasonable disbursement conditions and procedures as Landlord,
Project Manager and Landlord’s lender (if any) may reasonably
prescribe.  Notwithstanding the foregoing provisions, under no circumstances
shall the Tenant Improvement Allowance or any portion thereof be used or useable
by Tenant for any moving or relocation expenses of Tenant, or for any Cost of
Improvement (or any other cost or expense) associated with any moveable
furniture or trade fixtures, personal property or any other item or element
which, under the applicable provisions of the Lease, will not become Landlord’s
property and remain with the Building upon expiration or termination of the
Lease.  Notwithstanding anything to the contrary herein, the Tenant Improvements
shall not include (and Landlord shall be

EXHIBIT B

-5-

 

--------------------------------------------------------------------------------

 

solely responsible for and the Tenant Improvement Allowance shall not be used
for) the following:  (a) costs incurred due to the presence of any Hazardous
Materials in the Premises, if any, but with respect to removal and remediation
of any such Hazardous Materials, only to the extent such removal or remediation
is required by Applicable Laws enforced as of the date of this Lease for
improvements in the Premises generally (as opposed to the specific Tenant
Improvements) and to the extent the same required in order to allow Tenant to
obtain a certificate of occupancy or its legal equivalent, for the Premises for
the Permitted Use assuming a normal and customary occupancy density; (b) costs
to bring the Project into compliance with Applicable Laws to the extent required
in order to allow Tenant to obtain a certificate of occupancy or its legal
equivalent, for the Premises for the Permitted Use assuming a normal and
customary office occupancy density; (c) construction costs in excess of the
contract amount stated in the contract with the General Contractor, as approved
by Tenant (not to be unreasonably withheld), except for increases set forth in
change orders approved by Tenant; (d) wages, labor and overhead for overtime and
premium time unless approved by Tenant (which approval shall not be unreasonably
withheld, conditioned or delayed); (e) attorneys' fees incurred in connection
with negotiation of construction contracts, and attorneys' fees, experts' fees
and other costs in connection with disputes with third parties;  (f) interest
and other costs of financing construction costs; (g) costs incurred as a
consequence construction defects or default by a contractor; (h) costs as a
consequence of casualties; and (i) penalties and late charges attributable to
Landlord’s failure to pay construction costs.

(b) Additional TI Allowance.  In addition to the Tenant Improvement Allowance,
Tenant shall have the right, by written notice to Landlord given on or before
December 31, 2017, to use up to $30.00 per RSF of the Premises (i.e., up to
$2,285,190.00) (the "Additional TI Allowance") towards the payment of the costs
of the Tenant Improvement Allowance Items.  In the event Tenant exercises its
right to use all or any portion of the Additional TI Allowance, Tenant shall be
required to pay Landlord, commencing on the date the Tenant Improvements are
completed (the "Additional Payment Commencement Date"), the "Additional TI
Allowance Payment," as that term is defined below, in consideration of Landlord
provision of the Additional TI Allowance.  The "Additional TI Allowance Payment"
shall be determined as the missing component of an annuity, which annuity shall
have (i) the amount of the Additional TI Allowance utilized by Tenant as the
present value amount, (ii) a number equal to the number of full calendar months
then remaining in the Lease Term as the number of payments, (iii) a monthly
interest factor equal to seventy-five one-hundredths percent (0.75%), which is
equal to nine percent (9%) divided by twelve (12) months per year, and (iv) the
Additional TI Allowance Payment as the missing component of the
annuity.  Following the calculation of the Additional TI Allowance Payment,
Landlord and Tenant will enter into a lease amendment in the form of Exhibit G
attached hereto, to confirm the amount thereof.

5. No Agency. Nothing contained in this Tenant Work Letter shall make or
constitute Tenant as the agent of Landlord.

6. Tenant Access.  Provided that Tenant and its agents do not interfere with
Contactor’s work in the Building and the Premises (including by the use of
non-union vendors without prior coordination with Landlord), Contractor and
Landlord shall allow Tenant access to the Premises at least thirty (30) days
prior to the Substantial Completion of the Landlord’s TI Work without payment of
Rent for the purpose of Tenant installing equipment or fixtures (including
Tenant’s data and telephone equipment) in the Premises and preparing the
Premises for occupancy.  Prior to Tenant’s entry into the Premises as permitted
by the terms of this Section 6, Tenant shall submit a schedule to Landlord and
Contractor, for their approval, which schedule shall detail the timing and
purpose of Tenant’s entry.  Tenant shall hold Landlord harmless from and
indemnify, protect and defend Landlord against any loss or damage to the
Building or Premises and against injury to any persons caused by Tenant’s
actions pursuant to this Section 6.

7. Miscellaneous. All references in this Tenant Work Letter to a number of days
shall be construed to refer to calendar days, unless otherwise specified herein.
In all instances where Landlord's or Tenant's approval is required, if no
written notice of disapproval is given within the applicable time period, at the
end of that period Landlord or Tenant shall be deemed to have given approval
(unless the provision requiring Landlord's or Tenant's approval expressly states
that non-response is deemed to be a disapproval or withdrawal of the pending
action or request, in which event such express statement shall be controlling
over the general statement set forth in this sentence) and the next succeeding
time period shall commence. If any item requiring approval is disapproved by
Landlord or Tenant (as applicable) in a timely manner, the procedure for
preparation of that item and approval shall

EXHIBIT B

-6-

 

--------------------------------------------------------------------------------

 

be repeated.  Landlord hereby acknowledges that Tenant shall not be required to
restore the initial Tenant Improvements constructed in the Premises pursuant to
the terms of this Tenant Work Letter upon the termination of the Lease.  

8. Time Deadlines.  Tenant shall use commercially reasonable, good faith,
efforts and all due diligence to cooperate with the Architect, General
Contractor and Landlord to complete all phases of the construction drawings set
forth in this Tenant Work Letter and the permitting process and to receive the
permits as soon as possible after the execution of the.  The applicable dates
for approval of items, plans and drawings as described in this Tenant Work
Letter are set forth and further elaborated upon in Schedule 3 to this Exhibit B
attached hereto (the "Time Deadlines"), attached hereto.  Tenant agrees to
utilize commercially reasonable efforts to comply with the Time Deadlines.

9. Rooftop Space.  Tenant hereby acknowledges that to the extent either (i) any
portion of the Tenant Improvements, or (ii) any of Tenant's equipment installed
in the Premises, requires a portion of the roof to be utilized by Tenant, that
Tenant shall only be permitted to utilize that certain portion of the roof
designated as "Zone 2" and "Zone 3" on Schedule 4 to this Exhibit B (the
"Rooftop Space").

10. Standard Tenant Improvement Package Specifications.  Tenant hereby
acknowledges that the Tenant Improvements are subject to the specifications set
forth on Schedule 5 to this Exhibit B.




EXHIBIT B

-7-

 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT B

BASE BUILDING "WARM SHELL" DELIVERY CONDITION

The Cove at Oyster Point

Building 3

151 Oyster Point Boulevard

South San Francisco, CA 94080

Warm-Shell Landlord Delivery Condition

 

 

 

DESCRIPTION

 

SITEWORK

1.Exterior hardscape and landscape, including site lighting, perimeter
sidewalks, street curbs, miscellaneous site furnishings, and bio-retention
basins

2.Surface parking lot

3.Seven (7) dual charge electric vehicle charging stations, for allocation
amongst Tenants

4.Exterior amenities space including all hardscape and landscape, lighting, and
recreational infrastructure (volleyball/basketball sport court, bocce ball,
trellis)

5.Exterior bike racks

6.Bus stop wind screens for local commuter shuttle service

7.Service yard foundation, structure, covered enclosure, and waterproofing for
trash containers and dedicated bulk nitrogen storage area for allocation amongst
tenants

8.Foundation and enclosure for Landlord provided diesel powered emergency
generator

9.Loading dock with at-grade shipping/receiving area with (2) hydraulic scissor
lifts

STRUCTURE

1.Pile supported structural slab-on-grade foundation system consisting of
steel-reinforced concrete auger-cast piles, pile caps, and horizontal grade
beams

2.Steel superstructure consisting of steel columns, girders, beams, and concrete
slab on composite metal deck, with live load capacity of 125 psf (reducible)

3.Type II A construction, code required primary structural fireproofing

4.Slab edge fire safing

EXHIBIT B

-8-

 

--------------------------------------------------------------------------------

 

 

DESCRIPTION

 

5.Lateral seismic system utilizing buckling-restrained

braced frames.  Importance factor is 1.0 

6.Roof deck framing with live load capacity of 20 psf

7.Mechanical platform and roof penthouse with live load capacity of 75 psf

8.Roof screen and associated secondary steel

9.Floor to floor height of 17’, all floors

10.Framed openings for Base Building utility risers

11.Stairs and stair enclosures per code requirements, including enclosure doors,
handrails, and guardrails. Roof penthouse access for (1) set of stairs

12.Window washing davit bases and arms

13.Miscellaneous metals items and/or concrete pads for Base Building equipment

ROOFING

1.60 MIL single-ply thermoplastic polyolefin (TPO) white roof membrane

2.Rigid insulation, flashing, and sealants

3.Roofing penetrations for Base Building equipment/systems

4.Walkway pads along roof perimeter, outside of screened area

5.Penthouse roof penetrations – not allowed

EXTERIOR

1.Non load-bearing glazed aluminum curtain wall and glass fiber reinforced
concrete (GFRC) panel building enclosure system

2.Building entrances and openings

3.Service Yard overhead door, serving Base Building Electrical Room

4.Service Yard rolling green screen gate

COMMON AREAS

1.Accessible Main Lobby

2.Main Lobby Computer Room

3.Interior Service Area corridor

4.Stair enclosures painted at all building levels

5.2 hour rated Chemical Storage Area, with depressed slab, for allocation
amongst tenants

6.Electrical Room

7.Emergency Electrical Room

8.Domestic Pump Room

9.Fire Booster Pump Room

10.Storage Room for allocation amongst Tenants

EXHIBIT B

-9-

 

--------------------------------------------------------------------------------

 

 

DESCRIPTION

 

11.Elevator Control Room 

12.Amenities Space including food service, fitness center, and recreational area

13.Telecommunications Main Point of Entry (MPOE) Room

14.Service Yard/Loading Dock Area, including space for trash enclosure, nitrogen
storage, and generator enclosure

ELEVATORS

1.Two (2) passenger elevators; 3,500 lbs., 350 fpm

2.One (1) freight elevator; 5,000 lbs., 200 fpm

3.Recessed elevator pits for three (3) elevators

4.No elevator access to roof

TENANT AREAS

1.Restroom Cores: one (1) set per floor including Men’s and Women’s Restrooms
with (1) ADA shower each with bench and lockers, ceramic tile floors and wet
walls, solid surface countertops, floor mounted metal partitions, hard lid
ceiling, down lights and ADA low-flow plumbing fixtures

2.Janitor Closet – one (1) per floor

3.Freight elevator lobby consisting of double-door, concrete floor, unfinished
drywall and taped walls, no ceiling

4.Electrical Room – one (1) per floor consisting of concrete floor, unfinished
drywall and taped walls, no ceiling.

5.Intermediate Distribution Frame (IDF) Room – one (1) per floor consisting of
concrete floor, unfinished drywall and taped walls, no ceiling

6.Finishes at common corridors on floors with multiple Tenants

7.Shaft enclosures for Base Building system risers

FIRE PROTECTION

1.Fire booster pump room including fire department connection, alarm valve, and
fire sprinkler booster pump

2.Wet fire protection system (risers, Core area risers, distribution piping, and
sprinkler heads)

3.Stair risers, distribution piping, and sprinkler heads

4.Primary distribution and sprinkler heads adequate for “Ordinary Hazard, Group
2”

EXHIBIT B

-10-

 

--------------------------------------------------------------------------------

 

 

DESCRIPTION

 

5.Fire extinguisher cabinets at core areas 

6.Fire safing at Base Building vertical penetrations, including penetrations for
mechanical, electrical, and plumbing systems

PLUMBING

1.Building storm and overflow drainage system, including site underground storm
sewer system and connection to storm sewer mains

2.Domestic water service with backflow prevention and Base Building risers to
Tenant spaces

3.Domestic water booster pump

4.Lab waste risers and stubs in Tenant space

5.Lab waste sewer connection to sanitary sewer, lab waste sampling port at
connection

6.Building sanitary sewer service with piping distribution to restroom cores and
risers stubbed in Tenant space

7.Domestic sanitary sewer connection to street

8.Main water meter and irrigation meter

9.One (1) roof mounted electric water heater serving all Restrooms

10.Core restroom plumbing fixtures compliant with accessibility requirements

NATURAL GAS

1.Natural gas service to Building

2.Natural gas riser to the roof and service to Base Building boilers

3.Natural gas riser to the roof capped for future use

HEATING, VENTILATION, AIR CONDITIONING

1.(2) 90,000 cfm 100% outside air roof mounted packaged air handlers serving lab
areas, for allocation amongst Tenant floors

2.(2) 50,000 cfm supply/return roof mounted air handlers serving Tenant office
areas, for allocation amongst Tenant floors

3.(3) 4,000 MBH input gas fired hot water boilers

4.(2) 550 ton centrifugal chillers

5.(2) 550 ton cooling towers

6.Secondary mechanical equipment, including pumps, roof ducting, piping, valves,
manifolds, etc. to support Base Building mechanical systems

EXHIBIT B

-11-

 

--------------------------------------------------------------------------------

 

 

DESCRIPTION

 

7.Hot water pipe risers, stubbed in Tenant space 

8.Reheat coils within core areas

9.Vertical supply air duct risers

10.Vertical return air duct risers

11.Supply air duct distribution, VAV terminals, equipment connections,
insulation, air terminals, dampers, hangers, etc. within core areas

12.Two (2) roof mounted dilution lab exhaust fan systems for allocation amongst
Tenant floors

13.Exhaust air duct distribution, exhaust air valves, equipment connections,
insulation, air terminals, dampers, hangers, etc. within core areas

14.Restroom exhaust for Base Building restrooms

15.Ventilation system for Base Building Electrical Room

16.Exhaust fan, side wall grille supply, and fire smoke dampers for ventilation
of Base Building Electrical Rooms on each floor

17.Building Management System (BMS) for core area and Landlord infrastructure

ELECTRICAL

1.Site campus medium voltage distribution system with connection to PG&E grid

2.5000 amp 480/277V Base Building substation with underground primary feeder to
campus main switchgear

3.Standard power bus duct risers providing 400 amps per floor

1.(1) 1500 kW diesel standby power generator, for allocation amongst Tenants and
Base Building systems

2.Standby power bus duct risers providing 250 amps per floor

3.Automatic transfer switch for Tenant load

4.Lighting and power distribution for core areas

5.Base Building common area life safety emergency lighting/signage

6.2” conduit riser for future Distributed Antenna System (DAS)

7.Distributed Antenna System (DAS), if required

FIRE ALARM

1.Base Building fire alarm system with devices in core areas

EXHIBIT B

-12-

 

--------------------------------------------------------------------------------

 

 

DESCRIPTION

 

2.Fire Alarm Termination Cabinet (FATC) within each

Electrical Room 

TELEPHONE/DATA

1.Underground telephone carrier service to Main Point of Entry (MPOE) Room

2.Underground local fiber optic provider service to MPOE Room

3.(2) 4” conduit risers from MPOE to Intermediate Distribution Frame (IDF) Room
on each floor

4.(1) 2” conduit riser from the roof to IDF Room on each floor

5.Campus telecommunications loop consisting of (2) 4” conduits, linking existing
and future buildings on campus

6.(2) 4” conduits connecting Building 3 MPOE Room with Building 4 MPOE Room

SECURITY

1.Card access at Building entries

2.Manned security station in lobby

 

 




EXHIBIT B

-13-

 

--------------------------------------------------------------------------------

 

SCHEDULE 2 TO EXHIBIT B

LEED REQUIREMENTS

 

 

The following is a list of LEED prerequisites and credits that all tenants are
required to meet compliance for their associated tenant-occupied spaces beyond
the current Core & Shell project scope. By signing this lease, tenants are
agreeing to comply with all of the outlined requirements.

 

-Water Efficiency Prerequisite 1 and Credit 3, Water Use Reduction

·All toilets in the core or those that are tenant-installed shall be dual-flush
toilets or “high-efficiency,” using 1.28 gallons per flush (gpf) or less.

·All urinals shall be waterless or ultra low-flow e.g., 0.125gpf or less.

·Bathroom faucets are required to have flow restrictors limiting flow to .5
gallons per minute (gpm).  Kitchen and breakroom faucets to allow 2.0 gpm.

 

- Energy and Atmosphere Prerequisite 2, Minimum Energy Performance, and Credit
1, Optimize Energy Performance

 

·

Envelope must meet the following requirements:

 

o

Walls: U = 0.082

 

o

Roof: U = 0.039

 

o

Curtain Glazing: U = 0.27, SHGC = 0.29 (Viracon)

 

·

Mechanical (Based on B3) systems must comply with the following:

 

o

Chiller Efficiency: 0.549 kw/ton

 

o

Boiler Efficiency: 93%

 

·

Plumbing (Based on B3) must comply with the following:

 

o

Water heater efficiency: 96%

 

·

Lighting requirements are as follows:

 

o

Office Spaces > 250 ft2: 0.75 w/sf

 

o

Office Spaces <= 250 ft2: 1.0 w/sf

 

o

Lab Spaces: 1.4 w/sf    

 

-Energy and Atmosphere Credit 4, Enhanced Refrigerant Management

 

·

Tenants should specify HVAC systems that minimize refrigerant impact by avoiding
refrigerants entirely or using systems that reduce their harmful impacts.

 

·

Tenants should not install or retain fire suppression systems with CFCs, HCFCs,
or halons.

 

-Energy and Atmosphere Credit 5, Measurement & Verification

 

·

Tenants will be required to submeter

 

-Indoor Environmental Quality Prerequisite 1, Minimum Indoor Air Quality (IAQ)
Performance

·Tenant-installed mechanical ventilation systems must meet the requirements of
ASHRAE 62.1-2007 sections 4-7.

 

-Indoor Environmental Quality Credit 1, Outdoor Air Delivery Monitoring

·For mechanical ventilation systems that predominantly serve densely occupied
spaces (those with a design occupant density greater than or equal to 25 people
per 1000 sq. ft), tenants shall install a CO2 sensor within each densely
occupied space.  

·For all other mechanical ventilation systems, provide an outdoor airflow
measurement device capable of measuring the minimum outdoor airflow rate at all
expected system operating conditions within 15 percent of the design minimum
outdoor air rate.

 

-Indoor Environmental Quality Credit 5, Indoor Chemical and Pollutant Source
Control

 

·

Walk off mats are installed at all building main entrances as part of the core
and shell scope.

EXHIBIT B

-14-

 

--------------------------------------------------------------------------------

 

 

·

All rooms that contain chemicals or pollutants (such as copy rooms, photo labs,
laundry, and janitorial rooms) must be built with deck-to-deck full-height walls
and self-closing doors, separate ventilation systems with minimum .50 cfm/sqft
exhaust fans, and containment drains for appropriate disposal of hazardous
liquids  

 

·

Tenants must also install MERV – 13 filters for all return and outside air
intakes in regularly occupied mechanically ventilated spaces

 

-Indoor Environmental Quality Credit 6, Controllability of Systems - Thermal
Comfort

 

·

Tenants shall provide thermal and ventilation controls for:  

 

o

At least 50 percent of the occupants that enable adjustment to suit individual
needs and preferences & all shared multi-occupant spaces where transient groups
must share controls.

 

-Indoor Environmental Quality Credit 7, Thermal Comfort - Design

 

·

HVAC design must meet requirements of ASHRAE 55-2004, specifically in reference
to air temperature, radiant temperature, humidity, and air speed

 

 

EXHIBIT B

-15-

 

--------------------------------------------------------------------------------

 

SCHEDULE 3 TO EXHIBIT B

TIME DEADLINES

 

[g201512161827041282377.jpg]

 

SCHEDULE 3 TO EXHIBIT B

-1-

 

--------------------------------------------------------------------------------

 

SCHEDULE 4 TO EXHIBIT B

ROOFTOP SPACE

 

[g201512161827041442378.jpg]

 

SCHEDULE 4 TO EXHIBIT B

-1-

 

--------------------------------------------------------------------------------

 

SCHEDULE 5 TO EXHIBIT B

Standard Tenant Improvement Package Specifications

 

SCHEDULE 5 TO EXHIBIT B

-1-

 

 

--------------------------------------------------------------------------------

 

[g201512161827041912379.jpg][g201512161827042062380.jpg]

SCHEDULE 5 TO EXHIBIT B

-2-

 

 

--------------------------------------------------------------------------------

 

[g201512161827042382381.jpg]

SCHEDULE 5 TO EXHIBIT B

-3-

 

 

--------------------------------------------------------------------------------

 

[g201512161827042532382.jpg]

SCHEDULE 5 TO EXHIBIT B

-4-

 

 

--------------------------------------------------------------------------------

 

[g201512161827042852383.jpg]

SCHEDULE 5 TO EXHIBIT B

-5-

 

 

--------------------------------------------------------------------------------

 

[g201512161827043002384.jpg]

SCHEDULE 5 TO EXHIBIT B

-6-

 

 

--------------------------------------------------------------------------------

 

[g201512161827043322385.jpg]

SCHEDULE 5 TO EXHIBIT B

-7-

 

 

--------------------------------------------------------------------------------

 

[g201512161827043632386.jpg]

SCHEDULE 5 TO EXHIBIT B

-8-

 

 

--------------------------------------------------------------------------------

 

[g201512161827043942387.jpg]

SCHEDULE 5 TO EXHIBIT B

-9-

 

 

--------------------------------------------------------------------------------

 

[g201512161827044102388.jpg]

SCHEDULE 5 TO EXHIBIT B

-10-

 

 

--------------------------------------------------------------------------------

 

[g201512161827044412389.jpg]

SCHEDULE 5 TO EXHIBIT B

-11-

 

 

--------------------------------------------------------------------------------

 

[g201512161827044722390.jpg]

SCHEDULE 5 TO EXHIBIT B

-12-

 

 

--------------------------------------------------------------------------------

 

[g201512161827044882391.jpg]

SCHEDULE 5 TO EXHIBIT B

-13-

 

 

--------------------------------------------------------------------------------

 

[g201512161827045192392.jpg]

 

SCHEDULE 5 TO EXHIBIT B

-14-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

NOTICE OF LEASE TERM DATES

To:

_______________________
_______________________
_______________________
_______________________


 

Re:

Lease dated ____________, 20__ between ____________________, a
_____________________ ("Landlord"), and _______________________, a
_______________________ ("Tenant") concerning Suite ______ on floor(s)
__________ of the building located at  ___________________________, California.

Gentlemen:

In accordance with the Lease (the "Lease"), we wish to advise you and/or confirm
as follows:

 

1.

The Lease Term shall commence on or has commenced on _____________ for a term of
_______________ ending on _______________.

 

2.

Rent commenced to accrue on ____________, in the amount of ____________.

 

3.

If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment.  Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

 

4.

Your rent checks should be made payable to __________ at ______________.

 

5.

The number of rentable/usable square feet within the Premises is approximately
________ square feet.

 

6.

Tenant's Share as adjusted based upon the exact number of usable square feet
within the Premises is ______%, subject to Section 6 of the Summary of Basic
Lease Information.

 

"Landlord":

________________________________________,
a _______________________________________

By:  ____________________________________
      Its:  _________________________________

 

EXHIBIT C

-1-

 

--------------------------------------------------------------------------------

 

Agreed to and Accepted as
of                , 20   .

"Tenant":

________________________________________
a _______________________________________

By:  ____________________________________
      Its:  _________________________________

 

 

 

EXHIBIT C

-2-

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF TENANT'S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Lease (the "Lease") made and
entered into as of ___________, 20   by and between _______________ as Landlord,
and the undersigned as Tenant, for Premises consisting of a portion of the
building located at ______________________________, California, certifies as
follows:

1. Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto.  The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2. The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on __________, and the Lease Term expires on ___________,
and the undersigned has no option to terminate or cancel the Lease or to
purchase all or any part of the Premises, the Building and/or the Project,
except as expressly set forth in the Lease.

3. Base Rent became payable on ____________.

4. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

5. Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

 

 

 

6. Tenant shall not modify the documents contained in Exhibit A without the
prior written consent of Landlord's mortgagee.

7. All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________.  The current monthly installment of Base Rent is
$_____________________.

8. To Tenant's actual knowledge, without inquiry, all conditions of the Lease to
be performed by Landlord necessary to the enforceability of the Lease have been
satisfied and Landlord is not in default thereunder.  In addition, the
undersigned has not delivered any notice to Landlord regarding a default by
Landlord thereunder.  The Lease does not require Landlord to provide any rental
concessions or to pay any leasing brokerage commissions except as expressly set
forth therein.  

9. No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.  Neither
Landlord, nor its successors or assigns, shall in any event be liable or
responsible for, or with respect to, the retention, application and/or return to
Tenant of any security deposit paid to any prior landlord of the Premises,
whether or not still held by any such prior landlord, unless and until the party
from whom the security deposit is being sought, whether it be a lender, or any
of its successors or assigns, has actually received for its own account, as
landlord, the full amount of such security deposit.

10. To Tenant's actual knowledge, without inquiry, as of the date hereof, there
are no existing defenses or offsets, or, to the undersigned's knowledge, claims
or any basis for a claim, that the undersigned has against Landlord.

EXHIBIT D

-1-

 

--------------------------------------------------------------------------------

 

11. If Tenant is a corporation or partnership, Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.

12. There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

13. Tenant is in full compliance with all federal, state and local laws,
ordinances, rules and regulations affecting its use of the Premises, including,
but not limited to, those laws, ordinances, rules or regulations relating to
hazardous or toxic materials.  Tenant has never permitted its agents, employees
or contractors to engage in the generation, manufacture, treatment, use,
storage, disposal or discharge of any hazardous, toxic or dangerous waste,
substance or material in, on, under or about the Project or the Premises or any
adjacent premises or property in violation of any federal, state or local law,
ordinance, rule or regulation.

14. To the undersigned's knowledge, all tenant improvement work to be performed
by Landlord under the Lease has been completed in accordance with the Lease and
has been accepted by the undersigned and all reimbursements and allowances due
to the undersigned under the Lease in connection with any tenant improvement
work have been paid in full.  All work (if any) in the common areas required by
the Lease to be completed by Landlord has been completed and all parking spaces
required by the Lease have been furnished and/or all parking ratios required by
the Lease have been met.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at ______________ on the ____ day of ___________, 20__.

 

"Tenant":

________________________________________,
a _______________________________________

By:  ____________________________________
      Its:  _________________________________

By:  ____________________________________
      Its:  _________________________________

 

 

EXHIBIT D

-2-

 

--------------------------------------------------------------------------------

 

EXHIBIT E

ENVIRONMENTAL QUESTIONNAIRE

ENVIRONMENTAL QUESTIONNAIRE
FOR COMMERCIAL AND INDUSTRIAL PROPERTIES

Property
Name:__________________________________________________________________________

Property
Address:__________________________________________________________________________

Instructions:  The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location.  Please print clearly and attach additional sheets as
necessary.

1.0PROCESS INFORMATION

Describe planned use, and include brief description of manufacturing processes
employed.

_____________________________________________________________________________________________
_____________________________________________________________________________________________
_____________________________________________________________________________________________

2.0HAZARDOUS MATERIALS

Are hazardous materials used or stored?  If so, continue with the next
question.  If not, go to Section 3.0.

2.1

Are any of the following materials handled on the Property?Yes o No o

(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.)  If so, complete this
section.  If this question is not applicable, skip this section and go on to
Section 5.0.

o Explosives

o Fuels

o Oils

o Solvents

o Oxidizers

o Organics/Inorganics

o Acids

o Bases

o Pesticides

o Gases

o PCBs

o Radioactive Materials

o Other (please specify)

 

 

22.

If any of the groups of materials checked in Section 2.1, please list the
specific material(s), use(s), and quantity of each chemical used or stored on
the site in the Table below.  If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each category
separately.

 

Material

Physical State (Solid, Liquid, or Gas)

Usage

Container Size

Number of Containers

Total Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.

Describe the planned storage area location(s) for these materials.  Please
include site maps and drawings as appropriate.

_____________________________________________________________________________________________
_____________________________________________________________________________________________
_____________________________________________________________________________________________

EXHIBIT E

-1-

 

--------------------------------------------------------------------------------

 

3.0HAZARDOUS WASTES 

Are hazardous wastes generated?Yes o No o

If yes, continue with the next question.  If not, skip this section and go to
section 4.0.

3.1

Are any of the following wastes generated, handled, or disposed of (where
applicable) on the Property?

o Hazardous wastes

o Industrial Wastewater

o Waste oils

o PCBs

o Air emissions

o Sludges

o Regulated Wastes

o Other (please specify)

32.

List and quantify the materials identified in Question 3‑1 of this section.

 

WASTE GENERATED

RCRA listed Waste?

SOURCE

APPROXIMATE MONTHLY QUANTITY

WASTE CHARACTERIZATION

DISPOSITION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.

Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, if applicable).  Attach separate pages as
necessary.

 

Transporter/Disposal Facility Name

Facility Location

Transporter (I) or Disposal (D) Facility

Permit Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34.

Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the environment?     Yes o     No o

35.

If so, please describe.

_____________________________________________________________________________________________
_____________________________________________________________________________________________
_____________________________________________________________________________________________

4.0USTS/ASTS

4.1

Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?      Yes___     No___

If not, continue with section 5.0.  If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection/spill
prevention measures.  Please attach additional pages if necessary.

 

Capacity

Contents

Year Installed

Type (Steel, Fiberglass, etc)

Associated Leak Detection / Spill Prevention Measures*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Note:

The following are examples of leak detection / spill prevention measures:

Integrity testing

Inventory reconciliation

Leak detection system

EXHIBIT E

-2-

 

--------------------------------------------------------------------------------

 

Overfill spill protection

Secondary containment

Cathodic protection

42.

Please provide copies of written tank integrity test results and/or monitoring
documentation, if available.

43.

Is the UST/AST registered and permitted with the appropriate regulatory
agencies?     Yes o     No o
If so, please attach a copy of the required permits.

44.

If this Questionnaire is being completed for a lease renewal, and if any of the
USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.

_____________________________________________________________________________________________
_____________________________________________________________________________________________
_____________________________________________________________________________________________

45.

If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the Property?     Yes o     No o

If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

46.

For Lease renewals, are there any above or below ground pipelines on site used
to transfer chemicals or wastes?      Yes o     No o

For new tenants, are installations of this type required for the planned
operations?      Yes o     No o

If yes to either question, please describe.

_____________________________________________________________________________________________
_____________________________________________________________________________________________
_____________________________________________________________________________________________

5.0ASBESTOS CONTAINING BUILDING MATERIALS

Please be advised that an asbestos survey may have been performed at the
Property.  If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material.  All personnel and appropriate subcontractors should be notified of
the presence of these materials, and informed not to disturb these
materials.  Any activity that involves the disturbance or removal of these
materials must be done by an appropriately trained individual/contractor.

6.0REGULATORY

61.

Does the operation have or require a National Pollutant Discharge Elimination
System (NPDES) or equivalent permit?Yes o No o
If so, please attach a copy of this permit.

62.

Has a Hazardous Materials Business Plan been developed for the site?Yes o No o
If so, please attach a copy.

EXHIBIT E

-3-

 

--------------------------------------------------------------------------------

 

CERTIFICATION

I am familiar with the real property described in this questionnaire.  By
signing below, I represent and warrant that the answers to the above questions
are complete and accurate to the best of my knowledge.  I also understand that
Lessor will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

Signature: _______________________________________

Name: __________________________________________

Title: ___________________________________________

Date: ____________________________________________

Telephone: _______________________________________

 

EXHIBIT E

-4-

 

--------------------------------------------------------------------------------

 

EXHIBIT F

TENANT'S PROPERTY

The following items, to the extent (i) not purchased with the Tenant Improvement
Allowance or Additional Improvement Allowance, and (ii) not tied into the Base
Building systems, shall be deemed "Tenant's Property":

1.All moveable furniture and equipment that is not "built-in".

2.Moveable lab casework (other than "built-in" lab casework), including moveable
lab benches.

3.Servers, server racks and back-up batteries.

4.Furniture.

5.Portable fume hoods.

6.Biosafety cabinets.

7.Glass Washes.

 

EXHIBIT F

-1-

 

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF AGREEMENT FOR ADDITIONAL MONTHLY BASE RENT

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE ("Amendment") is made and entered into as of
____________ ___, 2015, by and between HCP OYSTER POINT III LLC, a Delaware
limited partner ("Landlord"), and CYTOMX THERAPEUTICS, INC., a Delaware
corporation ("Tenant").

r e c i t a l s :

A.Landlord and Tenant are parties to that certain Lease dated October ___, 2015,
(the "Lease"), pursuant to which Tenant leases the second floor (the "Premises")
containing approximately 76,173 rentable square feet of space in the building
located at 151 Oyster Point Boulevard, South San Francisco, California  (the
"Building").

B.Landlord and Tenant desire to amend the Lease on the terms and conditions set
forth in this Amendment.

a g r e E m e n t :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Terms.  All capitalized terms when used herein shall have the same respective
meanings as are given such terms in the Lease unless expressly provided
otherwise in this Amendment.

2. Additional TI Allowance.  Pursuant to the terms of Section 4 of the Tenant
Work Letter attached to the Lease as Exhibit B, Tenant was entitled to an
Additional TI Allowance of up to $2,285,190.00 (the "Additional TI
Allowance").  Notwithstanding any provision to the contrary contained in the
Lease, Landlord and Tenant hereby acknowledge and agree that Tenant has utilized
_______________ and __/100 Dollars ($_______.__) of the Additional TI Allowance
(the "Utilized Additional TI Allowance").

4. Additional Monthly Base Rent.  As a result of Tenant's use of the Utilized
Additional TI Allowance, Tenant is required to pay Additional Monthly Base Rent
calculated as provided in Section 4 of the Tenant Work Letter, which Additional
Monthly Base Rent shall be equal to $______ per month, payable on or before the
first (1st) day of each month commencing as of ____________, and continuing
through the expiration of the initial Lease Term.

5. No Further Modification.  Except as specifically set forth in this Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.



EXHIBIT G

-1-

 

--------------------------------------------------------------------------------

 

LANDLORD:

 

HCP OYSTER POINT III LLC, a Delaware limited liability company

By:HCP-Pointe Grand, Incorporated
its general partner

By: ________________________________

 

Jonathan M. Bergschneider
Executive Vice President

TENANT:

 

CYTOMX THERAPEUTICS, INC.,
a Delaware corporation

By:  ________________________________

Name: ___________________________

Its: ______________________________

By: _____________________________

 

Name: __________________________

 

Its: _____________________________

 

EXHIBIT G

-2-

 

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF LETTER OF CREDIT

(Letterhead of a money center bank

acceptable to the Landlord)

 

FAX NO. [(___) ___-____]
SWIFT:  [Insert No., if any]

[Insert Bank Name And Address]

 

DATE OF ISSUE: ___________________________

BENEFICIARY:
[Insert Beneficiary Name And Address]

APPLICANT:
[Insert Applicant Name And Address]

 

LETTER OF CREDIT NO. _______________

EXPIRATION DATE:
______________ AT OUR COUNTERS

AMOUNT AVAILABLE:
USD[Insert Dollar Amount]
(U.S. DOLLARS [Insert Dollar Amount])

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant's Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON ___(Expiration Date)___
AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert
Bank Name] WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):

1. THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND AMENDMENT(S),
IF ANY.

2. BENEFICIARY'S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF [Insert Landlord's Name], A [Insert Entity Type] ("LANDLORD")
STATING THE FOLLOWING:

"THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE,  HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD IN ACCORDANCE WITH THE TERMS OF THAT
CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED (COLLECTIVELY, THE
"LEASE"), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY THE TENANT TO BENEFICIARY
RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT THEREUNDER, OR THE
TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT THE TIME OF THIS
DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO. ___________ AND HAVE NOT RECEIVED A REPLACEMENT LETTER

EXHIBIT H

-1-

 

--------------------------------------------------------------------------------

 

OF CREDIT WITHIN AT LEAST THIRTY (30) DAYS PRIOR TO THE PRESENT EXPIRATION
DATE."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FILING OF A
VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY
THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED
(COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF
THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ________________ AS THE RESULT OF THE
REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED, UNDER SECTION 365 OF THE U.S. BANKRUPTCY CODE."

SPECIAL CONDITIONS:

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.

ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING.  [Please Provide The Required Forms
For Review, And Attach As Schedules To The Letter Of Credit.]

ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.

ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT.

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR  FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD.  SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE,
UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY
RECEIPTED MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON
ACTUAL RECEIPT BY US AT OUR DESIGNATED OFFICE.  IN NO EVENT, AND WITHOUT FURTHER
NOTICE FROM OURSELVES,

EXHIBIT H

-2-

 

--------------------------------------------------------------------------------

 

SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL EXPIRATION DATE OF ___ (120
days from the Lease Expiration Date).

THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
("TRANSFEREE"), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH
ALL APPLICABLE U.S. LAWS AND REGULATIONS.  AT THE TIME OF TRANSFER, THE ORIGINAL
LETTER OF CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US
TOGETHER WITH OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR
CUSTOMARY TRANSFER FEES, WHICH FEES SHALL BE PAYABLE BY APPLICANT (PROVIDED THAT
BENEFICIARY MAY, BUT SHALL NOT BE OBLIGATED TO, PAY SUCH FEES TO US ON BEHALF OF
APPLICANT, AND SEEK REIMBURSEMENT THEREOF FROM APPLICANT).  IN CASE OF ANY
TRANSFER UNDER THIS LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST
BE EXECUTED BY THE TRANSFEREE AND WHERE THE BENEFICIARY'S NAME APPEARS WITHIN
THIS STANDBY LETTER OF CREDIT, THE TRANSFEREE'S NAME IS AUTOMATICALLY
SUBSTITUTED THEREFOR.

ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ''DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO. ___________."

We hereby agree with you that if drafts are presented to [Insert Bank Name]
under this Letter of Credit at or prior to [Insert Time – (e.g., 11:00 AM)], on
a business day, and provided that such drafts presented conform to the terms and
conditions of this Letter of Credit, payment shall be initiated by us in
immediately available funds by our close of business on the succeeding business
day.  If drafts are presented to [Insert Bank Name] under this Letter of Credit
after [Insert Time – (e.g., 11:00 AM)], on a business day, and provided that
such drafts conform with the terms and conditions of this Letter of Credit,
payment shall be initiated by us in immediately available funds by our close of
business on the second succeeding business day.  As used in this Letter of
Credit, "business day" shall mean any day other than a Saturday, Sunday or a day
on which banking institutions in the state of California are authorized or
required by law to close.  If the expiration date for this Letter of Credit
shall ever fall on a day which is not a business day then such expiration date
shall automatically be extended to the date which is the next business day.

Presentation of a drawing under this Letter of Credit may be made on or prior to
the then current expiration date hereof by hand delivery, courier service,
overnight mail, or facsimile.  Presentation by facsimile transmission shall be
by transmission of the above required sight draft drawn on us together with this
Letter of Credit to our facsimile number, [Insert Fax Number – (___) ___-____],
attention:  [Insert Appropriate Recipient], with telephonic confirmation of our
receipt of such facsimile transmission at our telephone number [Insert Telephone
Number – (___) ___-____] or to such other facsimile or telephone numbers, as to
which you have received written notice from us as being the applicable such
number.  We agree to notify you in writing, by NATIONALLY RECOGNIZED OVERNIGHT
courier service, of any change in such direction.  Any facsimile presentation
pursuant to this paragraph shall also state thereon that the original of such
sight draft and Letter of Credit are being remitted, for delivery on the next
business day, to [Insert Bank Name] at the applicable address for presentment
pursuant to the paragraph FOLLOWINg this one.

WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT, ___(Expiration Date)___.

EXHIBIT H

-3-

 

--------------------------------------------------------------------------------

 

IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND A CERTIFICATION BY YOU
(PURPORTEDLY SIGNED BY YOUR AUTHORIZED REPRESENTATIVE) OF THE LOSS, THEFT,
MUTILATION, OR OTHER DESTRUCTION OF THE ORIGINAL HEREOF.

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).

 

Very truly yours,

(Name of Issuing Bank)

By:  ___________________________

 

EXHIBIT H

-4-

 

--------------------------------------------------------------------------------

 

LEASE

 

THE COVE AT OYSTER POINT


 

 

 

 

HCP OYSTER POINT III LLC,

a Delaware limited liability company

as Landlord,

and

CYTOMX THERAPEUTICS, INC.,

a Delaware corporation,

as Tenant.

 



 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

Page

1.

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

4

2.

LEASE TERM; OPTION TERM

6

3.

BASE RENT

9

4.

ADDITIONAL RENT

9

5.

USE OF PREMISES

14

6.

SERVICES AND UTILITIES

19

7.

REPAIRS

20

8.

ADDITIONS AND ALTERATIONS

22

9.

COVENANT AGAINST LIENS

23

10.

INSURANCE

23

11.

DAMAGE AND DESTRUCTION

26

12.

NONWAIVER

27

13.

CONDEMNATION

27

14.

ASSIGNMENT AND SUBLETTING

27

15.

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

30

16.

HOLDING OVER

31

17.

ESTOPPEL CERTIFICATES

31

18.

SUBORDINATION

32

19.

DEFAULTS; REMEDIES

32

20.

COVENANT OF QUIET ENJOYMENT

34

21.

LETTER OF CREDIT

34

22.

COMMUNICATIONS AND COMPUTER LINE

37

23.

SIGNS

37

24.

COMPLIANCE WITH LAW

38

25.

LATE CHARGES

38

26.

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

38

27.

ENTRY BY LANDLORD

39

28.

TENANT PARKING

39

29.

MISCELLANEOUS PROVISIONS

39

 

EXHIBITS

AOUTLINE OF PREMISES

BTENANT WORK LETTER

CFORM OF NOTICE OF LEASE TERM DATES

DFORM OF TENANT'S ESTOPPEL CERTIFICATE

EENVIRONMENTAL QUESTIONNAIRE

FTENANT'S PROPERTY

GFORM OF AMENDMENT RE: ADDITIONAL MONTHLY BASE RENT

HFORM OF LETTER OF CREDIT

 

 



(i)

 

--------------------------------------------------------------------------------

INDEX

 

Page(s)

Accountant

14

Advocate Arbitrators

8

Alterations

21

Base Building

21

Base Rent

9

Brokers

42

Building

4

Building Systems

20

Common Areas

4

Comparable Buildings

7

Contemplated Effective Date

29

Contemplated Transfer Space

29

Direct Expenses

9

Disputed Amounts

40

Energy Disclosure Information

19

Energy Disclosure Requirements

19

Estimate

13

Estimate Statement

13

Estimated Direct Expenses

13

Excepted Matters

43

Expense Year

9

First Offer Notice

5

First Offer Space

5

First Offer Space Lease

6

Force Majeure

41

Generator

20

Intention to Transfer Notice

29

Landlord

1

Landlord Parties

23

Landlord Repair Obligations

21

L‑C

34

L‑C Amount

34

Lease

1

Lease Commencement Date

6

Lease Expiration Date

6

Lease Term

6

Lease Year

6

Lines

37

Mail

41

Net Worth

30

Neutral Arbitrator

8

Nine Month Period

29

Notices

41

Objectionable Name

37

Operating Expenses

9

Option Conditions

7

Option Rent

7

Option Term

7

Original Tenant

6

Outside Agreement Date

8

Premises

4

(ii)

 

--------------------------------------------------------------------------------

 

Project, 

4

Sign Specifications

37

Statement

13

Subject Space

27

Summary

1

Tax Expenses

12

Tenant

1

Tenant Energy Use Disclosure

19

Tenant Signage

37

Tenant Work Letter

4

Tenant's Accountant

14

Tenant's Repair Obligations

20

Tenant's Share

12

Transfer Notice

27

Transfer Premium

28

Transferee

27

Accountant

14

Advocate Arbitrators

8

Alterations

22

Base Building

21

Base Rent

9

Brokers

43

Building

4

Building Systems

21

Common Areas

4

Comparable Buildings

7

Contemplated Effective Date

29

Contemplated Transfer Space

29

Direct Expenses

9

Disputed Amounts

41

Energy Disclosure Information

20

Energy Disclosure Requirements

20

Estimate

13

Estimate Statement

13

Estimated Direct Expenses

13

Excepted Matters

44

Expense Year

9

First Offer Notice

5

First Offer Space

5

First Offer Space Lease

6

Force Majeure

42

Generator

20

Intention to Transfer Notice

29

Landlord

1

Landlord Parties

23

Landlord Repair Obligations

21

L‑C

35

L‑C Amount

35

Lease

1

Lease Commencement Date

6

Lease Expiration Date

6

Lease Term

6

Lease Year

6

iii

 

--------------------------------------------------------------------------------

 

Lines 

38

Mail

42

Net Worth

31

Neutral Arbitrator

8

Nine Month Period

29

Notices

42

Objectionable Name

38

Operating Expenses

10

Option Conditions

7

Option Rent

7

Option Term

7

Original Tenant

6

Outside Agreement Date

8

Premises

4

Project,

4

Sign Specifications

38

Statement

13

Subject Space

28

Summary

1

Tax Expenses

12

Tenant

1

Tenant Energy Use Disclosure

20

Tenant Signage

38

Tenant Work Letter

4

Tenant's Accountant

14

Tenant's Repair Obligations

21

Tenant's Share

13

Transfer Notice

28

Transfer Premium

29

Transferee

28

 

iv

 